EXHIBIT 10.2

SECOND AMENDMENT TO LOAN AGREEMENT

SECOND AMENDMENT TO LOAN AGREEMENT (this “Amendment”), dated as of September 14,
2020, by and among PARK INTERMEDIATE HOLDINGS LLC, a limited liability company
formed under the laws of the State of Delaware (the “Company” or the “Borrower
Representative”), PK DOMESTIC PROPERTY LLC, a limited liability company formed
under the laws of the State of Delaware (“PK Domestic LLC”), as a Borrower, PARK
HOTELS & RESORTS INC., a Delaware corporation (the “Parent”), the other
Subsidiaries of the Company party hereto as Subsidiary Borrowers, each of the
Lenders party hereto, and BANK OF AMERICA, N.A., as Administrative Agent (the
“Administrative Agent”).

WHEREAS, the Company, PK Domestic LLC, the Parent, the Administrative Agent, the
financial institutions initially a signatory to the Existing Loan Agreement (as
defined below) together with their successors and assigns under Section 13.6. of
the Existing Loan Agreement (the “Lenders”) and certain other parties have
entered into that certain Delayed Draw Term Loan Agreement, dated as of
August 28, 2019 (as amended by that certain First Amendment to Loan Agreement,
dated as of May 8, 2020, and as further amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Loan Agreement”; and the Existing Loan Agreement as amended by this Amendment,
the “Amended Loan Agreement”); and

WHEREAS, the Company, the Parent, PK Domestic LLC, the Lenders party hereto and
the Administrative Agent desire to amend certain provisions of the Existing Loan
Agreement subject to the terms and conditions of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Specific Amendments to Existing Loan Agreement. Each of the parties
hereto agrees that, upon the Second Amendment Effective Date (as defined below),
the Existing Loan Agreement shall be amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth on the pages of the
Amended Loan Agreement attached as Exhibit A hereto.

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to the truth and accuracy of the representations and warranties set forth herein
(and incorporated by reference) and satisfaction or waiver of the following
conditions precedent (the date of such satisfaction or waiver of the following
conditions, the “Second Amendment Effective Date”):

(a) On or prior to the date of this Amendment, the Administrative Agent shall
have received:

 

  (i)

a counterpart of this Amendment duly executed and delivered by the Company, PK
Domestic LLC, the Parent and each of the Requisite Lenders;

 

  (ii)

each of the instruments, documents, certificates and opinions specified in
Exhibit B hereto (other than any instruments, documents, certificates and
opinions marked to be delivered post-closing), duly completed and executed,
together with such other instruments, documents, certificates and opinions as
the Administrative Agent may have reasonably requested;



--------------------------------------------------------------------------------

  (iii)

pro forma financial projections showing compliance with cash flow projections
and projections with respect to the covenant set forth in Section 10.1.(g) of
the Amended Loan Agreement, in each case, in a form reasonably acceptable to the
Administrative Agent;

 

  (iv)

a written notice from the Borrower, in a form reasonably acceptable to the
Administrative Agent, stating that the Borrower has commenced an offering of
Permitted Capital Markets Indebtedness all or a portion of the proceeds of which
shall be used to prepay the Term Loans in accordance with the terms of the
proviso to Section 2.9.(b)(D) of the Amended Loan Agreement (which such proviso
as set forth in Exhibit A attached hereto shall be deemed effective on the date
hereof for purposes of the prepayment of the Term Loans) (the “Specified
Permitted Capital Markets Transaction”); and

 

  (v)

an executed copy of the amendment to the Existing Credit Agreement dated as of
the date hereof.

(b) On or prior to the tenth (10th) Business Day following the delivery of the
notice delivered to the Administrative Agent pursuant to Section 3(a)(iv), the
Administrative Agent shall have received:

 

  (i)

all fees owed to the Arrangers and the Lenders (including the fees referenced in
the Fee Letters described in the definition of “Fee Letters” in the Amended Loan
Agreement) incurred in connection with this Amendment and required to be paid as
of the Second Amendment Effective Date and all expenses (including, without
limitation, the reasonable and documented out-of-pocket fees and expenses of
legal counsel of the Administrative Agent) for which invoices have been
presented to the Company on or prior to the Second Amendment Effective Date
shall have been paid; and

 

  (ii)

evidence reasonably acceptable to the Administrative Agent that the Borrower
shall have prepaid the aggregate outstanding principal amount of the Term Loans
and all accrued but unpaid interest thereon in full in accordance with the
proviso to Section 2.9.(b)(D) of the Amended Loan Agreement (which such proviso
as set forth in Exhibit A attached hereto shall be deemed effective on the date
hereof for purposes of the prepayment of the Term Loans); provided that such
prepayment shall include proceeds of a Specified Permitted Capital Markets
Transaction in an aggregate principal amount not less than $500,000,000.

Notwithstanding the delivery and release by any Lender of duly executed
signature pages to this Amendment prior to the satisfaction of the conditions in
clause (b) above, none of the modifications to the Existing Loan Agreement set
forth herein shall be effective, and the Second Amendment Effective Date shall
not occur, unless and until (x) the satisfaction or waiver of each of the
conditions set forth in clause (a) above, and (y) the satisfaction of each of
the conditions set forth in clause (b) above, which date of satisfaction shall
not be later than the tenth (10th) Business Day following the date of the notice
set forth in Section 2(a)(iv).

 

2



--------------------------------------------------------------------------------

Section 3. Representations. Each of the Parent, PK Domestic LLC and the Company
represents and warrants to the Administrative Agent and the Lenders on the date
hereof and on the Second Amendment Effective Date that:

(a) Authorization. Each of the Parent, PK Domestic LLC and the Company has the
right and power, and has taken all necessary action to authorize such Loan
Party, to execute and deliver this Amendment and to perform its obligations
hereunder and under the Amended Loan Agreement in accordance with their
respective terms. This Amendment has been duly executed and delivered by a duly
authorized signatory of each of the Parent, PK Domestic LLC and the Company and
each of this Amendment and the Amended Loan Agreement is a legal, valid and
binding obligation of each of the Parent, PK Domestic LLC and the Company
enforceable against such Person in accordance with its respective terms except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

(b) Compliance with Laws, etc. The execution and delivery by each of the Parent,
PK Domestic LLC and the Company of this Amendment and the performance by each
such Person of this Amendment and the Amended Loan Agreement in accordance with
their respective terms, do not and will not, by the passage of time, the giving
of notice or otherwise: (i) require any Governmental Approval (other than any
required filing with the SEC, which, to the extent required, the Company agrees
to file in a timely manner) or violate any Applicable Law (including all
Environmental Laws) relating to the Parent, the Company, PK Domestic LLC or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of the Parent, the Company, PK
Domestic LLC or any Loan Party, or any material indenture, agreement or other
instrument to which the Parent, the Company, PK Domestic LLC or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Loan
Party other than in favor of the Administrative Agent for its benefit and the
benefit of the Secured Parties.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof or will exist immediately after giving effect to this
Amendment.

Section 4. Reaffirmation of Representations by Company and the Parent. The
Company, PK Domestic LLC and the Parent hereby certify to the Administrative
Agent and the Lenders that as of the date hereof and after giving effect to this
Amendment on the Second Amendment Effective Date, the representations and
warranties made or deemed made by each of the Company, PK Domestic LLC and the
Parent in the Amended Loan Agreement and the other Loan Documents to which the
Company, PK Domestic LLC and the Parent is a party are and shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is and shall be true and correct in all respects) on and as of the date hereof
and as of the Second Amendment Effective Date with the same force and effect as
if such representations and warranties were set forth in this Amendment in full,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is and shall be true and correct in
all respects)) and except for changes in factual circumstances permitted under
the Amended Loan Agreement.

 

3



--------------------------------------------------------------------------------

Section 5. Certain References. Each reference to the Existing Loan Agreement in
any of the Loan Documents shall be deemed to be a reference to the Amended Loan
Agreement and as the same may from time to time hereafter be amended, restated,
supplemented or otherwise modified. This Amendment is a Loan Document.

Section 6. Expenses. The Company shall reimburse the Administrative Agent
promptly upon demand for all reasonable and documented out-of-pocket costs and
expenses (including attorneys’ fees) incurred by the Administrative Agent,
pursuant to and in accordance with Section 13.2. of the Amended Loan Agreement,
in connection with the preparation, negotiation and execution of this Amendment
and the other agreements and documents executed and delivered in connection
herewith.

Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Amended Loan Agreement and the other Loan Documents remain in full force
and effect. The amendments contained in Section 1 hereof shall be deemed to have
prospective application only. The Amended Loan Agreement is hereby reaffirmed,
ratified and confirmed in all respects. This Amendment is not intended to and
shall not constitute a novation. Nothing in this Amendment shall limit, impair
or constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Amended Loan Agreement or any
other Loan Document.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means), each of which shall
be deemed to be an original and shall be binding upon all parties, their
successors and assigns. It shall not be necessary that the signature of, or on
behalf of, each party, or that the signature of all persons required to bind any
party, appear on each counterpart. All counterparts shall collectively
constitute a single document. It shall not be necessary in making proof of this
document to produce or account for more than a single counterpart containing the
respective signatures of, or on behalf of, each of the parties hereto. This
Amendment may be executed using Electronic Signatures (including, without
limitation, facsimile and .pdf) and shall be considered an original, and shall
have the same legal effect, validity and enforceability as a paper record. For
the avoidance of doubt, the authorization under this paragraph may include,
without limitation, use or acceptance by the Administrative Agent of a manually
signed paper hereof which has been converted into electronic form (such as
scanned into PDF format), or an electronically signed communication converted
into another format, for transmission, delivery and/or retention. For purposes
hereof, “Electronic Signature” shall have the meaning assigned to it by 15 USC
§7006, as it may be amended from time to time. Upon the reasonable request of
the Administrative Agent, any Electronic Signature of any other party hereto
shall, as promptly as practicable, be followed by a manually executed
counterpart thereof.

Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Amended Loan
Agreement.

[Signatures on Next Page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Loan
Agreement to be executed as of the date first above written.

 

COMPANY:

PARK INTERMEDIATE HOLDINGS LLC,

a Delaware limited liability company

  By:  

/s/ Thomas J. Baltimore, Jr.

    Name:   Thomas J. Baltimore, Jr.     Title:   President and Chief Executive
Officer

 

PK DOMESTIC LLC:

PK DOMESTIC PROPERTY LLC,

a Delaware limited liability company

By:   Park Intermediate Holdings LLC, its managing member   By:  

/s/ Thomas J. Baltimore, Jr.

    Name:   Thomas J. Baltimore, Jr.     Title:   President and Chief Executive
Officer

 

PARENT:

PARK HOTELS & RESORTS INC.,

a Delaware corporation

By:  

/s/ Thomas J. Baltimore, Jr.

  Name:   Thomas J. Baltimore, Jr.   Title:   President and Chief Executive
Officer

[Signatures Continued on Next Page]

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Suzanne E. Pickett

  Name:   Suzanne E. Pickett   Title:   Senior Vice President

[Signatures Continued on Next Page]

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Suzanne E. Pickett

  Name:   Suzanne E. Pickett   Title:   Senior Vice President

[Signatures Continued on Next Page]

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By:  

/s/ Mark F. Monahan

  Name:   Mark F. Monahan   Title:   Senior Vice President

[Signatures Continued on Next Page]

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Ajit Goswami

  Name:   Ajit Goswami   Title:  

Managing Director and Industry Head

U.S. Real Estate, Gaming & Leisure

[Signatures Continued on Next Page]

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

BBVA USA, as a Lender By:  

/s/ Don Byerly

  Name:   Don Byerly   Title:   Executive Vice President

[Signatures Continued on Next Page]

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

TRUIST BANK,

as a Lender

By:  

/s/ Ryan Almond

  Name:  

Ryan Almond

  Title:  

Director

[Signatures Continued on Next Page]

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Christopher Albano

  Name:  

Christopher Albano

  Title:  

Authorized Signatory

[Signatures Continued on Next Page]

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ William R. Lynch III

  Name:  

William R. Lynch III

  Title:   Senior Vice President

[Signatures Continued on Next Page]

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

CORPORATION, as a Lender

By:  

/s/ Michael Maguire

  Name:   Michael Maguire   Title:   Managing Director

[Signatures Continued on Next Page]

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a

Lender

By:  

/s/ Timothy J. Tillman

  Name:   Timothy J. Tillman   Title:   Senior Vice President

[Signatures Continued on Next Page]

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Jessica W. Phillips

  Name:   Jessica W. Phillips   Title:   Authorized Signatory

[Signatures Continued on Next Page]

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as a Lender

By:  

/s/ Steven Jonassen

  Name:   Steven Jonassen   Title:   Managing Director By:  

/s/ Adam Jenner

  Name:   Adam Jenner   Title:   Director

[Signatures Continued on Next Page]

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Ghi S. Gavin

  Name:   Ghi S. Gavin   Title:   Senior Vice President

[Signatures Continued on Next Page]

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:  

/s/ Carol Murray

  Name:   Carol Murray   Title:   Director

[Signatures Continued on Next Page]

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:  

/s/ Matt Stein

  Name:   Matt Stein   Title:   Senior Vice President

[End of Signatures]

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

Exhibit A

Amended Loan Agreement

[Attached.]

 

21



--------------------------------------------------------------------------------

Exhibit A to FirstSecond Amendment Agreement

EXECUTION COPY

Published Deal CUSIP Number: 70051PAD7

Published Tranche A-1 CUSIP Number: 70051PAE5

Published Tranche A-2 CUSIP Number: 70051PAF2

 

 

 

DELAYED DRAW TERM LOAN AGREEMENT

Dated as of August 28, 2019

by and among

PARK INTERMEDIATE HOLDINGS LLC,

and

PK DOMESTIC PROPERTY LLC,

as Borrowers,

PARK HOTELS & RESORTS INC.,

as the Parent,

solely for the limited purposes described in Section 13.23.,

The Subsidiary Borrowers Party Hereto,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.6.,

as Lenders,

BANK OF AMERICA, N.A.,

as Administrative Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

BOFA SECURITIES, INC. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers,

and

BOFA SECURITIES, INC.,

as Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. Definitions

     1  

Section 1.1. Definitions.

     1  

Section 1.2. General; References to New York City Time.

     6162  

Section 1.3. GAAP Changes; Financial Covenant Calculations.

     6162  

Section 1.4. Interest Rates.

     6263  

Section 1.5. Electronic Execution of Assignments and Certain Other Documents.

     6263  

Section 1.6. Appointment of Borrower Representative.

     6364  

ARTICLE II. Credit Facility

     6364  

Section 2.1. [INTENTIONALLY OMITTED]

     6364  

Section 2.2. Loans.

     6364  

Section 2.3. [INTENTIONALLY OMITTED]

     6667  

Section 2.4. [INTENTIONALLY OMITTED]

     6667  

Section 2.5. [INTENTIONALLY OMITTED]

     6667  

Section 2.6. Rates and Payment of Interest on Loans.

     6667  

Section 2.7. Number of Interest Periods.

     6768  

Section 2.8. Repayment of Loans.

     6768  

Section 2.9. Prepayments.

     6868  

Section 2.10. Continuation.

     7172  

Section 2.11. Conversion.

     7273  

Section 2.12. Notes.

     7273  

Section 2.13. Termination or Reduction of Commitments.

     7374  

Section 2.14. [INTENTIONALLY OMITTED]

     7475  

Section 2.15. [INTENTIONALLY OMITTED]

     7475  

Section 2.16. [INTENTIONALLY OMITTED]

     7475  

Section 2.17. Incremental Facilities.

     7475  

Section 2.18. Funds Transfer Disbursements.

     7778  

Section 2.19. [INTENTIONALLY OMITTED]

     7778  

Section 2.20. [INTENTIONALLY OMITTED]

     7778  

Section 2.21. Designation of Subsidiary Borrowers.

     7778  

ARTICLE III. Payments, Fees and Other General Provisions

     7880  

Section 3.1. Payments.

     7880  

Section 3.2. Pro Rata Treatment.

     7981  

Section 3.3. Sharing of Payments, Etc.

     8081  

Section 3.4. Several Obligations.

     8082  

Section 3.5. Fees.

     8182  

Section 3.6. Computations.

     8182  

Section 3.7. Usury.

     8183  

Section 3.8. [INTENTIONALLY OMITTED].

     8283  

Section 3.9. Defaulting Lenders.

     8283  

Section 3.10. Foreign Lenders; Taxes.

     8485  



--------------------------------------------------------------------------------

ARTICLE IV. [INTENTIONALLY OMITTED.]

     8889  

ARTICLE V. Yield Protection, Etc.

     8889  

Section 5.1. Additional Costs; Capital Adequacy.

     8889  

Section 5.2. Suspension of LIBOR Loans.

     9091  

Section 5.3. Illegality.

     9293  

Section 5.4. Compensation.

     9294  

Section 5.5. Treatment of Affected Loans.

     9394  

Section 5.6. Affected Lenders.

     9495  

Section 5.7. Change of Lending Office.

     9496  

Section 5.8. Assumptions Concerning Funding of LIBOR Loans.

     9496  

Article VI. Conditions Precedent

     9596  

Section 6.1. Initial Conditions Precedent.

     9596  

Section 6.2. Conditions Precedent to All Loans After the Funding Date.

     98100  

Section 6.3. Confirmation of Conditions.

     99100  

Section 6.4. Conditions to Designation of a Subsidiary Borrower.

     99100  

ARTICLE VII. Representations and Warranties

     100102  

Section 7.1. Representations and Warranties.

     101102  

Section 7.2. Representations as to Subsidiary Borrowers.

     109111  

Section 7.3. Survival of Representations and Warranties, Etc.

     110112  

ARTICLE VIII. Affirmative Covenants

     111112  

Section 8.1. Preservation of Existence and Similar Matters.

     111112  

Section 8.2. Compliance with Applicable Laws.

     111112  

Section 8.3. Maintenance of Property.

     111113  

Section 8.4. Conduct of Business.

     112113  

Section 8.5. Insurance.

     112113  

Section 8.6. Payment of Taxes and Claims.

     112113  

Section 8.7. Books and Records; Inspections.

     112114  

Section 8.8. Use of Proceeds.

     113114  

Section 8.9. Environmental Matters.

     113115  

Section 8.10. Further Assurances.

     114115  

Section 8.11. Material Contracts.

     114115  

Section 8.12. REIT Status.

     114115  

Section 8.13. Exchange Listing.

     114115  

Section 8.14. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

     114116  

Section 8.15. Collateral Release Upon Termination of Collateral Period; Covenant
Relief Period Collateral Release Following Covenant Relief Period.

     119120  

Section 8.16. Compliance with Anti-Corruption Laws and Sanctions.

     122123  

Section 8.17. Limitation on the Parent’s Assets, Liabilities and Activities.

     122123  

ARTICLE IX. Information

     124126  

Section 9.1. Quarterly Financial Statements.

     124126  

Section 9.2. Year End Statements.

     125126  

Section 9.3. Compliance Certificate.

     125126  

 

- ii -



--------------------------------------------------------------------------------

Section 9.4. Other Information.

     126127  

Section 9.5. Electronic Delivery of Certain Information.

     129130  

Section 9.6. Public/Private Information.

     129131  

Section 9.7. Patriot Act Notice; Compliance.

     130132  

ARTICLE X. Negative Covenants

     130132  

Section 10.1. Financial Covenants.

     130132  

Section 10.2. Restrictions on Liens and Negative Pledges.

     133135  

Section 10.3. Restrictions on Intercompany Transfers.

     134136  

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements.

     135137  

Section 10.5. Plans.

     137138  

Section 10.6. Fiscal Year.

     137139  

Section 10.7. Modifications of Organizational Documents.

     137139  

Section 10.8. Transactions with Affiliates.

     138139  

Section 10.9. Environmental Matters.

     138140  

Section 10.10. Derivatives Contracts.

     138140  

Section 10.11. Additional Covenants during the Covenant Relief Period.

     139141  

ARTICLE XI. Default

     143145  

Section 11.1. Events of Default.

     143145  

Section 11.2. Remedies Upon Event of Default.

     147149  

Section 11.3. Marshaling; Payments Set Aside.

     148150  

Section 11.4. Allocation of Proceeds.

     148150  

Section 11.5. [INTENTIONALLY OMITTED]

     149151  

Section 11.6. [INTENTIONALLY OMITTED]

     149151  

Section 11.7. Performance by Administrative Agent.

     149151  

Section 11.8. Rights Cumulative.

     150152  

ARTICLE XII. The Administrative Agent

     150152  

Section 12.1. Appointment and Authorization.

     150152  

Section 12.2. Bank of America as Lender.

     152154  

Section 12.3. Approvals of Lenders.

     152154  

Section 12.4. Notice of Events of Default.

     152154  

Section 12.5. Administrative Agent’s Reliance.

     153155  

Section 12.6. Reimbursement by Lenders.

     154155  

Section 12.7. Lender Credit Decision, Etc.

     154156  

Section 12.8. Successor Administrative Agent.

     155157  

Section 12.9. Titled Agents.

     156158  

Section 12.10. Specified Derivatives Contracts and Specified Cash Management
Agreements.

     156158  

Section 12.11. Certain ERISA Matters.

     156158  

Section 12.12. Administrative Agent May File Proofs of Claim; Credit Bidding.

     157159  

ARTICLE XIII. Miscellaneous

     159161  

Section 13.1. Notices.

     159161  

Section 13.2. Expenses.

     162164  

Section 13.3. Stamp and Intangible Taxes.

     163165  

Section 13.4. Setoff.

     163165  

 

- iii -



--------------------------------------------------------------------------------

Section 13.5. Litigation; Jurisdiction; Other Matters; Waivers.

     163165  

Section 13.6. Successors and Assigns.

     165167  

Section 13.7. Amendments and Waivers.

     170172  

Section 13.8. Nonliability of Administrative Agent and Lenders.

     174176  

Section 13.9. Confidentiality.

     174176  

Section 13.10. Indemnification.

     176178  

Section 13.11. Termination; Survival.

     177179  

Section 13.12. Severability of Provisions.

     178180  

Section 13.13. GOVERNING LAW.

     178180  

Section 13.14. Counterparts.

     178180  

Section 13.15. No Advisory or Fiduciary Relationship.

     178180  

Section 13.16. Obligations with Respect to Loan Parties.

     179181  

Section 13.17. Independence of Covenants.

     179181  

Section 13.18. Limitation of Liability.

     179181  

Section 13.19. Entire Agreement.

     180182  

Section 13.20. Construction.

     180182  

Section 13.21. Headings.

     180182  

Section 13.22. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.

     180182  

Section 13.23. Nonrecourse to the Parent; Limited Nature of the Parent’s
Obligations under this Agreement.

     181183  

Section 13.24. Subordination of Intercompany Indebtedness.

     181183  

Section 13.25. Acknowledgement Regarding Any Supported QFCs.

     182184  

ARTICLE XIV. Cross-Guarantee

     183185  

 

SCHEDULE I    Lenders and Commitments SCHEDULE 1.1.    List of Loan Parties
SCHEDULE 1.1.(a)    Eligible Property Exceptions SCHEDULE 1.1.(b)    Permitted
Liens SCHEDULE 1.1.(c)    Covenant Relief Period Property SCHEDULE 7.1.(b)   
Ownership Structure SCHEDULE 7.1.(f)(i)    Hotel Properties SCHEDULE 7.1.(f)(ii)
   Properties Designated by the Company as Eligible Properties SCHEDULE 7.1.(g)
   Indebtedness and Guarantees SCHEDULE 7.1.(h)    Material Contracts SCHEDULE
7.1.(i)    Litigation SCHEDULE 7.1.(s)    Affiliate Transactions EXHIBIT A   
Form of Assignment and Assumption Agreement EXHIBIT B    Form of Notice of
Borrowing EXHIBIT C    Form of Notice of Continuation EXHIBIT D    Form of
Notice of Conversion EXHIBIT E    Form of Solvency Certificate EXHIBIT F    Form
of Guaranty EXHIBIT G    [Intentionally Omitted]

 

- iv -



--------------------------------------------------------------------------------

EXHIBIT H    [Intentionally Omitted] EXHIBIT I    Form of Note EXHIBIT J   
[Intentionally Omitted] EXHIBIT K    Form of Disbursement Instruction Letter
EXHIBIT L    Form of Compliance Certificate EXHIBIT M    Forms of U.S. Tax
Compliance Certificates EXHIBIT N    Form of Borrowing Subsidiary Agreement
EXHIBIT O    Form of Borrowing Subsidiary Termination

 

- v -



--------------------------------------------------------------------------------

THIS DELAYED DRAW TERM LOAN AGREEMENT, as amended, supplemented or otherwise
modified from time to time (this “Agreement”) dated as of August 28, 2019 by and
among PARK INTERMEDIATE HOLDINGS LLC, a limited liability company formed under
the laws of the State of Delaware (the “Company” or the “Borrower
Representative”), PK DOMESTIC PROPERTY LLC, a limited liability company formed
under the laws of the State of Delaware (“PK Domestic LLC”), as a Borrower, PARK
HOTELS & RESORTS INC., a Delaware corporation (the “Parent”), solely for the
limited purposes described in Section 13.23., the Subsidiaries of the Company
from time to time party hereto as Subsidiary Borrowers, each of the financial
institutions initially a signatory hereto together with their successors and
assignees under Section 13.6. (the “Lenders”), and BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”).

WHEREAS, the Company, PK Domestic LLC, the Parent, the Subsidiary Borrowers, the
Lenders and the Administrative Agent desire to enter into this Agreement to
provide a delayed draw term loan facility to the Company, PK Domestic LLC and
the Subsidiary Borrowers, on and subject to the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“1031 Property” means any Property or interests (including Equity Interests) in
Property that is at any time held by a “qualified intermediary” (a “QI”), as
defined in the Treasury Regulations promulgated pursuant to Section 1031 of the
Internal Revenue Code, or an “exchange accommodation titleholder” (an “EAT”), as
defined in Internal Revenue Service Revenue Procedure 2000-37, as modified by
Internal Revenue Procedure 2004-51, (or in either case, by one or more Wholly
Owned Subsidiaries thereof, singly or as tenants in common) which is a single
purpose entity and has entered into an “exchange agreement” or a “qualified
exchange accommodation agreement” with the Parent, the Company, PK Domestic LLC
or a Wholly Owned Subsidiary in connection with the acquisition (or possible
disposition) of such Property by the Company or a Wholly Owned Subsidiary
pursuant to, and intended to qualify for tax treatment under, Section 1031 of
the Internal Revenue Code.

“Acceptable Preferred Equity Interests” means that certain Series A Preferred
Stock in PK Domestic REIT to be issued to Persons other than the Company and its
Subsidiaries on or after June 14, 2019 which shall be non-voting with respect to
the election of the directors of PK Domestic REIT and having an initial
aggregate liquidation value of up to $125,000 (exclusive of any accrued and
unpaid dividends and early redemption premiums) and separately disclosed in
writing to the Administrative Agent and the Lenders prior to the Closing Date;
provided that such Persons shall not receive aggregate dividends and
distributions in respect of such Acceptable Preferred Equity Interests in excess
of 12% of the initial aggregate liquidation value thereof



--------------------------------------------------------------------------------

(exclusive of any early redemption premiums or any distribution in respect of a
redemption or purchase of such Acceptable Preferred Equity Interests made by the
Company or any of its Subsidiaries) during any fiscal year of the Parent. For
the avoidance of doubt, so long as such Acceptable Preferred Equity Interests
are not owned directly or indirectly by the Parent, any Liens on any Acceptable
Preferred Equity Interests shall constitute Permitted Equity Liens.

“Accession Agreement” means an Accession Agreement substantially in the form
attached to the Guaranty.

“Acquisition” means any acquisition, or any series of related acquisitions,
consummated on or after the First Amendment Effective Date, by which any Loan
Party or any of its Subsidiaries (a) acquires any business or all or
substantially all of the assets of any Person, or business unit, line of
business or division thereof, whether through purchase of assets, exchange,
issuance of stock or other equity or debt securities, merger, reorganization,
amalgamation, division or otherwise or (b) directly or indirectly acquires (in
one transaction or as the most recent transaction in a series of transactions)
at least a majority (in number of votes) of the securities of a corporation
which have ordinary voting power for the election of members of the board of
directors or the equivalent governing body (other than securities having such
power only by reason of the happening of a contingency) or a majority (by
percentage or voting power) of the outstanding ownership interests of a
partnership or limited liability company.

“Additional Costs” has the meaning given that term in Section 5.1.(b).

“Adjusted Funds From Operations” means, with respect to a Person and for a given
period, Funds From Operations of such Person for such period, plus non-cash
charges, including expense for share-based payment awards and impairment charges
(other than non-cash charges that constitute an accrual of a reserve for future
cash payments), in each case, of such Person for such period.

“Adjusted Net Operating Income” or “Adjusted NOI” means, for any period, the Net
Operating Income of the applicable Hotel Properties for such period, subject to
the following adjustments:

 

  (a)

for each applicable Hotel Property, base management fees shall equal the greater
of (i) three percent (3.0%) of Gross Operating Revenues or (ii) the actual base
management fees paid under the applicable Management Agreement;

 

  (b)

for each applicable Hotel Property, reserves for FF&E and capital items shall
equal four percent (4.0%) of Gross Operating Revenues; and

 

  (c)

for each applicable Hotel Property subject to a Franchise Agreement, royalty
fees shall equal the greater of (i) four percent (4.0%) of Gross Operating
Revenues or (ii) the actual royalty fees payable under the applicable Franchise
Agreement.

For purposes of determining Adjusted NOI, the Net Operating Income shall be
calculated on a pro forma basis for acquisitions and dispositions during such
period, such that (i) in the case of a Hotel Property acquired during the
calculation period, the Net Operating Income thereof for the entire period
(including the actual historical Net Operating Income of such Hotel Property
prior to the

 

-2-



--------------------------------------------------------------------------------

acquisition thereof and adjusted in accordance with the requirements above)
shall be included in the determination of Adjusted NOI and (ii) in the case of a
Hotel Property disposed of during the calculation period, the Net Operating
Income thereof for the entire period shall be excluded in the determination of
Adjusted NOI for such period. If a Hotel Property has not continuously operated
for the immediately preceding period of twelve consecutive months but the
Company has elected to treat such Hotel Property as a Seasoned Property, then
the Adjusted NOI of such Hotel Property shall be calculated by annualizing the
historical Net Operating Income of such Property for the period of continuous
operation ending on the most recently ended calendar month for which it has been
in continuous operation, determined on a pro forma basis reasonably acceptable
to the Administrative Agent.

“Administrative Agent” means Bank of America, N.A., including its branches and
affiliates, as contractual representative of the Lenders under this Agreement,
or any successor Administrative Agent appointed pursuant to Section 12.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by a Lender and delivered to the Administrative Agent in a form supplied by the
Administrative Agent to the Lenders from time to time.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affected Lender” has the meaning given that term in Section 5.6.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Company.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Canadian Dollars, (v) Japanese Yen, (vi) Australian Dollars and (vii) any
other Foreign Currency agreed to in writing by the Administrative Agent and each
of the Lenders, in each case, to the extent that such currency is (x) a lawful
currency that is readily available to the Lenders and freely transferable and
convertible into Dollars and (y) available in the London interbank deposit
market (or other interbank market accessible by the Administrative Agent and the
Lenders) for the applicable interest periods.

“Agreement” has the meaning given to that term in the recitals hereto.

“Ancillary Agreements” has the meaning given to such term in the Distribution
Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering, including,
without limitation, the United States Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.

 

-3-



--------------------------------------------------------------------------------

“Applicable Commitment Percentage” means, with respect to any Lender and as the
context may require, such Lender’s Tranche A-1 Commitment Percentage, Tranche
A-2 Commitment Percentage or Incremental TL Commitment Percentage.

“Applicable Foreign Borrower Documents” has the meaning given that term in
Section 7.2.(a).

“Applicable Law” means all (a) international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, (b) administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and (c) all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case of clauses (b) and (c), to the extent having the force of law.

“Applicable Margin” means, (i) at any time prior to the Investment Grade Pricing
Effective Date, the Leverage-Based Applicable Margin applicable thereto in
effect at such time and (ii) at any time on and after the Investment Grade
Pricing Effective Date, the Ratings-Based Applicable Margin applicable thereto
in effect at such time; provided, however, that during the Covenant Relief
Period, the Applicable Margin shall mean a percentage per annum equal to 2.650%
for LIBOR Loans and 1.650% for Base Rate Loans.

“Appraisal” means, with respect to any Property, an M.A.I. appraisal
commissioned by and addressed to either the Administrative Agent or the
administrative agent under the Existing Credit Agreement (acceptable to the
Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser acceptable to the Administrative Agent, having at least
the minimum qualifications required under Applicable Law governing the
Administrative Agent and the Lenders, including without limitation, FIRREA, and
determining both the “as is” market value of such Property as between a willing
buyer and a willing seller and the “stabilized value” of such Property.

“Appraised Value” means, with respect to any Property, the “as is” market value
of such Property as reflected in the most recent Appraisal of such Property as
the same may have been approved in writing by the Administrative Agent (such
approval not to be unreasonably withheld or delayed, which approval shall be
based upon the Administrative Agent’s internal review of such Appraisal which is
based on criteria and factors then generally used and considered by the
Administrative Agent, in the exercise of its good faith business judgment, in
determining the value of similar real estate Properties, which review shall be
conducted prior to acceptance of such Appraisal by the Administrative Agent).

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

“Arrangers” means BofA Securities and Wells Fargo Bank, National Association
(and its successors and assigns).

 

-4-



--------------------------------------------------------------------------------

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any real or personal property (including any sale and leaseback
transaction, division, merger or disposition of Equity Interests), whether in a
single transaction or a series of related transactions, by any Loan Party or any
Subsidiary thereof.

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.6.), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

“Australian Dollars” or “Aus. $” means the lawful currency of the Commonwealth
of Australia.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America” means Bank of America, N.A., and its successors and assigns.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the one-month Eurodollar Rate plus 1.00%. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate shall
be less than 1.25%, such rate shall be deemed to be 1.25% for purposes of this
Agreement.

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

-5-



--------------------------------------------------------------------------------

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“BofA Securities” means BofA Securities, Inc., and its successors and assigns.

“Borrower” means any of the Company, PK Domestic LLC and any Subsidiary Borrower
and, in each case, shall include such Borrower’s successors and permitted
assigns.

“Borrower Representative” has the meaning set forth in the introductory
paragraph of this Agreement.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit N.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit O.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, the state where the Principal Office is located and, if such day
relates to any LIBOR Loan, means any such day that is also a London Banking Day.

“Canadian Dollars” or “Cdn. $” means the lawful currency of Canada.

“Capitalization Rate” means 8.00%, provided, however that in the case of
(i) upscale or above Hotel Properties in the central business districts of
Manhattan, New York, Washington, DC, Chicago, Illinois, Boston, Massachusetts,
San Francisco, California, San Diego, California, Los Angeles, California,
Miami, Florida and Seattle, Washington and (ii) the properties commonly known as
Hilton Hawaiian Village Beach Resort, Hilton Waikoloa Village, Waldorf Astoria
Casa Marina Resort Key West, Hilton Orlando Bonnet Creek, Waldorf Astoria
Orlando and Hilton New Orleans Riverside, the Capitalization Rate shall mean
7.25%.

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts,
in each case that are required to be classified as a “Capital Lease” in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

-6-



--------------------------------------------------------------------------------

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
either (x) is a Lender or (y) has capital and unimpaired surplus in excess of
$500,000,000 and which bank or its holding company has a short term commercial
paper rating of at least A-2 or the equivalent by S&P or at least P-2 or the
equivalent by Moody’s; (c) reverse repurchase agreements with terms of not more
than thirty days from the date acquired, for securities of the type described in
clause (a) above and entered into only with commercial banks having the
qualifications described in clause (b) above; (d) commercial paper issued by any
Person incorporated under the laws of the United States of America or any State
thereof and rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s, in each case with maturities of not more
than one year from the date acquired; (e) investments in money market funds
registered under the Investment Company Act of 1940, as amended, which have net
assets of at least $350,000,000 and at least 75% of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above and (f) other similar customarily utilized investments of
substantially similar quality (as determined in good faith by the Company)
denominated in Foreign Currencies.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

“Cash Merger Consideration” has the meaning given that term in
Section 6.1.(I)(b)(i)(a)(i).

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 6.1.(I) shall have been fulfilled or waived by all of the Lenders.

“Collateral” has the meaning given that term in Section 8.14.(c)(i).

“Collateral Documents” means, collectively, the Pledge Agreement, the Covenant
Relief Period Pledge Agreement and all other agreements, instruments and
documents executed in connection with this Agreement that are intended to
create, perfect or evidence Liens to secure the Obligations, including, without
limitation, all other security agreements, pledge agreements, deeds of trust,
pledges, powers of attorney, consents, assignments, notices, financing
statements and all other written matter whether heretofore, now, or hereafter
executed by the Company, PK Domestic LLC or any of their respective Subsidiaries
and delivered to the Administrative Agent to create, perfect or evidence Liens
to secure the Obligations.

 

-7-



--------------------------------------------------------------------------------

“Collateral Period” means any period after the release of all of the Covenant
Relief Period Collateral commencing on the occurrence of a Collateral Trigger
Date and ending on the Collateral Release Date subsequent to such Collateral
Trigger Date.

“Collateral Release Certificate” has the meaning given that term in
Section 8.15.(b)(i).

“Collateral Release Date” means any date after a Collateral Trigger Date on
which no Default or Event of Default is continuing and the Borrower
Representative delivers a Collateral Release Certificate as required by
Section 8.15.

“Collateral Trigger Date” means (a) any date after the Closing Date on which the
Borrower Representative delivers a Compliance Certificate pursuant to
Section 9.3.(a) which shows that the Leverage Ratio is greater than 6.50 to 1.00
as of the end of the two consecutive fiscal quarters of the Parent most recently
ended prior to such date or (b) such later date as the Administrative Agent
shall reasonably determine; provided that, following any Collateral Release Date
(for clarity, excluding the collateral release occurring immediately after the
Covenant Relief Termination Date), any subsequent Collateral Trigger Date shall
be (x) any date on which the Borrower Representative delivers a Compliance
Certificate pursuant to Section 9.3.(a) which shows that the Leverage Ratio is
greater than 6.50 to 1.00 as of the end of the fiscal quarter of the Company
most recently ended prior to such date or (y) such later date as the
Administrative Agent shall reasonably determine.

“Commitment Effective Date” means May 5, 2019.

“Commitment Letter” means that certain commitment letter, dated May 5, 2019, by
and among the Company, PK Domestic LLC, the Administrative Agent, the Lead
Arranger and the Lenders party thereto, together with the Summary of Terms and
Conditions attached thereto.

“Commitment Reduction Notice” has the meaning given that term in
Section 2.13.(a).

“Commitments” means, individually or collectively as the context may require,
Tranche A-1 Commitments, Tranche A-2 Commitments and Incremental TL Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Information” has the meaning given that term in Section 2.6.(c).

“Compliance Certificate” has the meaning given that term in Section 9.3.(a).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, with respect to a Person for any period and without
duplication, the sum of:

 

-8-



--------------------------------------------------------------------------------

(a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period):

 

  (i)

depreciation and amortization;

 

  (ii)

interest expense;

 

  (iii)

income tax expense;

 

  (iv)

extraordinary or nonrecurring items, including, without limitation, gains,
losses, charges or expenses from the sale of operating Properties, early
extinguishment of Indebtedness (including prepayment premiums), and transaction
costs of acquisitions not permitted to be capitalized pursuant to GAAP;

 

  (v)

other non-cash charges, including share-based compensation expense and
impairment charges or expenses (other than non-cash charges that constitute an
accrual of a reserve for future cash payments or charges); and

 

  (vi)

equity in net income (loss) of its Unconsolidated Affiliates; plus

(b) such Person’s Ownership Share of Consolidated EBITDA of its Unconsolidated
Affiliates.

Consolidated EBITDA shall be adjusted to remove any impact from amortization of
intangibles pursuant to FASB ASC 805.

“Consolidated Fixed Charges” means, with respect to a Person and for a given
period, the sum of (a) the Consolidated Interest Expense of such Person for such
period, plus (b) the aggregate of all regularly scheduled principal payments on
Indebtedness payable by such Person during such period (excluding balloon,
bullet or similar payments of principal due upon the stated maturity of
Indebtedness), plus (c) the aggregate amount of all Preferred Dividends paid by
such Person during such period, plus (d) the aggregate payment for cash taxes
paid by such Person during such period. The Parent’s Ownership Share of the
Consolidated Fixed Charges of its Unconsolidated Affiliates will be included
when determining the Consolidated Fixed Charges of the Parent.

“Consolidated Group” means the Parent and its Subsidiaries.

“Consolidated Interest Expense” means, with respect to a Person for a given
period, without duplication, (a) total interest expense of such Person including
capitalized interest (other than capitalized interest funded under a
construction loan interest reserve account), determined on a consolidated basis
in accordance with GAAP for such period, plus (b) such Person’s Ownership Share
of Consolidated Interest Expense described in clause (a) of its Unconsolidated
Affiliates for such period. Consolidated Interest Expense shall include the
interest component of Capitalized Lease Obligations and shall exclude the
non-cash amortization of any deferred financing fees.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Reserve Adjusted EBITDA” means, for any given period, (a) the
Consolidated EBITDA of the Parent minus (b) the sum of (i) FF&E Reserves for all
Hotel Properties of the Parent and its Subsidiaries for such period and (ii) the
Parent’s and its Subsidiaries’ Ownership Share of the FF&E Reserves for all
Hotel Properties of their Unconsolidated Affiliates for such period.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11. or as required
by Section 2.10. or 5.2.

“Core Hotel Property” means, with respect to any Hotel Property, the parcel (or
combinations of parcels) upon which is situated the building or buildings
comprising all of the guest rooms and meeting and banquet space and with
necessary public access and lobby facilities (but excluding any space for
restaurants, retail, spa, sports, convention hall, exhibit hall, parking or
other ancillary facilities for any Core Hotel Property); provided that with
respect to any Core Hotel Property in existence or acquired after the Closing
Date, such Core Hotel Property may include such exceptions to the foregoing
requirements as the Administrative Agent may determine to be immaterial and
approve in its sole discretion.

“Covenant Relief Period” shall mean the period commencing on the First Amendment
Effective Date and ending on the earlier of (i) the date the Company shall be
required to deliver the Compliance Certificate with respect to the June 30,
2021March 31, 2022 fiscal quarter in accordance with Section 9.3.(a) (or, if
earlier, the date on which the Company shall deliver such Compliance Certificate
in accordance with Section 9.3.(a)) and (ii) the date the Company shall deliver
(a) a Compliance Certificate in accordance with Section 9.39.3.(a). with respect
to any fiscal quarter ending after the First Amendment Effective Date but prior
to June 30, 2021March 31, 2022 reflecting compliance with the financial
covenants in effect from and after the Covenant Relief Period and (b) written
notice to the Administrative Agent electing to terminate the Covenant Relief
Period concurrently with the delivery of such Compliance Certificate.

“Covenant Relief Period Collateral” means all of the Equity Interests of each
Designated Covenant Relief Period Collateral Subsidiary.

“Covenant Relief Period Guarantors” means (a) the Company, (b) PK Domestic LLC,
(c) each other Subsidiary Borrower and (d) each of the Covenant Relief Period
Subsidiary Guarantors.

“Covenant Relief Period Guarantor and Collateral Release” has the meaning given
that term in Section 8.15.(a)(ii).

 

-10-



--------------------------------------------------------------------------------

“Covenant Relief Period Pledge Agreement” means any pledge or security agreement
entered into, on or after the First Amendment Effective Date and during the
Covenant Relief Period between the Loan Parties party thereto and the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, (as required by this Agreement or any other Loan Document), in
form and substance reasonably satisfactory to the Administrative Agent, as the
same may be amended, restated or otherwise modified from time to time.

“Covenant Relief Period Property” has the meaning given such term in the
definition of “Covenant Relief Period Subsidiary Guarantors”.

“Covenant Relief Period Subsidiary Guarantor” means (a) each Loan Party
identified as a Guarantor on Annex 1 to the Second Amendment, (b) each Unsecured
Indebtedness Subsidiary (including, for the avoidance of doubt, any Subsidiary
that now or hereafter guarantees any Permitted Capital Markets Indebtedness),
(bc) each Eligible Property Subsidiary that directly owns the Hotel Properties
set forth on Schedule 1.1.(c) hereto (each such Hotel Property a “Covenant
Relief Period Property”; and each such Subsidiary, together with any Subsidiary
that directly owns any Hotel Property substituted for any of such Covenant
Relief Period Properties pursuant to Section 8.14.(f), a “Designated Covenant
Relief Period Collateral Subsidiary”) and (iiid ) each Subsidiary that directly
owns any Equity Interests in any Designated Covenant Relief Period Collateral
Subsidiary.

“Covenant Relief Period Subsidiary Guaranty Documents” means, with respect to
any Subsidiary that is required to become a Covenant Relief Period Subsidiary
Guarantor pursuant to Section 8.14.(b)(ii), the following documents: (x) an
Accession Agreement (or if the Guaranty is not then in effect, the Guaranty)
executed by such Subsidiary, (y) a joinder to the Covenant Relief Period Pledge
Agreement (in the form contemplated thereby) (or if the Covenant Relief Period
Pledge Agreement is not then in effect, the Covenant Relief Period Pledge
Agreement) executed by any applicable Covenant Relief Period Subsidiary
Guarantor and (z) the items with respect to such Subsidiary required to be
delivered pursuant to Sections 6.1.(I)(a)(iv) through (viii) and (xiv) if such
Subsidiary had been a Subsidiary Guarantor on the Agreement Date (in the case of
Section 6.1.(I)(a)(iv), only to the extent requested by the Administrative
Agent), each in form and substance reasonably satisfactory to the Administrative
Agent.

“Covenant Relief Period Termination Date” means the earlier date occurring under
clauses (i) and (ii) of the definition of “Covenant Relief Period”.

“Covered Party” has the meaning given that term in Section  13.2513.25.(a).

“COVID-19 Relief Funds” means funds or credit or other support received by the
Company or any Subsidiary of the Company from, or with the credit or other
support of, any Governmental Authority (a “COVID-19 Relief Program”), and
incurred with the intent to mitigate (in the good faith determination of the
Company) through liquidity or other financial relief the impact of the COVID-19
global pandemic on the business and operations of the Company and its
Subsidiaries.

“COVID-19 Relief Program” has the meaning assigned thereto in the definition of
“COVID-19 Relief Funds”.

 

-11-



--------------------------------------------------------------------------------

“Credit Rating” means, with respect to any Person, the rating assigned by a
Rating Agency to the senior, unsecured, non-credit enhanced long-term
Indebtedness of such Person.

“Customary Non-Recourse Exceptions” means customary exceptions for fraud,
unlawful acts, misapplication of funds, environmental indemnities, prohibited
transfers, failure to pay taxes, voluntary bankruptcy, collusive involuntary
bankruptcy, failure to comply with special purpose entity covenants, failure to
maintain insurance, insurance deductibles, ERISA liabilities and other customary
exceptions to non-recourse liability.

“Debt Issuance” means the issuance of any Indebtedness (including Guarantees
thereof) for borrowed money by any Loan Party or any of its Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Representative in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any Lender
any other amount required to be paid by it hereunder within two (2) Business
Days of the date when due, (b) has notified the Borrower Representative or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent, to confirm
in writing to the Administrative Agent and the Borrower Representative that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower Representative), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that

 

-12-



--------------------------------------------------------------------------------

Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as the ownership of such Equity Interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower Representative and each Lender.

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent, the Company, any of their
respective Subsidiaries or any Unconsolidated Affiliate (i) which is a rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, weather index transaction or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions) or (ii) which is a type of
transaction that is similar to any transaction referred to in clause (i) above
that is currently, or in the future becomes, recurrently entered into in the
financial markets (including terms and conditions incorporated by reference in
such agreement) and which is a forward, swap, future, option or other derivative
on one or more rates, currencies, commodities, equity securities or other equity
instruments, debt securities or other debt instruments, economic indices or
measures of economic risk or value, or other benchmarks against which payments
or deliveries are to be made, (b) any combination of these transactions and
(c) a “swap agreement” as defined in Section 101 of the Bankruptcy Code.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

“Designated Covenant Relief Period Collateral Subsidiary” has the meaning given
that term in the definition of “Covenant Relief Period Subsidiary Guarantors”.

“Development/Redevelopment Property” means at any time a Property that upon
completion will constitute a Hotel Property and that is currently under
development or

 

-13-



--------------------------------------------------------------------------------

redevelopment and not an operating property during such development or
redevelopment and, subject to the last sentence of this definition, on which the
improvements related to the development or redevelopment have not been
completed. The term “Development/Redevelopment Property” shall include real
property of the type described in the immediately preceding sentence that
satisfies both of the following conditions: (i) it is to be (but has not yet
been) acquired by the Company, any Subsidiary or any Unconsolidated Affiliate
upon completion of construction pursuant to a contract in which the seller of
such real property is required to develop or renovate prior to, and as a
condition precedent to, such acquisition and (ii) a third party is developing or
redeveloping such property using the proceeds of a loan that is Guaranteed by,
or is otherwise recourse to, the Company, any Subsidiary or any Unconsolidated
Affiliate. A Development/Redevelopment Property on which all improvements (other
than tenant improvements on unoccupied space) related to the development of such
Hotel Property has been completed for at least four (4) full fiscal quarters
shall cease to constitute a Development/Redevelopment Property; provided,
however, that the Company shall be permitted to designate such Property as a
Seasoned Property at any earlier time.

“Disbursement Instruction Letter” means a letter substantially in the form of
Exhibit K to be executed and delivered by the Borrower Representative pursuant
to Section 6.1.(II)(i), as the same may be amended, restated or modified from
time to time with the prior written approval of the Administrative Agent.

“Distribution Agreement” means that certain Distribution Agreement, dated as of
January 2, 2017, by and among Hilton, the Parent and HGV, with any amendments
and modifications that are not adverse to the interests of the Lenders in any
material respect or otherwise could not reasonably be expected to have a
Material Adverse Effect.

“Dividing Person” has the meaning given that term in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollars” or “$” means the lawful currency of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, a State thereof or the District of Columbia,
unless such Subsidiary is wholly owned by one or more Foreign Subsidiaries.

“EAT” has the meaning given that term in the definition of “1031 Property”.

 

-14-



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, SyndTrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the Company
or any of the Company’s Affiliates or Subsidiaries.

“Eligible Domestic Subsidiary” means one or more Domestic Subsidiaries approved
from time to time by the Administrative Agent and the Lenders (such approval not
to be unreasonably withheld).

“Eligible Foreign Subsidiary” means one or more Foreign Subsidiaries approved
from time to time by the Administrative Agent and the Lenders (such approval not
to be unreasonably withheld).

“Eligible Property” means a Property which satisfies all of the following
requirements and is from time to time designated by the Company for inclusion in
the calculation of Unencumbered Asset Value as an “Eligible Property” in
accordance with the applicable provisions of this Agreement (whether pursuant to
Schedule 7.1.(f)(ii) on the Closing Date or, thereafter, pursuant to any
Compliance Certificate from time to time delivered hereunder):

(a) such Property is a Hotel Property;

(b) the Core Hotel Property with respect to such Property is owned in fee simple
(or other substantially comparable ownership form in the case of a Property in a
foreign jurisdiction) by, or subject to a Qualified Ground Lease to, a Borrower
or a Wholly Owned Subsidiary of the Company (other than an Excluded Subsidiary)
(or a combination of such fee simple ownership (or other substantially
comparable ownership form in the case of a Property in a foreign jurisdiction)
and being subject to a Qualified Ground Lease);

 

-15-



--------------------------------------------------------------------------------

(c) none of the Equity Interests of (i) any Eligible Property Subsidiary that
owns (or ground leases pursuant to a Qualified Ground Lease) the Core Hotel
Property with respect to such Property, or (ii) any Eligible Property Subsidiary
that directly or indirectly owns the Equity Interests of the applicable Eligible
Property Subsidiary described in the foregoing clause (i), is subject to any
Lien (other than Permitted Equity Liens) or any Negative Pledge;

(d) such Property is not subject to any Lien (other than Permitted Liens);

(e) the Core Hotel Property with respect to such Property is not subject to any
Negative Pledge;

(f) with respect to any parcel of the Core Hotel Property with respect to such
Property owned in fee simple, regardless of whether such Core Hotel Property is
owned by the Company or an Eligible Property Subsidiary, the Company has the
right directly, or indirectly through an Eligible Property Subsidiary, without
the need to obtain the consent of any Person, to sell, transfer or otherwise
dispose of such parcel of such Core Hotel Property (other than pursuant to
Permitted Transfer Restrictions or Permitted Sale Restrictions); and

(g) no proceeding of the type described in Sections 11.1.(e) or (f) exists with
respect to any of the Eligible Property Subsidiaries described in clause
(c) above;

it being acknowledged and agreed that each Hotel Property set forth on Schedule
1.1.(a) shall in any event not be excluded as an Eligible Property by virtue of
the matters described on such Schedule 1.1.(a) (and any representation, warranty
or covenant set forth in the Loan Documents in relation to such Eligible
Property shall be deemed to be qualified by such matters).

Notwithstanding the foregoing, a 1031 Property may constitute an Eligible
Property so long as: (I) such Property is a Hotel Property; (II) the Core Hotel
Property with respect to such Property is owned in fee simple (or other
substantially comparable ownership form in the case of a Property in a foreign
jurisdiction) by, or is subject to a Qualified Ground Lease to, the applicable
EAT (or a combination of such fee simple ownership and being subject to a
Qualified Ground Lease), the applicable EAT (or a Wholly Owned Subsidiary
thereof); (III) such Property is located in the United States unless the
Property to be relinquished by the Company or Wholly Owned Subsidiary thereof is
located outside the United States, in which case such Property will be located
outside the United States; (IV) the Company or a Wholly Owned Subsidiary thereof
(a) leases such 1031 Property from the applicable EAT (or Wholly Owned
Subsidiary thereof, as applicable) and (b) manages such 1031 Property or such
Property is subject to a third-party management agreement, as applicable;
(V) the Company or a Wholly Owned Subsidiary or Subsidiaries thereof is
obligated to purchase such 1031 Property (or Wholly Owned Subsidiary or
Subsidiaries of the applicable EAT that owns such 1031 Property) from the
applicable EAT (or such Wholly Owned Subsidiary or Subsidiaries of the EAT, as
applicable) (other than in circumstances where the 1031 Property is disposed of
by the Company or any Subsidiary); (VI) the applicable EAT is obligated to
transfer such 1031 Property (or its Wholly Owned Subsidiary or Subsidiaries that
owns such 1031 Property, as applicable) to the Company or a Wholly Owned
Subsidiary thereof, directly or

 

-16-



--------------------------------------------------------------------------------

indirectly (including through a QI); (VII) the applicable EAT (or Wholly Owned
Subsidiary or Subsidiaries thereof that owns such 1031 Property, as applicable)
acquired such 1031 Property with the proceeds of a loan made by the Company or a
Wholly Owned Subsidiary which loan is secured either by a mortgage on such 1031
Property and/or a pledge of all of the Equity Interests of the applicable Wholly
Owned Subsidiary or Subsidiaries of an EAT that owns such 1031 Property, as
applicable; and (VIII) neither such 1031 Property nor, if such Property is owned
or leased by a Subsidiary, any of the Company’s direct or indirect ownership
interests in such Subsidiary, is subject to any liens, claims, or restrictions
on transferability or assignability of any kind other than (A) pursuant to
Permitted Transfer Restrictions or Permitted Sale Restrictions or as permitted
pursuant to clause (VI) above, (B) the Lien of any mortgage or pledge referred
to in the preceding clause (VII), (C) a Negative Pledge binding on the EAT in
favor of the Company or a Wholly Owned Subsidiary or (D) any Permitted Lien or
Permitted Equity Lien. In no event shall a 1031 Property qualify as an Eligible
Property for a period in excess of 180 days after the date the applicable EAT
(or Wholly Owned Subsidiary or Subsidiaries thereof, as applicable) acquired
ownership of such Property (or, if such 180 day period is subject to extension
under the Internal Revenue Code (including any Treasury Regulations), then such
period as extended).

“Eligible Property Subsidiary” means (i) each Subsidiary of the Company that
owns in fee simple (or other substantially comparable ownership form in the case
of a Property in a foreign jurisdiction) or ground leases subject to a Qualified
Ground Lease (or a combination of such fee simple ownership and ground leasing
subject to a Qualified Ground Lease) any Eligible Property and (ii) each
Subsidiary of the Company that owns, directly or indirectly, any Equity
Interests in any Subsidiary that is described in clause (i). For the avoidance
of doubt, a TRS Subsidiary that is solely a lessee of any Eligible Property
pursuant to a lease (other than a ground lease) with a Subsidiary described in
clause (i) of this definition (and any Subsidiary that is a direct or indirect
parent company of such TRS Subsidiary that otherwise has no interest, directly
or indirectly, in an Eligible Property or an Eligible Property Subsidiary) shall
not constitute an Eligible Property Subsidiary.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or cleanup of
Hazardous Materials, including, without limitation, the following: Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive

 

-17-



--------------------------------------------------------------------------------

Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations
of the Environmental Protection Agency, any applicable rule of common law and
any judicial interpretation thereof relating primarily to the environment or
Hazardous Materials, and any analogous or comparable state or local laws,
regulations or ordinances that concern Hazardous Materials or protection of the
environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination. For
the avoidance of doubt, unless otherwise expressly specified in any Loan
Document, Equity Interest with respect to any Person shall mean the direct
Equity Interest of such Person.

“Equity Issuance” means (a) any issuance by the Parent, any other Parent Entity
or any Borrower of shares of its Equity Interests to any Person that is not the
Parent or any other Parent Entity or a Borrower (including in connection with
the exercise of options or warrants or the conversion of any debt securities to
equity and including any equity-linked securities and convertible debt
securities) and (b) any capital contribution to the Parent, any other Parent
Entity or any Borrower from any Person that is not a Loan Party. The term
“Equity Issuance” shall not include (A) any Asset Disposition or (B) any Debt
Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); provided, that, for purposes of
this clause (a), events or occurrences contemplated by or in connection with the
Spin-Off Transactions (including, without limitation, events or occurrences
involving Hilton, HGV or their respective Affiliates) shall not be deemed an
ERISA Event; (b) the withdrawal of a member of the ERISA Group from a Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) the incurrence by a member of the ERISA Group of any liability with
respect to the withdrawal or partial withdrawal (as defined in Sections 4203 and
4205 of ERISA) from any Multiemployer Plan; (d) the incurrence by any member of
the ERISA Group of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan (under Section 4041 or 4041A of
ERISA); (e) the institution of proceedings by the PBGC to terminate a Plan or
Multiemployer Plan; (f) the failure by any member of the ERISA Group to make
when due contributions required by ERISA to a Multiemployer Plan or Plan unless
such

 

-18-



--------------------------------------------------------------------------------

failure is cured within 30 days or the filing pursuant to Section 412(c) of the
Internal Revenue Code or Section 302(c) of ERISA of an application for a waiver
of the minimum funding standard; (g) any other event or condition that would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan or the imposition of liability under Section 4069 or 4212(c)
of ERISA; (h) the receipt by any member of the ERISA Group of any notice
concerning the imposition of withdrawal liability under a Multiemployer Plan on
a member of the ERISA Group or specifying that a Multiemployer Plan is, or is
expected to be, insolvent (within the meaning of Section 4245 of ERISA) or in
“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA); (i) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any member of the ERISA Group or the imposition of
any Lien in favor of the PBGC under Title IV of ERISA; or (j) a determination
that a Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Parent, the Company, any Subsidiary of the Company and
all members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with the
Parent, the Company or any Subsidiary of the Company, are treated as a single
employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“euro” and/or “€” means the single currency of the member states of the European
Union that adopt or have adopted the euro as their lawful currency in accordance
with legislation of the European Union relating to economic and monetary union.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a LIBOR Loan, the rate per annum
equal to the London Interbank Offered Rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Interest Period
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day; and

(c) if the Eurodollar Rate shall be less than 0.25%, such rate shall be deemed
0.25% for purposes of this Agreement.

 

-19-



--------------------------------------------------------------------------------

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Exchange Act” has the meaning given that term in Section 11.1.(k)(ii).

“Excluded Foreign Subsidiary” means any Foreign Subsidiary that is not a
Subsidiary Borrower.

“Excluded Pledged Collateral” means:

(a) the Equity Interests of a Foreign Subsidiary (other than a Subsidiary
Borrower) and the Acceptable Preferred Equity Interests;

(b) the Equity Interests of a Subsidiary (other than an Eligible Property
Subsidiary or a Subsidiary Borrower) that is a party to or otherwise subject to
(i) a contract pursuant to a transaction otherwise permitted hereunder and under
the other Loan Documents for so long as and solely to the extent that such
contract prohibits the grant of a Lien on such Equity Interests, or (ii) solely
with respect to a non-Wholly Owned Subsidiary, such Subsidiary’s governing
documents, in each case, the terms of which prohibit such Subsidiary from
providing a pledge of its Equity Interests (including in respect of any
Permitted JV/Mortgage Restrictions); provided that such prohibition under this
clause (b) shall not have been entered into in contemplation of establishing any
such exception;

(c) the Equity Interests of any Subsidiary that are prohibited by Applicable Law
from being subject to a pledge agreement for the benefit of the Secured Parties;
and

(d) the Equity Interests of any Eligible Property Subsidiary (other than an
Eligible Property Subsidiary with respect to any Hotel Property designated by
the Company as an Eligible Property on Schedule 7.1.(f)(ii) as of the Closing
Date) that is subject to a Permitted Transfer Restriction of the type described
in clause (a) of the definition of “Permitted Transfer Restriction” for so long
as and solely to the extent such Permitted Transfer Restriction prohibits the
grant of a Lien on such Equity Interests;

provided, however, that:

(x) with respect to any Equity Interests that are excluded by virtue of clause
(d) above, (A) the Company shall, from and after the Collateral Trigger Date,
exercise commercially reasonable efforts to obtain the consent of the
counterparty to the applicable Permitted Transfer Restriction to permit the
grant of a Lien on such excluded Equity Interests, (B) unless otherwise
prohibited pursuant to the terms of the applicable Permitted Transfer
Restriction, the Company shall, on or prior to the Collateral Trigger Date,
cause a parent Eligible Property Subsidiary of the type described in clause
(ii) of the definition of “Eligible Property Subsidiary” to own directly 100% of
such excluded Equity Interests and pledge the Equity Interests of such parent
Eligible Property Subsidiary in accordance with the requirements of
Section 8.14.(c) and (C) during any Collateral Period, in no event shall the
Unencumbered Asset Value attributable to Eligible Property Subsidiaries the
Equity Interests of which constitute Excluded Pledged Collateral pursuant to
clause (d) above (but not including Eligible Property Subsidiaries with a parent
Eligible Property Subsidiary whose Equity Interests have been pledged as set
forth in the preceding clause (B)) exceed 15% of the Unencumbered Asset Value in
the aggregate; and

 

-20-



--------------------------------------------------------------------------------

(y) notwithstanding anything to the contrary hereinabove contained in clauses
(a) through (d): (A) if and to the extent any prohibition, breach or default
under any contract of the type described in clause (b) or (d) above shall be
rendered ineffective pursuant to the Uniform Commercial Code of any relevant
jurisdiction or any other Applicable Law (including any Debtor Relief Law) or
principles of equity, or to the extent any Lien on any such Equity Interests
shall be expressly permitted by the applicable counterparty(ies) by consent,
waiver or otherwise, such applicable Equity Interests shall not constitute
Excluded Pledged Collateral; and (B) any Collateral (or any portion thereof)
that ceases to satisfy the criteria for Excluded Pledged Collateral (whether as
a result of any Person obtaining any necessary consent, any change in any
Applicable Law, or otherwise) shall no longer be Excluded Pledged Collateral.

“Excluded Subsidiary” means any Subsidiary of the Parent (other than the Company
or an Unsecured Indebtedness Subsidiary) (a) holding title to, or beneficially
owning, or leasing under a ground lease or a hotel lease, assets that are, or
are reasonably expected within 60 days to become, collateral for any Secured
Indebtedness of such Subsidiary, or any Subsidiary that is a direct or indirect
beneficial owner of a Subsidiary holding title to or beneficially owning such
assets (but having no material assets other than such beneficial ownership
interests) and (b) that is, or is reasonably expected within 60 days to become,
prohibited from guarantying the Indebtedness of any other Person pursuant to
(i) any document, instrument or agreement evidencing such Secured Indebtedness
or (ii) a provision of such Subsidiary’s organizational documents, which
provision was, or is reasonably expected within 60 days to be, included in such
Subsidiary’s organizational documents as a condition to the extension of such
Secured Indebtedness. The 60-day periods provided above may be extended by the
Administrative Agent in its reasonable discretion.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party). If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or Lien is or becomes illegal for the reasons
identified in the immediately preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes,

 

-21-



--------------------------------------------------------------------------------

in each case, (i) imposed as a result of such Recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
applicable Lending Office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to an Applicable Law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Company under Section 5.6.) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.10., amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.10.(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement, dated as of December 28,
2016, as amended or amended and restated from time to time, by and among the
Parent, the Company, the subsidiaries of the Company party thereto, the lenders
thereunder, Wells Fargo Bank, National Association, as Administrative Agent and
the other parties thereto.

“Existing Parent Debt” means the Parent’s 3.375% Convertible Senior Notes due
April 15, 2023 issued pursuant to the Indenture, dated as of April 22, 2003, by
and between Hilton Hotel Corporation and BNY Western Trust Company, as trustee,
as supplemented, in an aggregate amount not to exceed $400,000 (without giving
effect to any extension or refinancing thereof).

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so

 

-22-



--------------------------------------------------------------------------------

published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letters” means, collectively, (a) that certain fee letter, dated May 5,
2019, by and among the Company, PK Domestic LLC, the Administrative Agent and
the Lead Arranger and, (b) that certain fee letter, dated as of the First
Amendment Effective Date, by and among the Company, Bank of America, Wells Fargo
Bank, National Association and the Arrangers, and (c) that certain fee letter,
dated as of date of the Second Amendment, by and among the Company, Bank of
America and the Lead Arranger, in each case as amended, supplemented or
otherwise modified from time to time.

“Fees” means the fees provided for or referred to in Section 3.5. and any other
fees payable by the Borrowers hereunder or under any other Loan Document.

“FF&E” means all fixtures, furnishings, equipment, furniture, and other items of
tangible personal property now or hereafter located on any Hotel Property or
used in connection with the use, occupancy, operation and maintenance of all or
any part of any Hotel Property, other than stocks of food, beverages and other
supplies held for consumption in normal operation.

“FF&E Reserves” means, for any period and with respect to any Hotel Property, an
amount equal to 4.0% of Gross Operating Revenues of such Hotel Property.

“First Amendment Effective Date” means May 8, 2020.

“Fitch” means Fitch Ratings, Inc. and its successors.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary,
including any Subsidiary organized under the laws of a jurisdiction located in
the United States of America, a State thereof or the District of Columbia that
is wholly owned by one or more Foreign Subsidiaries.

“Foreign Subsidiary Borrower Amendment” has the meaning given that term in
Section 2.21.(a).

“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and/or any related rights
in connection with the ownership or operation of a Hotel Property (including any
associated owner’s agreement).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

-23-



--------------------------------------------------------------------------------

“Funding Date” means the date on which all of the conditions precedent set forth
in Section 6.1.(II) shall have been fulfilled or waived by all of the Lenders.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP minus (or plus) (b) gains (or losses)
from debt restructuring and sales of property during such period plus
(c) depreciation with respect to such Person’s real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for Unconsolidated Affiliates.
Adjustments for Unconsolidated Affiliates will be calculated to reflect Funds
From Operations on the same basis. For purposes of this Agreement, Funds From
Operations shall be calculated consistent with the White Paper on Funds From
Operations dated December 2018 issued by National Association of Real Estate
Investment Trusts, Inc., but without giving effect to any supplements,
amendments or other modifications promulgated after the Closing Date.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, judicial, administrative, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative power or functions or pertaining to government (including,
without limitation, the Federal Deposit Insurance Corporation, the Comptroller
of the Currency or the Federal Reserve Board, any central bank or any comparable
authority, and any supranational bodies such as the European Union or the
European Central Bank) or, with respect to any specified Person, any arbitrator
or any quasi-governmental authority, body or agency with authority to bind such
specified Person at law.

“Gross Operating Expenses” means, for any period of time for any Hotel Property,
all costs and expenses of maintaining, conducting and supervising the operation
of such Hotel Property which are properly attributable to the period under
consideration under the Company’s system of accounting, including without
limitation (but without duplication): (i) the cost of all food and beverages and
Inventory sold or consumed; (ii) salaries and wages of personnel employed at
such Hotel Property, including costs of payroll taxes and employee benefits and
all other expenses not otherwise specifically referred to in this paragraph
which are referred to as “Administrative and General Expenses” in the Uniform
System; (iii) the cost of all other goods and services obtained by Manager in
connection with its operation of such Hotel Property including, without

 

-24-



--------------------------------------------------------------------------------

limitation, heat and utilities, office supplies and all services performed by
third parties, including leasing expenses in connection with telephone and data
processing equipment; (iv) the cost of repairs to and maintenance of such Hotel
Property (excluding capital expenditures); (v) insurance premiums for all
insurance maintained with respect to such Hotel Property, including, without
limitation, property damage insurance, public liability insurance, and such
business interruption or other insurance as may be provided for protection
against claims, liabilities and losses arising from the use and operation of
such Hotel Property and losses incurred with respect to deductibles applicable
to the foregoing types of insurance; (vi) workers’ compensation insurance or
insurance required by similar employee benefits acts; (vii) all personal
property taxes, real estate taxes, assessments and any other ad valorem taxes
imposed on or levied in connection with such Hotel Property (less refunds,
offsets or credits thereof, and interest thereon, if any, received during the
period in question) and all other taxes, assessments and other governmental
charges (other than federal, state or local income taxes and franchise taxes or
the equivalent) payable by or assessed against the owner or ground lessee of
such Hotel Property or the applicable Manager or Operating Lessee with respect
to the operation of such Hotel Property and water and sewer charges; (viii) all
sums deposited into any maintenance or capital expenditure reserve, including
the amount of the applicable FF&E Reserve; (ix) legal fees related to the
operation of such Hotel Property; (x) except to the extent the same are normally
treated as capital expenditures under the Uniform System or GAAP, the costs and
expenses of technical consultants and specialized operational experts for
specialized services in connection with non-recurring work on operational,
functional, decorating, design or construction problems and activities,
including the fees (if any) of the applicable Manager in connection therewith,
such as ADA studies, life safety reviews, and energy efficiency studies;
(xi) all expenses for marketing such Hotel Property, including all expenses of
advertising, sales promotion and public relations activities; (xii) utility
taxes and other taxes (as those terms are defined in the Uniform System) and
municipal, county and state license and permit fees; (xiii) all fees (including
base and incentive fees), assessments, royalties and charges payable under the
applicable Management Agreement and Franchise Agreement (if any); (xiv)
reasonable reserves for uncollectible accounts receivable; (xv) credit card
fees, travel agent commissions and other third-party reservation fees and
charges; (xvi) all parking charges and other expenses associated with revenues
received by the applicable Manager related to parking operations, including
valet services; (xvii) common expenses charges, common area maintenance charges
and similar costs and expenses; (xviii) rent payments under any ground lease;
and (xix) any other cost or charge classified as an Operating Expense or an
Administrative and General Expense under the Uniform System in the applicable
Management Agreement unless specifically excluded under the provisions of this
Agreement. Gross Operating Expenses shall not include (a) depreciation and
amortization except as otherwise provided in this Agreement; (b) the cost of any
item specified in the applicable Management Agreement to be provided at
Manager’s sole expense; (c) debt service; (d) capital repairs and other
expenditures which are normally treated as capital expenditures under the
Uniform System or GAAP; or (e) other recurring or non-recurring ownership costs
such as partnership or limited liability company administration and costs of
changes to business and liquor licenses.

“Gross Operating Revenues” means, for any period of time for any Hotel Property,
without duplication, all income and proceeds of sales of every kind (whether in
cash or on credit and computed on an accrual basis) received by the owner (or,
if such Hotel Property is ground leased, the ground lessee) of such Hotel
Property or the applicable Operating Lessee or Manager

 

-25-



--------------------------------------------------------------------------------

for the use, occupancy or enjoyment of such Hotel Property or the sale of any
goods, services or other items sold on or provided from such Hotel Property in
the ordinary course of operation of such Hotel Property, including, without
limitation, all income received from tenants, transient guests, lessees,
licensees and concessionaires and other services to guests at such Hotel
Property, and the proceeds from business interruption insurance, but excluding
the following: (i) any excise, sales or use taxes or similar governmental
charges collected directly from patrons or guests, or as a part of the sales
price of any goods, services or displays, such as gross receipts, admission,
cabaret or similar or equivalent taxes; (ii) receipts from condemnation awards
or sales in lieu of or under threat of condemnation; (iii) proceeds of insurance
(other than business interruption insurance); (iv) other allowances and
deductions as provided by the Uniform System in determining the sum contemplated
by this definition, by whatever name, it may be called; (v) proceeds of sales,
whether dispositions of capital assets, FF&E or equipment (other than sales of
Inventory in the ordinary course of business); (vi) gross receipts received by
tenants, lessees (other than Operating Lessees), licensees or concessionaires of
the owner (or, if such Hotel Property is ground leased, the ground lessee) of
such Hotel Property; (vii) consideration received at such Hotel Property for
hotel accommodations, goods and services to be provided at other hotels although
arranged by, for or on behalf of, and paid over to, the applicable Manager;
(viii) tips, service charges and gratuities collected for the benefit of
employees; (ix) proceeds of any financing; (x) working capital provided by the
Parent or any Subsidiary of the Parent or the applicable Operating Lessee;
(xi) amounts collected from guests or patrons of such Hotel Property on behalf
of tenants of such Hotel Property and other third parties; (xii) the value of
any goods or services in excess of actual amounts paid (in cash or services)
provided by the applicable Manager on a complimentary or discounted basis; and
(xiii) other income or proceeds resulting other than from the use or occupancy
of such Hotel Property, or any part thereof, or other than from the sale of
goods, services or other items sold on or provided from such Hotel Property in
the ordinary course of business. Gross Operating Revenues shall be reduced by
credits or refunds to guests at such Hotel Property.

“Group Member” means a member of the Consolidated Group.

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation) and
any Specified Cash Management Agreement.

“Guarantor and Collateral Release” has the meaning given that term in
Section 8.15.(a)(i).

“Guarantors” means (a) the Company, (b) PK Domestic LLC, (c) each Subsidiary
Borrower and (d) the Subsidiary Guarantors.

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure

 

-26-



--------------------------------------------------------------------------------

the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. Obligations in respect of customary performance guaranties and
Guaranties constituting Nonrecourse Indebtedness shall not be deemed to give
rise to Indebtedness or otherwise constitute a Guaranty except as otherwise
provided in the definition of “Nonrecourse Indebtedness”. As the context
requires, “Guaranty” shall also mean the Guaranty in the form of Exhibit F, to
be executed as may be required pursuant to Section 8.14. by the Guarantors in
favor of the Administrative Agent for its benefit and the benefit of the
Lenders, as the same may be supplemented, amended or otherwise modified from
time to time.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; (f) urea formaldehyde insulation; and (g) electrical equipment
which contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.

“HGV” means Hilton Grand Vacations, Inc.

“Hilton” means Hilton Worldwide Holdings Inc.

“Hilton/HGV Retained Liabilities” collectively has the meaning given to the
terms “HLT Retained Liabilities” and “Timeshare Liabilities” in the Distribution
Agreement.

“Hilton New York” means the Hotel Property commonly known as “New York Hilton
Midtown” located at 1335 Avenue of the Americas, New York, New York 10019.

“Hotel Property” means a Property on which there is located an operating hotel,
which shall include any operating business ancillary to such operating hotel
(including, without limitation, laundry services, employee housing, retail,
parking, golf courses, docking facilities and spa facilities).

 

-27-



--------------------------------------------------------------------------------

“Hotel Sale Agreement” means any agreement providing for the sale of a Hotel
Property or Equity Interests in a Wholly Owned Subsidiary of the Company that
directly or indirectly owns in fee simple such Hotel Property, or is party to a
ground lease in respect thereof, to the extent such sale is permitted under this
Agreement.

“Incremental Facilities” has the meaning given that term in Section 2.17.(a).

“Incremental Facility Amendment” has the meaning given that term in
Section 2.17.(d).

“Incremental TL Commitment” means, as to each Incremental TL Lender at any time,
such Lender’s obligation to make Incremental Tranche Loans pursuant to Sections
2.2. and 2.17.(d), in an amount up to, but not exceeding, the amount set forth
for such Lender on the applicable schedule to the Incremental Facility Amendment
as such Lender’s “Incremental TL Commitment”, or under such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Incremental TL Commitment Percentage” means, with respect to any Incremental TL
Lender with respect to an Incremental TL Facility at any time, the ratio
(expressed as a percentage, carried out to the ninth decimal place) of such
Lender’s Incremental Tranche Credit Exposure with respect to the related
Incremental TL Tranche at such time to the Incremental Tranche Credit Exposures
of all Incremental TL Lenders with respect to such Incremental TL Tranche at
such time. The initial Incremental TL Percentages of each Incremental TL Lender
are set forth opposite the name of such Lender in the Assignment and Assumption
or Incremental Facility Amendment pursuant to which such Lender becomes a party
hereto, as applicable.

“Incremental TL Facility” means, with respect to each Incremental TL Tranche
established pursuant to Section 2.17. at any time, the aggregate Incremental TL
Commitments of all Incremental TL Lenders outstanding at such time with respect
to such Incremental TL Tranche, or, if such Incremental TL Commitments have been
reduced to zero at such time, the aggregate principal amount of the Incremental
Tranche Loans of all Incremental TL Lenders outstanding at such time with
respect to such Incremental TL Tranche.

“Incremental TL Lender” means a Lender (whether a then existing Lender or a new
Lender) having an Incremental TL Commitment.

“Incremental TL Tranches” has the meaning given that term in Section 2.17.(a).

“Incremental Tranche Credit Exposure” means, with respect to any Incremental TL
Lender at any time, an amount equal to the sum of (i) such Lender’s Incremental
TL Commitment then in effect plus (ii) the aggregate then unpaid principal
amount of such Lender’s Incremental Tranche Loans.

“Incremental Tranche A-1 Increase” has the meaning given that term in
Section 2.17.(a).

 

-28-



--------------------------------------------------------------------------------

“Incremental Tranche A-2 Increase” has the meaning given that term in
Section 2.17.(a).

“Incremental Tranche Loan” means a term loan made by an Incremental TL Lender
pursuant to Section 2.17.(d).

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):

(a) all obligations of such Person in respect of money borrowed or for the
deferred purchase price of property or services (other than (i) trade debt
incurred in the ordinary course of business and not more than ninety (90) days
past due unless being contested in good faith and (ii) bank drafts arising in
the ordinary course of business);

(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered (other than
(i) trade debt incurred in the ordinary course of business and not more than
ninety (90) days past due unless being contested in good faith and (ii) bank
drafts arising in the ordinary course of business);

(c) Capitalized Lease Obligations of such Person;

(d) all reimbursement obligations (contingent or otherwise) of such Person under
or in respect of any letters of credit or acceptances (whether or not the same
have been presented for payment);

(e) all Off-Balance Sheet Obligations of such Person;

(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment (excluding any such obligation to the extent the
obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)) in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;

(g) all obligations of such Person in respect of any purchase obligation,
repurchase obligation, takeout commitment or forward equity commitment, in each
case evidenced by a binding agreement (excluding any such obligation (x) that
would not be required to be reflected as a liability on a balance sheet of such
Person prepared in accordance with GAAP or (y) to the extent the obligation can
be satisfied by the issuance of Equity Interests (other than Mandatorily
Redeemable Stock)); provided, however, that purchase obligations pursuant to
this clause (g) shall be included only to the extent that the amount of such
Person’s liability for the purchase price is not limited to the amount of any
associated deposit given by such Person;

(h) net obligations under any Derivatives Contract (which shall be deemed to
have an

 

-29-



--------------------------------------------------------------------------------

amount equal to the Derivatives Termination Value thereof at such time but in no
event shall be less than zero); provided, that, for purposes of calculation of
any financial covenant in Section 10.1. this clause (h) shall exclude any
Derivatives Contract entered into as a hedge against existing interest rate risk
in respect of Indebtedness;

(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for Guaranties of Customary
Non-Recourse Exceptions);

(j) all Indebtedness of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property or assets owned by such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness or other
payment obligation (valued, in the case of any such Indebtedness as to which
recourse for the payment thereof is expressly limited to the property or assets
on which such Lien is granted, at the lesser of (i) the stated or determinable
amount of the Indebtedness that is so secured or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) and (ii) the Fair Market Value of such
property or assets); and

(k) such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person.

For the avoidance of doubt, Indebtedness of any Person shall include
Indebtedness of any partnership or joint venture in which such Person is a
general partner or joint venturer to the extent of such Person’s Ownership Share
of such partnership or joint venture (except if such Indebtedness, or portion
thereof, is recourse to such Person (other than with respect to Customary
Non-Recourse Exceptions), in which case the greater of such Person’s Ownership
Share of such Indebtedness or the amount of the recourse portion of the
Indebtedness, shall be included as Indebtedness of such Person).

Notwithstanding the foregoing, Indebtedness of the Parent and its Subsidiaries
shall exclude any Guarantees of the Parent and its Subsidiaries or other
Indebtedness of the Parent and its Subsidiaries constituting Hilton/HGV Retained
Liabilities (solely to the extent Hilton, HGV or their respective Affiliates
(other than the Parent and its Subsidiaries) agree (or have agreed) to assume,
indemnify or reimburse the Parent or any of its Subsidiaries for such
obligations or payments made in respect of such Hilton/HGV Retained Liabilities
and the assumption, retention or indemnification of such Hilton/HGV Retained
Liabilities by Hilton, HGV or their respective Affiliates (other than the Parent
and its Subsidiaries) shall not be subject to dispute for a period greater than
45 days following the receipt of a written notice of an Agreement Dispute
pursuant to Article IX of the Distribution Agreement or otherwise determined to
be unenforceable).

“Indemnified Party” has the meaning given that term in Section 13.10.(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

-30-



--------------------------------------------------------------------------------

“Indemnity Proceeding” has the meaning given that term in Section 13.10.(a).

“Information” has the meaning given that term in Section 13.9.

“Information Materials” has the meaning given that term in Section 9.6.

“Insurance and Condemnation Event” means the receipt by any Loan Party or any of
its Subsidiaries of any cash casualty insurance proceeds (for clarity, excluding
insurance proceeds for financial (and not property) losses, such as business
interruption insurance proceeds) or condemnation award payable by reason of
theft, loss, physical destruction or damage, taking or similar event with
respect to any of their respective real or personal property.

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

“Intercreditor Agreement” means an intercreditor agreement or similar agreement
reasonably acceptable to the Administrative Agent (and as the Administrative
Agent may reasonably agree to amend, modify or supplement from time to time)
between the Administrative Agent and the administrative agent or collateral
agent (or other representative) on behalf of the lenders and secured parties
under the Existing Credit Agreement and, if applicable, the administrative agent
or collateral agent (or other representative) on behalf of the holders of any
Permitted Capital Markets Indebtedness, with respect to the Collateral or
Covenant Relief Period Collateral, as applicable, which agreement shall
(x) acknowledge that the Collateral or Covenant Relief Period Collateral, as
applicable, shall secure equally and ratably the Obligations and the obligations
owing under the Existing Credit Agreement, and if applicable, the obligation
owing under any pari passu Permitted Capital Markets Indebtedness, and shall
secure the Obligations and the obligations owing under the Existing Credit
Agreement on pari passu or senior basis, and, if applicable, shall secure the
obligations owing under any Permitted Capital Markets Indebtedness on a pari
passu or junior basis, and (y) provide that the Secured Parties and the lenders
and secured parties under the Existing Credit Agreement shall share equally and
ratably, and, if applicable, the holders of the Permitted Capital Markets
Indebtedness share equally and ratably or on a junior basis, with respect to any
proceeds of the Collateral or Covenant Relief Period Collateral, as applicable,
arising pursuant to any post-default enforcement proceeding with respect to such
Collateral or Covenant Relief Period Collateral or proceeding under Debtor
Relief Laws or otherwise as may be agreed by the Administrative Agent.

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such Loan is made, or in the case of the Continuation of a LIBOR
Loan, the first day of the Interest Period for such Loan that is in effect upon
such Continuation, and ending on the seventh day thereafter, or on the
numerically corresponding day in the first, second, third or sixth calendar
month thereafter (in each case, subject to availability), as the Borrower
Representative may select in a Notice of Borrowing, Notice of Continuation or
Notice of Conversion, as the case may be, except that each Interest Period
(other than an Interest Period of seven days) that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (a) no Interest Period shall, with respect to any
Loan, extend beyond the applicable Maturity Date and (b) each Interest Period
that would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).

 

-31-



--------------------------------------------------------------------------------

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

“Inventory” shall have the meaning ascribed to such term in the UCC, and
including within the term items which would be entered on a balance sheet under
the line items for “Inventories” or “China, glassware, silver, linen and
uniforms” under the Uniform System.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person (including any Acquisition), (b) a loan, advance or extension of
credit to, capital contribution to, Guaranty of Indebtedness of, or purchase or
other acquisition of any Indebtedness of, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute the business or a division or operating unit
of another Person. Any commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment to the extent that it constitutes Indebtedness.
Except as expressly provided otherwise, for purposes of determining compliance
with any covenant contained in a Loan Document, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“Investment Grade Pricing Effective Date” means the first Business Day following
the later of the date on which (a) the Investment Grade Ratings Criteria have
been satisfied and (b) the Borrower Representative has delivered to the
Administrative Agent (and the Administrative Agent shall promptly provide a copy
of such notice to the Lenders) a certificate signed by a Responsible Officer of
the Borrower Representative (i) certifying that the Investment Grade Ratings
Criteria have been satisfied (which certification shall also set forth the
Credit Rating(s) as in effect, if any, from each of S&P, Fitch and Moody’s as of
such date) and (ii) notifying the Administrative Agent that the Borrower
Representative has irrevocably elected to have the Ratings-Based Applicable
Margin apply to the pricing of the Loans.

“Investment Grade Ratings Criteria” means receipt by the Company of a Credit
Rating of BBB- or better from S&P or Baa3 or better from Moody’s, applicable to
the senior, unsecured, non-credit enhanced long-term debt of the Company.

“Japanese Yen” or “¥” means the lawful currency of Japan.

“Junior Claims” has the meaning given that term in Section 13.24.

“Laundry Service Property” means any Property on which there is located solely
laundry services supporting one or more Hotel Properties.

“Lead Arranger” means BofA Securities.

 

-32-



--------------------------------------------------------------------------------

“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and permitted assigns;
provided, however, that the term “Lender”, except as otherwise expressly
provided herein, shall exclude any Lender (or its Affiliates) in its capacity as
a Specified Derivatives Provider or Specified Cash Management Bank.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Specified Derivatives Providers, the Specified Cash Management Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 12.5., any other holder from time to time of any Obligations
and, in each case, their respective successors and permitted assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Level” has the meaning given that term in the definition of the terms
“Leverage-Based Applicable Margin” and “Ratings-Based Applicable Margin”, as the
context may require.

“Leverage-Based Applicable Margin” means, with respect to any Tranche A-1 Loans
and Tranche A-2 Loans, the percentage rate set forth below corresponding to the
Leverage Ratio as determined in accordance with Section 10.1.(a):

 

Level

  

Leverage Ratio

   Applicable Margin
for LIBOR Loans     Applicable Margin
for Base Rate Loans  

1

   Less than 3.50 to 1.00      1.35 %      0.35 % 

2

   Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00      1.40 % 
    0.40 % 

3

   Greater than or equal to 4.00 to 1.00 but less than 5.00 to 1.00      1.50 % 
    0.50 % 

4

   Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00      1.70 % 
    0.70 % 

5

   Greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00      1.85 % 
    0.85 % 

6

   Greater than or equal to 6.00 to 1.00 but less than 6.50 to 1.00      2.10 % 
    1.10 % 

 

-33-



--------------------------------------------------------------------------------

7

   Greater than or equal to 6.50 to 1.00 but less than 7.00 to 1.00      2.35 % 
    1.35 % 

8

   Greater than or equal to 7.00 to 1.00      2.65 %      1.65 % 

The Leverage-Based Applicable Margin shall be determined by the Administrative
Agent from time to time based on the Leverage Ratio as set forth in the
Compliance Certificate most recently delivered by the Borrower Representative
pursuant to Section 9.3.(a). Any adjustment to the Leverage-Based Applicable
Margin shall be effective as of the first day of the calendar month immediately
following the month during which the Borrower Representative delivers to the
Administrative Agent the applicable Compliance Certificate pursuant to
Section 9.3.(a). If the Borrower Representative fails to deliver a Compliance
Certificate pursuant to Section 9.3.(a), the Leverage-Based Applicable Margin
shall equal the percentages corresponding to Level 8 until the first day of the
calendar month immediately following the month that the required Compliance
Certificate is delivered. Notwithstanding the foregoing, for the period from the
Closing Date through but excluding the date on which the Administrative Agent
first determines the Leverage-Based Applicable Margin as set forth above, the
Leverage-Based Applicable Margin shall be determined based on Level 2.
Thereafter, such Leverage-Based Applicable Margin shall be adjusted from time to
time as set forth in this definition, and with respect to any Incremental
Tranche Loans of any Type, the rate or rates per annum specified in the
applicable Incremental Facility Amendment. The provisions of this definition
shall be subject to Section 2.6.(c).

“Leverage Ratio” means, as of a given date, the ratio of (a) (i) Indebtedness of
the Parent determined as of such date minus (ii) Unrestricted Cash and Cash
Equivalents of the Parent in excess of $100,000,000 on such date, to
(b) Consolidated EBITDA of the Parent as at the end of the most recent Test
Period; provided, however, that for purposes of determining Consolidated EBITDA
for purposes of this clause (b), net earnings of any Hotel Property shall be
calculated on a pro forma basis for acquisitions and dispositions, such that
(i) in the case of a Hotel Property acquired during the calculation period,
Consolidated EBITDA attributable to such Hotel Property for the entire period
(including the actual historical Consolidated EBITDA of such Hotel Property
prior to the acquisition thereof) shall be included in the determination of
Consolidated EBITDA and (ii) in the case of a Hotel Property disposed of during
the calculation period, Consolidated EBITDA attributable to such Hotel Property
shall be excluded in the determination of Consolidated EBITDA for such period.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“LIBOR Loan” means a Loan bearing interest at a rate based on clause (a) of the
definition of “Eurodollar Rate”.

 

-34-



--------------------------------------------------------------------------------

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 5.25.2.(b).

“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section 
5.25.2.(b).

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance to provide security for any obligation, mortgage, deed to
secure debt, deed of trust, assignment of leases and rents, pledge, lien,
hypothecation, assignment, charge, privilege or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom, whether now owned or
hereafter acquired or arising; (b) any arrangement, express or implied, under
which any property of such Person, whether now owned or hereafter acquired or
arising, is transferred, sequestered or otherwise identified for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to the payment of the general, unsecured creditors of
such Person; and (c) the authorized filing of any financing statement under the
UCC or its equivalent in any jurisdiction, other than any precautionary filing
not otherwise constituting or giving rise to a Lien, including a financing
statement filed (i) in respect of a lease not constituting a Capitalized Lease
Obligation pursuant to Section 9-505 (or a successor provision) of the UCC or
its equivalent as in effect in an applicable jurisdiction or (ii) in connection
with a sale or other disposition of accounts or other assets not prohibited by
this Agreement in a transaction not otherwise constituting or giving rise to a
Lien.

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II. in the form of a Tranche A-1 Loan, a Tranche A-2 Loan or an Incremental
Tranche Loan. As the context requires, the term “Loan” may also refer to a Base
Rate Loan or LIBOR Loan (as applicable).

“Loan Document” means this Agreement, each Note, the Guaranty, each
Intercreditor Agreement, each Collateral Document, each Incremental Facility
Amendment, each Intercreditor Agreement and each other document or instrument
now or hereafter executed and delivered by a Loan Party in connection with,
pursuant to or relating to this Agreement (other than the Fee Letters, any
Specified Derivatives Contract and any Specified Cash Management Agreement), as
the same may be amended, supplemented or otherwise modified from time to time.

“Loan Party” means the Parent, the Company, PK Domestic LLC, the Subsidiary
Borrowers and the Subsidiary Guarantors; provided, however, that the inclusion
of the Parent as a Loan Party shall be subject to the limitations set forth in
Section 13.23.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

-35-



--------------------------------------------------------------------------------

“Major Renovation Property” means a Hotel Property undergoing renovations
(including all renovations that are part of an overall plan in respect of such
Hotel Property or that are similar or related to other renovations, even though
not performed at the same time) that:

(a) have resulted in, or are reasonably expected to result in, more than
twenty-five percent (25%) of the rooms in such Hotel Property not being
available for occupancy for a period of more than sixty (60) days, or

(b) have a projected cost involving expenditures during any 18-month period that
exceeds twenty-five percent (25%) of the book value of such Hotel Property (as
determined prior to the commencement of such renovations) or

(c) have resulted in, or are reasonably expected to result in, a reduction of
Net Operating Income of such Hotel Property of twenty-five percent (25%) or more
during any period of twelve (12) consecutive months (as compared to the period
of twelve (12) consecutive months immediately prior to the commencement of such
renovations).

A Hotel Property that ceases operations during renovation shall constitute a
Development/Redevelopment Property and shall not constitute a Major Renovation
Property.

“Management Agreement” means any agreement entered into by the Parent, a
Subsidiary or an Unconsolidated Affiliate under which it engages a Person to
advise it with respect to the management of a given Property and/or to manage a
given Property (including any associated owner’s agreement).

“Manager” means the Person engaged as a manager pursuant to a Management
Agreement.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable (except as a result of a change of
control or asset sale so long as any rights of the holder thereof upon the
occurrence of any such event shall be subject to the prior payment in full of
the Obligations and the termination of the Commitments), pursuant to a sinking
fund obligation or otherwise (other than an Equity Interest to the extent
redeemable in exchange for stock that is not Mandatorily Redeemable Stock at the
option of the issuer of such Equity Interest), (b) is convertible into or
exchangeable or exercisable for Indebtedness or Mandatorily Redeemable Stock, or
(c) is redeemable at the option of the holder thereof, in whole or in part
(other than an Equity Interest which is redeemable solely in exchange for stock
that is not Mandatorily Redeemable Stock and cash in lieu of fractional shares),
in the case of each of clauses (a), (b) and (c) above, on or prior to the latest
Maturity Date of any then existing Tranche of Loans.

“Margin Stock” means “margin stock” or “margin securities” as such terms are
defined in Regulation T, Regulation U and Regulation X.

 

-36-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the Parent
and its Subsidiaries taken as a whole, (b) the ability of the Company and the
other Loan Parties, taken as a whole, to perform their payment or other material
obligations under any Loan Document, (c) the validity or enforceability of any
of the Loan Documents or (d) any of the rights and remedies of the Lenders and
the Administrative Agent under any of the Loan Documents.

“Material Collateral Subsidiary” means (a) each Eligible Property Subsidiary,
(b) each Wholly Owned Subsidiary of the Company that is a Material Domestic
Subsidiary (other than an Excluded Subsidiary) and (c) any other Subsidiary
designated by the Company in any Compliance Certificate as a Material Collateral
Subsidiary in order to ensure that, as of the end of the Test Period to which
such Compliance Certificate relates, the aggregate contribution to Total Asset
Value of all Wholly Owned Subsidiaries that are not Guarantors, Foreign
Subsidiaries or Excluded Subsidiaries does not exceed 1% of Total Asset Value.

“Material Contract” means any contract or other arrangement (other than (i) the
Loan Documents, Specified Derivatives Contracts and Specified Cash Management
Agreements and (ii) any contracts or other arrangements evidencing Indebtedness
of the Loan Parties and their respective Subsidiaries), to which any Loan Party
or any Subsidiary is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Company
having assets (including any Equity Interests in any direct or indirect
Subsidiary of the Company that is a Material Domestic Subsidiary) with a Fair
Market Value (as determined by the Company in good faith) greater than or equal
to $5,000,000.

“Maturity Date” means, as the context may require, the Tranche A-1 Maturity Date
or the Tranche A-2 Maturity Date or, with respect to an Incremental TL Tranche,
the maturity date for the related Incremental Tranche Loans set forth in the
Incremental Facility Amendment establishing such Incremental TL Tranche.

“Merger” means the merger of the Target with and into Merger Sub pursuant to the
terms and conditions of the Merger Agreement.

“Merger Agreement” means the Agreement and Plan of Merger dated as of May 5,
2019 by and among Parent, PK Domestic LLC, Merger Sub and the Target, including
all schedules and exhibits thereto.

“Merger Agreement Representations” means such of the representations and
warranties made by Target in the Merger Agreement that are material to the
interests of the Lenders, but solely to the extent that PK Domestic LLC has (or
an Affiliate of PK Domestic LLC has) the right to terminate PK Domestic LLC’s
(or an Affiliate’s of PK Domestic LLC) obligations under the Merger Agreement,
or to decline to consummate the Merger pursuant to the Merger Agreement as a
result of a breach of such representations and warranties.

“Merger Sub” means PK Domestic Sub LLC, a Delaware limited liability company.

 

-37-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. or any successors.

“Mortgage Receivable” means the principal amount of an obligation owing to a
Person that is secured by a mortgage, deed of trust, deed to secure debt or
similar security instrument granting a Lien on real property as security for the
payment of such obligation.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has any outstanding
liability or has within the preceding six plan years made contributions,
including for these purposes any Person which ceased to be a member of the ERISA
Group during such six-year period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person (unless such prohibition does not apply to
Liens securing the Obligations); provided, however, that (i) an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, (ii) an agreement relating to Unsecured
Indebtedness containing restrictions substantially similar to, or taken as a
whole, not more restrictive than, the restrictions contained in the Loan
Documents (as determined by the Company in good faith), (iii) Permitted Transfer
Restrictions and (iv) Permitted Sale Restrictions, in each case, shall not
constitute a Negative Pledge.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, all cash and Cash Equivalents
received by any Loan Party or any of its Subsidiaries therefrom (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, as and when received) in
connection with such transaction less the sum of (i) any Tax Distributions and
all income taxes and other taxes assessed by, or reasonably estimated to be
payable to, a Governmental Authority as a result of such transaction (provided
that if such Tax Distributions or estimated taxes exceed the amount of actual
Tax Distributions or taxes required to be paid in cash in respect of such Asset
Disposition, the amount of such excess shall constitute Net Cash Proceeds if
greater than $2,000,000), (ii) all reasonable and customary out-of-pocket fees
and expenses incurred in connection with such transaction or event (including,
to the extent reasonable and customary, accounting and investment banking fees,
payments made in order to obtain a necessary consent or required by Applicable
Law, broker’s fees or commissions, legal fees, title insurance premiums paid in
connection therewith, survey costs and mortgage recording tax paid in connection
therewith, and costs and expenses in connection with unwinding any Derivatives
Contract in connection therewith), (iii) the principal amount of, premium, if
any, and interest on any Indebtedness (other than Indebtedness under the Loan
Documents) secured by a Lien on the asset (or a portion thereof) disposed of,
which Indebtedness is required to be repaid in connection with such transaction
or event and (iv) all amounts that are set aside as a reserve (A) for
adjustments in respect of the purchase price of such assets, (B) for any
liabilities associated with such sale or casualty, to the extent such reserve is
required by GAAP or as otherwise required

 

-38-



--------------------------------------------------------------------------------

pursuant to the documentation with respect to such Asset Disposition or
Insurance and Condemnation Event, (C) for the payment of unassumed liabilities
relating to the assets sold or otherwise disposed of at the time of, or within
30 days after, the date of such sale or other disposition and (D) for the
payment of indemnification obligations; provided that, to the extent and at the
time any such amounts are released from such reserve and received by such Loan
Party or any of its Subsidiaries, such amounts shall constitute Net Cash
Proceeds, and (b) with respect to any Equity Issuance or Debt Issuance, the
gross cash proceeds received by any Loan Party or any of its Subsidiaries
therefrom less the sum of (i) all reasonable and customary fees, commissions,
investment banking fees, attorneys’ fees, accountants’ fees, underwriting fees,
costs, underwriting discounts and other expenses incurred in connection
therewith and (ii) amounts required to deposited or maintained in segregated
accounts as reserves in connection with any such Debt Issuance; provided,
however, that in the case of any Debt Issuance constituting Permitted
Refinancing Indebtedness, such proceeds shall be limited to the amount
determined pursuant to clause (a) of the definition thereof. Net Cash Proceeds
received by any Subsidiary of the Parent other than a Wholly Owned Subsidiary of
the Parent shall equal a percentage of the Net Cash Proceeds received by such
Subsidiary pursuant to clause (a) or (b) above equal to the percentage that
corresponds to the Parent’s Ownership Share of such Subsidiary (or, if less, the
amount permitted by the organizational documents of such Subsidiary as in effect
on the First Amendment Effective Date).

“Net Cash Proceeds Receipt Date” means, with respect to any Prepayment Event,
the date of receipt of Net Cash Proceeds from such Prepayment Event required to
be paid pursuant to Section 2.92.9.(b).

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the amount by which the Gross Operating Revenues of such Property for such
period exceed the Gross Operating Expenses of such Property for such period.

“New Lender Joinder Agreement” has the meaning given that term in
Section 2.17.(b).

“New Property” means each Hotel Property acquired by the Company or any
Subsidiary or any Unconsolidated Affiliate (as the case may be) from the date of
acquisition for a period of four full fiscal quarters after the acquisition
thereof, provided, however, that, upon the Seasoned Date for any New Property
(or any earlier date selected by the Company), such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.

“Non-Consenting Lender” has the meaning given that term in Section 13.7.(c).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for Customary
Non-Recourse Exceptions) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness; provided, however,
except with respect to Indebtedness of any Loan Party or any Eligible Property
Subsidiary, such Indebtedness may be recourse to the Person or Persons that own
the assets encumbered by the Lien securing such Indebtedness so long as (x) such

 

-39-



--------------------------------------------------------------------------------

Person or Persons do not own any assets that are not subject to such Lien (other
than assets customarily excluded from an all assets financing) and (y) in the
event such Person or Persons directly or indirectly own Equity Interests in any
other Person, all assets of such Person or Persons (other than assets
customarily excluded from an all assets financing) are also encumbered by the
Lien securing such financing.

“Note” means the collective reference to any promissory note evidencing Loans of
any Tranche made by the Borrowers in favor of any Lender substantially in the
form of Exhibit I.

“Notice of Borrowing” means a notice substantially in the form of Exhibit B (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.2.(b) evidencing the applicable Borrower’s request
for a borrowing of Loans, pursuant to Section 2.2.(b) or pursuant to
Section 2.17.(d) for the borrowing of an Incremental Tranche Loan, appropriately
completed and signed by a Responsible Officer of the Borrower Representative or
such other applicable Borrower.

“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10. evidencing the Borrowers’ request
for the Continuation of a LIBOR Loan, appropriately completed and signed by a
Responsible Officer of the Borrower Representative or such other applicable
Borrower.

“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11. evidencing the Borrowers’ request for the
Conversion of a Loan from one Type to another Type, appropriately completed and
signed by a Responsible Officer of the Borrower Representative or such other
applicable Borrower.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on,
all Loans; and (b) all other indebtedness, liabilities, obligations, covenants
and duties of any Borrower or any of the other Loan Parties owing to the
Administrative Agent or any Lender of every kind, nature and description, under
or in respect of this Agreement or any of the other Loan Documents, including,
without limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts or Specified Cash Management Agreements.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

-40-



--------------------------------------------------------------------------------

“Off-Balance Sheet Obligations” means, with respect to any Person, liabilities
and obligations of such Person or any of its Subsidiaries in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which such Person would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of such Person’s report on Form 10-Q or Form 10-K
(or their equivalents) which such Person is required to file with the SEC (or
any Governmental Authority substituted therefor).

“Operating Lessee” means, with respect to a Hotel Property, the Subsidiary of
the Company that leases such Hotel Property from a Subsidiary of the Company
that is the owner or ground lessee of such Hotel Property.

“Operating Property Value” means, at any date of determination,

(a) for each Seasoned Property, (i) the Adjusted NOI for such Property for the
applicable Test Period divided by (ii) the applicable Capitalization Rate
(provided that, unless the Company shall otherwise have irrevocably elected by
written notice to the Administrative Agent to have such Property valued as a
Seasoned Property pursuant to this clause (a) without giving effect to this
parenthetical, for the Hilton New York, (i) if the Appraisal used to determine
the Appraised Value is less than or equal to two years old, the Operating
Property Value of Hilton New York shall be equal to the Appraised Value set
forth in such Appraisal and (ii) if the Appraisal used to determine the
Appraised Value is more than two years old, such Property shall be a Seasoned
Property, and its Operating Property Value shall be determined pursuant to this
clause (a) without giving effect to clause (i) of this parenthetical),

(b) for each New Property, the GAAP book value for such New Property (until the
Seasoned Date, or earlier at the Company’s election), and

(c) for each Major Renovation Property, at the Company’s election, the Adjusted
NOI for such Property for the Test Period ended immediately prior to the
designation of such Property as a Major Renovation Property divided by (y) the
applicable Capitalization Rate; provided such Major Renovation Property shall
only be eligible for valuation pursuant to this clause (c) for six fiscal
quarters following the commencement of the renovation of such Major Renovation
Property;

provided, that if the Adjusted NOI for any applicable Property under clause
(a) or (c) above shall be less than zero, such Adjusted NOI for such applicable
Property shall be deemed to be zero solely for purposes of calculating Operating
Property Value.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution,

 

-41-



--------------------------------------------------------------------------------

delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 5.6.).

“Outside Date” means October 31, 2019.

“Outstanding Amount” means with respect to the Tranche A-1 Loans, Tranche A-2
Loans and any Incremental Tranche Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any prepayments or repayments of
such Loans occurring on such date.

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

“Parent” has the meaning given that term in the introductory paragraph hereof
and shall include the Parent’s successors and permitted assigns.

“Parent Entity” has the meaning given that term in Section 8.17.(a).

“Participant” has the meaning given that term in Section 13.6.(d).

“Participant Register” has the meaning given that term in Section 13.6.(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Capital Expenditures” means, for the Parent and its Subsidiaries,
capital expenditures that are (or would be) set forth in a consolidated
statement of cash flows of the Parent and its Subsidiaries in accordance with
GAAP to the extent (i) set forth in the Parent’s capital expenditure budgets for
the 2020 fiscal year and the first two fiscal quarters of 2021 fiscal years
provided to the Administrative Agent and the Lenders prior to the Firstdate of
the Second Amendment Effective Date, (ii) incurred in connection with emergency
repairs, life safety repairs or ordinary course maintenance repairs, (iii) made
or incurred with the use of casualty or condemnation proceeds in the restoration
or rebuilding of the applicable affected asset, or (iv) incurred with respect to
any Hotel Property that is an Eligible Property included in the calculation of
Unencumbered Asset Value at all times during the Covenant Relief Period and
funded with the

 

-42-



--------------------------------------------------------------------------------

Net Cash Proceeds of any Equity Issuance, in an aggregate amount up to
$500,000,0001,000,000,000 (calculated in the aggregate together with any such
Net Cash Proceeds applied to permitted Investments pursuant to
Section 10.11.(d)(viii)).

“Permitted Capital Markets Indebtedness” means any Debt Issuance pursuant to any
debt capital markets transaction (other than convertible debt securities),
including any issuance of one or more series of secured or unsecured notes
pursuant to public or 144a private placements or other substantially similar
placements of Indebtedness; provided that (a) such Indebtedness (i) shall be
secured only by the Collateral or Covenant Relief Period Collateral, to the
extent securing the Guaranteed Obligations, and on a pari passu or junior basis
with the Collateral or Covenant Relief Period Collateral securing the Guaranteed
Obligations and subject to an Intercreditor Agreement, (ii) shall have no
guarantors other than the Guarantors or Borrowers party to the Loan Documents
(including the Covenant Relief Period Guarantors), and (iii) shall not have any
scheduled amortization or mature prior to the 6-month anniversary of the Tranche
A-2 Maturity Date, and (b) the Net Cash Proceeds of such Indebtedness shall be
applied, subject to any applicable Intercreditor Agreement, in accordance with
Section 2.9.(b)(v).

“Permitted Chesapeake Equity Restrictions” means restrictions on the pledge or
transfer of Equity Interests arising under Secured Indebtedness of the Specified
Chesapeake Subsidiaries existing as of June 14, 2019 to which PK Domestic LLC
and its Subsidiaries become subject on or after June 14, 2019 in connection with
the Merger (it being understood that such restrictions on the pledge or transfer
of Equity Interests may be amended after June 14, 2019 in a manner customary for
amendments to Secured Indebtedness of a target being assumed in an acquisition
transaction or otherwise not materially adverse to the Lenders); provided that
any such restrictions that (i) restrict the pledge of the direct Equity
Interests in one or more Eligible Property Subsidiaries that own (or ground
lease pursuant to a Qualified Ground Lease) an Eligible Property included in the
calculation of Unencumbered Asset Value or (ii) otherwise limit the ability of
one or more Eligible Property Subsidiaries to become a Guarantor, shall not
constitute Permitted Chesapeake Equity Restrictions.

“Permitted Environmental Liens” means any Lien arising out of or related to any
Environmental Laws, which Lien consists solely of restrictions on the use of
real property that do not materially detract from the profitable operation of
such property in the business of the Parent, the Company and its other
Subsidiaries.

“Permitted Equity Liens” means, with respect to any Equity Interests of a
Person, Permitted Liens of the type described in clauses (a)(i), (e), (h), (l),
(m) or (n) of the definition of Permitted Liens.

“Permitted JV/Mortgage Restrictions” means, solely to the extent applicable to
any Subsidiary of the Parent (other than an Eligible Property Subsidiary),
restrictions on transfer, lien or pledge grants and changes in beneficial
ownership arising out of documents governing (i) any Subsidiary that is not a
Wholly Owned Subsidiary and any other joint venture (including buy-sell rights,
rights of first refusal, rights of first offer and other purchase rights) and
(ii) any permitted Secured Indebtedness of any Subsidiary or joint venture.

 

-43-



--------------------------------------------------------------------------------

“Permitted Liens” means, with respect to any asset or property of a Person:

(a) (i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws (other than Permitted
Environmental Liens)); (ii) the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which, in each case, (x) are not at the time
required to be paid or discharged under Section 8.6., (y) are promptly bonded
over in the amount of such claim, or (z) are being contested in good faith by
appropriate proceedings and adequate reserves with respect thereto are
maintained on the books of the Company in accordance with GAAP; or
(iii) Permitted Environmental Liens;

(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or any similar Applicable Law;

(c) Liens (i) consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property
(including any condominium ownership form that is of record), or (ii) securing
non-material obligations (other than Liens securing Secured Indebtedness)
arising in the ordinary course of business in connection with the use or
ownership of any Hotel Property to the extent such obligation (A) is not more
than 30 days past the date on which the Company shall have knowledge that such
obligation is past due or (B) is bonded over in the amount of such obligation as
determined by the Administrative Agent in its reasonable discretion, and in the
case of each of clause (c)(i) and (c)(ii), which do not materially detract from
the value of such property or impair in any material respect the intended use
thereof in the business of such Person;

(d) the rights of tenants and landlords under leases (including ground leases)
or subleases, managers under management agreements or franchisors under
franchise agreements, in each case, not interfering with the ordinary conduct of
business of such Person;

(e) Liens in favor of the Administrative Agent for its benefit and the benefit
of the other Lender Parties;

(f) judgment and attachment liens on Properties in respect of judgments and
attachments not constituting an Event of Default;

(g) (i) Capitalized Lease Obligations and purchase money obligations in respect
of personal property, in an aggregate amount (excluding any purchase money
obligations associated with trade payables that do not constitute Indebtedness)
with respect to the Eligible Properties not to exceed 1.0% of the Unencumbered
Asset Value in the aggregate and (ii) any ground lease that constitutes a
Capitalized Lease Obligation;

(h) to the extent constituting a Lien, any Permitted Transfer Restrictions and
any Permitted Sale Restrictions;

(i) Liens identified in Schedule 1.1.(b) hereto;

 

-44-



--------------------------------------------------------------------------------

(j) Liens and other quasi-security arrangements arising under foreign law or in
any foreign jurisdiction and substantially similar in nature to the Liens
described in clauses (a) through (h);

(k) solely with respect to any portion of a Property that is not a Core Hotel
Property, any other Lien not otherwise described in clauses (a) through (j)
above so long as such Lien does not secure (i) Indebtedness of the type
described in clauses (a), (b)(i), (b)(ii), (c) (other than to the extent
permitted pursuant to clause (g) above), (d) or (h) of the definition of
Indebtedness or (ii) any Guarantee of the Indebtedness described in the
foregoing sub-clause (i) of this clause (k);

(l) Liens (i) on a pari passu basis securing the Existing Credit Agreement, so
long as such Liens are subject to an Intercreditor Agreement, and (ii) on a pari
passu or junior basis securing any Permitted Capital Markets Indebtedness, so
long as such Liens are subject to an Intercreditor Agreement;

(m) to the extent required pursuant to the general program mandates of any
applicable COVID-19 Relief Program, Liens securing any COVID-19 Relief Funds;
and

(n) Liens on Acceptable Preferred Equity Interests to the extent not granted by
the Parent or any of its Subsidiaries.

“Permitted Refinancing Indebtedness” means any Indebtedness (the “Refinancing
Indebtedness”), the proceeds of which are used to refinance, refund, renew,
extend or replace Indebtedness that is outstanding as of the First Amendment
Effective Date (including any such Indebtedness having a final maturity date
prior to the Tranche A-2 Maturity Date) (such outstanding Indebtedness, the
“Refinanced Indebtedness”); provided that (a) to the extent the principal amount
(or accreted value, if applicable) of such Refinancing Indebtedness (including
any unused commitments thereunder) is greater than the sum of (i) the principal
amount (or accreted value, if applicable) of the Refinanced Indebtedness at the
time of such refinancing, refunding, renewal, extension or replacement, (ii) an
amount equal to any original issue discount thereon, (iii) the amount of unpaid
accrued interest and premium thereon, (iv customary reserves required to be
funded and maintained in connection with such Refinanced Indebtedness, and
(v) other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing, refunding, renewal, extension or replacement,
such excess shall be applied as a mandatory prepayment of the Guaranteed
Obligations to the extent required pursuant to Section 2.9.(b); (b) no scheduled
amortization or maturity of such Refinancing Indebtedness shall occur prior to
the 6-month anniversary of the Tranche A-2 Maturity Date, (c) such Refinancing
Indebtedness shall not be secured by Liens on assets other than assets securing
the Refinanced Indebtedness at the time of such refinancing, refunding, renewal,
extension or replacement(or, to the extent such Refinancing Indebtedness
constitutes Permitted Capital Markets Indebtedness, (i) secured only by the
Collateral or Covenant Relief Period Collateral, to the extent securing the
Guaranteed Obligations, and on a pari passu or junior basis with the Collateral
or Covenant Relief Period Collateral securing the Guaranteed Obligations; and
(ii) any Hotel Properties securing such Refinanced Indebtedness shall become an
Eligible Property included in the calculation of Unencumbered Asset Value from
and after the date of incurrence of such Refinancing Indebtedness during the
Covenant Relief Period); (d) such Refinancing Indebtedness shall not be

 

-45-



--------------------------------------------------------------------------------

guaranteed by or otherwise recourse to any Person other than the Person(s) to
whom the Refinanced Indebtedness is recourse or by whom it is guaranteed, in
each case as of the time of such refinancing, refunding, renewal, extension or
replacement (other than (i) to the extent permitted under Section 10.11.(d)(vi)
and Section 10.11.(d)(vii) and (ii) to the extent such Refinancing Indebtedness
constitutes Permitted Capital Markets Indebtedness, the Guarantors or Borrowers
party to the Loan Documents (including the Covenant Relief Period Guarantors));
and (e) no Default or Event of Default shall have occurred and be continuing at
the time of, or would result from, such refinancing, refunding, renewal,
extension or replacement.

“Permitted Sale Restrictions” means obligations, encumbrances or restrictions
contained in any Hotel Sale Agreement restricting the creation of Liens on, or
the sale, transfer or other disposition of Equity Interests or property that is
subject to, such Hotel Property pending such sale; provided that the
encumbrances and restrictions apply only to the Subsidiary or assets that are
subject to such Hotel Sale Agreement.

“Permitted Transfer Restrictions” means (a) reasonable and customary
restrictions on transfer, mortgage liens, pledges and changes in beneficial
ownership arising under Management Agreements, Franchise Agreements and ground
leases entered into in the ordinary course of business (including in connection
with any acquisition or development of any applicable Hotel Property, without
regard to the transaction value), including rights of first offer or refusal
arising under such agreements and leases, in each case, that limit, but do not
prohibit, sale or mortgage transactions, (b) reasonable and customary
obligations, encumbrances or restrictions contained in agreements not
constituting Indebtedness entered into with limited partners or members of the
Company or of any other Subsidiary of the Parent imposing obligations in respect
of contingent obligations to make any tax “make whole” or similar payment
arising out of the sale or other transfer of assets reasonably related to such
limited partners’ or members’ interest in the Company or such Subsidiary
pursuant to “tax protection” or other similar agreements, (c) Permitted
Chesapeake Equity Restrictions and (d) restrictions arising under
Section 5.3(c), (d) or (i) of the Tax Matters Agreement (as defined in the
Distribution Agreement).

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“PK Domestic Holdco Reorganization Transactions” means the implementation of the
internal reorganization of PK Domestic LLC and PK Domestic REIT substantially
concurrently resulting in (i) PK Domestic REIT being a direct Subsidiary of the
Parent, (ii) the Acceptable Preferred Equity Interests of PK Domestic REIT
remaining outstanding and (iii) PK Domestic LLC being a direct Wholly Owned
Subsidiary of the Company.

“PK Domestic REIT” means PK Domestic REIT Inc., a Delaware corporation wholly
owned by the Company (except for the Acceptable Preferred Equity Interests).

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under

 

-46-



--------------------------------------------------------------------------------

Section 412 of the Internal Revenue Code and either (a) is maintained, or
contributed to, by any member of the ERISA Group or with respect to which any
member of the ERISA Group has outstanding liability or (b) has at any time
within the preceding six years been maintained, or contributed to, by any Person
which was at such time a member of the ERISA Group.

“Pledge Agreement” means any pledge or security agreement entered into, after
the date of this Agreement between the Company and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, (as
required by this Agreement or any other Loan Document), in form and substance
reasonably satisfactory to the Administrative Agent, as the same may be amended,
restated or otherwise modified from time to time.

“Pledged Subsidiary” means any Subsidiary Guarantor owned directly or indirectly
by the Company, the Equity Interests of which do not constitute Excluded Pledged
Collateral.

“Post-Default Rate” means, (a) in respect of any principal of any Loan that is
not paid when due, the rate otherwise applicable plus an additional two percent
(2%) per annum and (b) with respect to any other Obligation that is not paid
when due (whether at stated maturity, by acceleration, by mandatory prepayment
or otherwise) a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin for Base Rate Loans plus two percent (2%).

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent, the Company or any of their Subsidiaries. Preferred Dividends
shall not include dividends or distributions (a) paid or payable solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests, (b) paid or payable to the Parent, the Company
or any of their Subsidiaries, or (c) constituting or resulting in the redemption
of Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Prepayment Event” means any event triggering the prepayment requirement under
clauses (A) through and including (C) of Section  2.92.9.(b).

“Principal Office” means Bank of America’s office located at 2380 Performance
Drive, Building C, Richardson, Texas 75082, or any other subsequent office that
the Administrative Agent shall have specified as the Principal Office by written
notice to the Borrower Representative and the Lenders.

“Property” means a parcel of real property and the improvements thereon
(including in connection with any 1031 exchange transaction, any property
treated as real property for purposes of Section 1031 of the Code) owned or
ground leased (or other substantially comparable form of lease in the case of
real property located in a foreign jurisdiction) (in whole or in part) by the
Parent or any of its Subsidiaries (or, if applicable, Unconsolidated
Affiliates).

 

-47-



--------------------------------------------------------------------------------

“Pro Rata Share” means, as to each Lender as of any date of determination, the
ratio, expressed as a percentage of (a)(i) the Tranche A-1 Credit Exposure of
such Lender plus (ii) the Tranche A-2 Credit Exposure of such Lender plus
(iii) the Incremental Tranche Credit Exposure of such Lender to (b) the Total
Credit Exposure.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning given that term in Section 9.6.

“QFC Credit Support” has the meaning given that term in Section 13.25.

“QI” has the meaning given that term in the definition of “1031 Property”.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Ground Lease” means, with respect to a Core Hotel Property, a ground
lease (or, in the case of a Core Hotel Property located in a foreign
jurisdiction, other substantially comparable long-term leasehold interest) that:

(a) either (i) has a remaining term (including renewal options that are
exercisable without condition) of not less than thirty-five (35) years at the
time the applicable Hotel Property is first included as an Eligible Property,
(ii) contains an unconditional end-of-term purchase option in favor of the
lessee for consideration that is less than 2.5% of the Fair Market Value of the
Hotel Property or (iii) provides that the lessee’s leasehold interest therein
automatically becomes a fee-owned interest at the end of the term (it being
acknowledged and agreed that the ground leases listed on Schedule 1.1.(a) shall
constitute Qualified Ground Leases notwithstanding their shorter terms);

(b) with respect to any domestic Core Hotel Property, permits a leasehold
mortgage (it being acknowledged and agreed that any Permitted Transfer
Restrictions shall not violate this clause (b)); and

(c) with respect to any domestic Core Hotel Property, provides that such lease
may not be terminated by the ground lessor without prior notice to the leasehold
mortgagee and an opportunity for such leasehold mortgagee to cure any default by
the lessee (including adequate time for the leasehold mortgagee to obtain
possession to effect such cure).

“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Company and approved of by the
Administrative Agent in writing.

 

-48-



--------------------------------------------------------------------------------

“Ratings-Based Applicable Margin” means, with respect to any Tranche A-1 Loans
and Tranche A-2 Loans, the percentage rate set forth below corresponding to the
Credit Rating as set forth below:

 

Level

  

Credit Rating

   Applicable
Margin for
LIBOR Loans     Applicable
Margin for Base
Rate Loans  

1

   A-/A3/A or better      0.850 %      0.00 % 

2

   BBB+/Baa1/BBB+      0.900 %      0.00 % 

3

   BBB/Baa2/BBB      1.000 %      0.00 % 

4

   BBB-/Baa3/BBB-      1.250 %      0.25 % 

5

   Lower than BBB-/Baa3/BBB-/Unrated      1.650 %      0.65 % 

During any period for which the Company has received three (3) Credit Ratings
which are not equivalent, the Ratings-Based Applicable Margin will be determined
by (a) the highest Credit Rating if the highest Credit Rating and the second
highest Credit Rating differ by only one Level or (b) the average of the two
highest Credit Ratings if they differ by two or more Levels (unless the average
is not a recognized Level, in which case the Ratings-Based Applicable Margin
will be based on the Credit Rating one Level below the Level corresponding to
the highest Credit Rating). During any period for which the Company has received
only two (2) Credit Ratings and such Credit Ratings are not equivalent, the
Ratings-Based Applicable Margin will be determined by (i) the highest Credit
Rating if they differ by only one Level or (ii) the average of the two Credit
Ratings if they differ by two or more Levels (unless the average is not a
recognized Level, in which case the Ratings-Based Applicable Margin will be
based on the Credit Rating one Level below the Level corresponding to the higher
Credit Rating). During any period for which the Company has received no Credit
Rating from Fitch, if the Company also ceases to have a Credit Rating from one
of S&P or Moody’s, then the Ratings-Based Applicable Margin shall be determined
based on the remaining such Credit Rating. Notwithstanding any Credit Rating
from Fitch, during any period in which neither S&P nor Moody’s has provided a
Credit Rating corresponding to Level 4 or better to the Company the
Ratings-Based Applicable Margin shall be determined based on Level 5.

On the Investment Grade Pricing Effective Date, the Ratings-Based Applicable
Margin shall be determined based upon the Credit Rating(s) specified in the
certificate delivered pursuant to clause (ii) of the definition of “Investment
Grade Pricing Effective Date”. Thereafter, any change in the Company’s Credit
Rating which would cause it to move to a different Level shall be effective as
of the first day of the first calendar month immediately following receipt by
the Administrative Agent of written notice delivered by the Borrower
Representative in accordance with the Loan Documents that the Company’s Credit
Rating has changed; provided, however, that

 

-49-



--------------------------------------------------------------------------------

if the Borrower Representative has not delivered such required notice but the
Administrative Agent becomes aware that the Company’s Credit Rating has changed,
then the Administrative Agent may, in its sole discretion and upon written
notice to the Borrower Representative and the Lenders, adjust the Level
effective as of the first day of the first calendar month following the date on
which the Administrative Agent becomes aware that the Company’s Credit Rating
has changed, and (ii) with respect to any Incremental Tranche Loans of any Type,
the rate or rates per annum specified in the applicable Incremental Facility
Amendment.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning given that term in Section 13.6.(c).

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulatory Change” means, with respect to any Lender, any change effective
after the Closing Date in Applicable Law (including, without limitation,
Regulation D of the Board) or the adoption or making after such date of any
interpretation, directive or request applying to a class of banks, including
such Lender, of or under any Applicable Law (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) by any
Governmental Authority or monetary authority charged with the interpretation or
administration thereof or compliance by any Lender with any request or directive
regarding capital adequacy or liquidity. Notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change” regardless of the date enacted,
adopted or issued.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” within the meaning of Section 856 of the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

“Required Delivery Date” means the date not later than the date on which the
Compliance Certificate is required to be delivered with respect to any fiscal
quarter (or fiscal year in the case of the fourth fiscal quarter) during which
any of the conditions in Section 8.14. shall apply (or such later date as the
Administrative Agent may agree).

 

-50-



--------------------------------------------------------------------------------

“Requisite Lenders” means, as of any date, Lenders having greater than 50% of
the outstanding Loans and unutilized Commitments; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and the pro rata shares of the Lenders
shall be redetermined, for voting purposes only, to exclude the pro rata shares
of such Defaulting Lenders and (ii) at all times when there are two or more
Lenders (excluding Defaulting Lenders), the term “Requisite Lenders” shall in no
event mean less than two Lenders.

“Requisite Tranche Lenders” means, as of any date with respect to any Tranche,
Lenders having greater than 50% of the outstanding Loans and unutilized
Commitments with respect to such Tranche; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and the pro rata shares of the Lenders shall be
redetermined, for voting purposes only, to exclude the pro rata shares of such
Defaulting Lenders and (ii) at all times when there are two or more Lenders
(excluding Defaulting Lenders) with respect to such Tranche, the term “Requisite
Tranche Lenders” shall in no event mean less than two Lenders with respect to
such Tranche.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party and, solely for purposes of
notices given pursuant to Article II., any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restated Company Operating Agreement” means the proposed Fourth Amended and
Restated Limited Liability Company Agreement of the Company, substantially in
the form drafted as of December 6, 2016 and presented to the Administrative
Agent on or prior to the Closing Date, with such further amendments, supplements
or modifications acceptable to the Administrative Agent that are not (i) adverse
to the interests of the Administrative Agent or the Lenders in any material
respect or (ii) could reasonably be expected to have a Material Adverse Effect.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the Parent
or any of its Subsidiaries now or hereafter outstanding; and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Parent or any of its
Subsidiaries now or hereafter outstanding; in the case of each of (a), (b) and
(c), other than a payment, redemption, exchange or similar transaction to the
extent the consideration paid by the Parent or any of its Subsidiaries is shares
of Equity Interests that do not constitute Mandatorily Redeemable Stock.

 

-51-



--------------------------------------------------------------------------------

“Revolving Credit Commitments” has the meaning given to that term in the
Existing Credit Agreement.

“Revolving Credit Exposure” has the meaning given to that term in the Existing
Credit Agreement.

“Revolving Credit Loans” has the meaning given to that term in the Existing
Credit Agreement.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, without limitation, at
the time of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
organized or resident in a Sanctioned Country or (c) any Person fifty percent
(50%) or more owned in the aggregate or otherwise controlled by any such Person
or Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning given that term in
Section 5.2.(b)(ii).

“Seasoned Date” means the first day on which an acquired Hotel Property has been
owned for four (4) full fiscal quarters following the date of acquisition.

“Seasoned Property” means (a) each Hotel Property (other than a New Property or
a Development/Redevelopment Property) owned in fee simple by, or subject to a
ground lease to, the Company or any of its Subsidiaries or Unconsolidated
Affiliates and (b) upon the occurrence of the Seasoned Date of any New Property
or election by the Company with respect to any New Property or
Development/Redevelopment Property, such Hotel Property.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means that certain Second Amendment to Loan Agreement, dated
as of September 14, 2020, by and among the Company, PK Domestic LLC, the Parent,
the Lenders party thereto and the Administrative Agent.

“Second Amendment Effective Date” has the meaning given that term in the Second
Amendment.

 

-52-



--------------------------------------------------------------------------------

“ Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any Property or (to the
extent hereinafter provided) any Equity Interests; provided, however, that
Indebtedness of the type described in clause (g) of the definition of
Indebtedness shall not constitute Secured Indebtedness. Notwithstanding the
foregoing, Indebtedness that is secured by a pledge of Equity Interests and not
by Property owned by the issuer of such Equity Interests shall constitute
Secured Indebtedness only if such Property also secures Indebtedness of such
issuer. For clarity, Indebtedness hereunder secured by the Covenant Relief
Period Collateral or the Collateral and, to the extent secured by the Covenant
Relief Period Collateral or the Collateral on a pari passu or junior basis with
the Guaranteed Obligations, Indebtedness under the Existing Credit Agreement and
any Permitted Capital Markets Indebtedness shall not constitute Secured
Indebtedness.

“Secured Parties” means the holders of the Obligations from time to time and
shall include (i) each Lender in respect of its Loans, (ii) the Administrative
Agent in respect of all other present and future obligations and liabilities of
the Borrowers and each Subsidiary of every type and description arising under or
in connection with this Agreement or any other Loan Document, (iii) each
Specified Derivatives Provider and each Specified Cash Management Bank,
(iv) each Indemnified Party, and (v) their respective successors and (in the
case of a Lender, permitted) transferees and assigns.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Solvency Certificate” means a certificate substantially in the form of Exhibit
E.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total existing debts and liabilities (including all contingent liabilities), as
such value and such liabilities are determined in accordance with Sections 101
of the Bankruptcy Code or Sections 1 and 2 of the Uniform Fraudulent Transfer
Act; (b) such Person is able to generally pay its debts or other obligations in
the ordinary course as they mature; and (c) such Person has capital not
unreasonably small to carry on its business and all business in which it
proposes to be engaged.

“Specified Cash Management Agreement” means any Cash Management Agreement that
is made or entered into at any time, or in effect at any time now or hereafter,
whether as a result of an assignment or transfer or otherwise, between or among
any Loan Party and any Specified Cash Management Bank, and which was not
prohibited by any of the Loan Documents when made or entered into.

“Specified Cash Management Bank” means any Person that (a) at the time it enters
into a Cash Management Agreement with a Loan Party, is a Lender or an Affiliate
of a Lender or (b) at the time it (or its Affiliate) becomes a Lender (including
on the Closing Date), is a party to a Cash Management Agreement with a Loan
Party, in each case in its capacity as a party to such Cash Management
Agreement.

 

-53-



--------------------------------------------------------------------------------

“Specified Chesapeake Subsidiaries” means each of CHSP Los Angeles LLC (and CHSP
TRS Los Angeles LLC, its operating lessee), CHSP Chicago LLC (and CHSP TRS
Chicago LLC, its operating lessee), CHSP Boston II LLC (and CHSP TRS Boston II
LLC, its operating lessee), and CHSP Denver LLC (and CHSP TRS Denver LLC, its
operating lessee), each of which are Subsidiaries of the Target as of June 14,
2019.

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
any of the Loan Documents when made or entered into.

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of a Loan Party under or in respect of any
Specified Derivatives Contract, whether direct or indirect, absolute or
contingent, due or not due, liquidated or unliquidated, and whether or not
evidenced by any written confirmation.

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Specified Derivatives Contract
with a Loan Party, in each case in its capacity as a party to such Specified
Derivatives Contract.

“Specified Representations” means the representations and warranties set forth
in Section 7.1.(a)(i) (solely with respect to the Loan Parties),
Section 7.1.(c), Section 7.1.(d)(ii)(x) (solely with respect to the Loan
Parties), Section 7.1.(d)(ii)(y), the second sentence of Section 7.1.(l),
Section 7.1.(q)(i), Section 7.1.(r), Section 7.1.(x)(ii), Section 7.1.(z)(ii)
and Section 7.1(cc).

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Spin-Off” means the spin-off of Park Hotels & Resorts Inc. from Hilton as a
separately-traded real estate investment trust traded on the New York Stock
Exchange.

“Spin-Off Transactions” means the Spin-Off and the related transactions
contemplated by, and in accordance with, the terms of the Distribution Agreement
and the other Ancillary Agreements as in effect on the Closing Date.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

-54-



--------------------------------------------------------------------------------

“Subsidiary Borrower” means any Eligible Domestic Subsidiary or Eligible Foreign
Subsidiary that becomes a Subsidiary Borrower pursuant to Section 2.21. and that
has not ceased to be a Subsidiary Borrower pursuant to such Section.

“Subsidiary Guarantors” means each Subsidiary that hereafter joins in the
Guaranty by execution of an Accession Agreement (or Guaranty, as the case may
be) pursuant to Section 8.14.

“Subsidiary Guaranty Documents” means, with respect to any Subsidiary that is
required to become a Guarantor or a Pledged Subsidiary pursuant to
Section 8.14., the following documents: (x) an Accession Agreement (or if the
Guaranty is not then in effect, the Guaranty) executed by such Subsidiary,
(y) during a Collateral Period, a joinder to the Pledge Agreement (in the form
contemplated thereby) (or if the Pledge Agreement is not then in effect, the
Pledge Agreement) executed by the Company or any Subsidiary of the Company that
owns any Equity Interests in such Subsidiary and (z) the items with respect to
such Subsidiary that would have been delivered under Sections 6.1.(I)(a)(iv)
through (viii) if such Subsidiary had been a Subsidiary Guarantor on the Closing
Date (in the case of Section 6.1.(I)(a)(iv), only to the extent requested by the
Administrative Agent), each in form and substance reasonably satisfactory to the
Administrative Agent.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 15.0% of Total Asset Value as of the last day of the most recently
completed fiscal year of the Parent and its Subsidiaries.

“Supported QFC” has the meaning given that term in Section 13.25.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Syndication Agent” means Wells Fargo Bank, National Association, and its
successors and assigns.

“Target” means Chesapeake Lodging Trust, a Maryland REIT.

“Tax Distribution” means, with respect to any Asset Disposition, an amount
reasonably estimated to be equal to the taxable gain or net income from such
Asset Disposition to be distributed by the Parent, and without duplication, any
direct or indirect Subsidiary of the Parent that has elected to be treated as a
REIT (including, but not limited to, PK Domestic REIT, for so long as it elects
to be treated as a REIT) in order to avoid income or excise taxes under the
Internal Revenue Code.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loans” has the meaning given that term in the Existing Credit Agreement,
as in effect on the First Amendment Effective Date.

 

-55-



--------------------------------------------------------------------------------

“Test Period” means, as of any date of determination, the four fiscal quarter
period ending on the last day of the most recently ended fiscal quarter prior to
such date for which financial statements have been delivered or are required to
be delivered pursuant to this Agreement and the Loan Documents; provided that:

(A) for the final fiscal quarter occurring during the Covenant Relief Period
(which shall in no event be later than the fiscal quarter ending June 30,
2021March 31, 2022), the Test Period shall be the fiscal quarter then ended,
annualized;

(B) for the first fiscal quarter ending immediately after the Covenant Relief
Period Termination Date (which in no event shall be later than the fiscal
quarter ending SeptemberJune 30, 20212022 ), the Test Period shall be the two
fiscal quarters then ended, annualized; and

(C) for the second fiscal quarter ending immediately after the Covenant Relief
Period Termination Date (which in no event shall be later than the fiscal
quarter ending December 31, 2021September 30, 2022), the Test Period shall be
the three fiscal quarters then ended, annualized.

“Total Asset Value” means, without duplication, the sum of (a) the following
amounts with respect to the following assets owned by the Company and its
Subsidiaries: (i) the Operating Property Value of the Hotel Properties; (ii) the
amount of all Unrestricted Cash and Cash Equivalents; (iii) the book value of
all Development/Redevelopment Properties, Mortgage Receivables, Laundry Service
Properties and Unimproved Land; and (iv) the contract purchase price for all
assets under contract for purchase (to the extent included in Indebtedness);
plus (b) the applicable Ownership Share of any Unconsolidated Affiliate of the
Parent of any asset described in clause (a) above. For purposes of determining
Total Asset Value, (u) to the extent the amount of Total Asset Value
attributable to Unconsolidated Affiliates would exceed 15% of Total Asset Value,
such excess shall be excluded, (v) to the extent the amount of Total Asset Value
attributable to Mortgage Receivables would exceed 10% of Total Asset Value, such
excess shall be excluded, (w) to the extent the amount of Total Asset Value
attributable to Development/Redevelopment Properties would exceed 15% of Total
Asset Value, such excess shall be excluded, (x) to the extent the amount of
Total Asset Value attributable to Major Renovation Properties (elected to be
valued pursuant to clause (c) of the definition of Operating Property Value)
would exceed 15% of Total Asset Value, such excess shall be excluded, (y) to the
extent the amount of Total Asset Value attributable to Unimproved Land would
exceed 2.5% of Total Asset Value, such excess shall be excluded, and (z) to the
extent the amount of Total Asset Value attributable to Properties subject to
limitation under the foregoing clauses (u) through (y) would exceed 35% of Total
Asset Value, such excess shall be excluded.

“Total Credit Exposure” means, at any time, the sum of (i) the aggregate Tranche
A-1 Credit Exposures of all Lenders at such time plus (ii) the aggregate Tranche
A-2 Credit Exposures of all Lenders at such time plus (iii) the aggregate
Incremental Tranche Credit Exposures of all Lenders at such time.

“Tranche” means a category of Commitments and the related extensions of credit
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) Tranche A-1 Commitments and Tranche A-1 Loans, (b) Tranche A-2
Commitments and Tranche A-2 Loans, and (c) Incremental TL Commitments and
Incremental Tranche Loans.

 

-56-



--------------------------------------------------------------------------------

“Tranche A-1 Commitment” means, as to each Tranche A-1 Lender at any time, such
Lender’s obligation to make Tranche A-1 Loans pursuant to Section 2.2., in an
amount up to, but not exceeding, the amount set forth for such Lender on
Schedule I as such Lender’s “Tranche A-1 Commitment” or under such caption in
the Assignment and Assumption or New Lender Joinder Agreement pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Tranche A-1 Commitment Percentage” means, with respect to any Tranche A-1
Lender at any time, the ratio (expressed as a percentage, carried out to the
ninth decimal place) of such Lender’s Tranche A-1 Credit Exposure at such time
to the Tranche A-1 Credit Exposures of all Tranche A-1 Lenders at such time. The
initial Tranche A-1 Commitment Percentages of each Tranche A-1 Lender are set
forth opposite the name of such Lender on Schedule I or in the Assignment and
Assumption or New Lender Joinder Agreement pursuant to which such Lender becomes
a party hereto, as applicable.

“Tranche A-1 Commitment Period” means the period from and including the Funding
Date to and including the Tranche A-1 Commitment Termination Date.

“Tranche A-1 Commitment Termination Date” means the earliest to occur of (a) the
later of (i) the ninetieth (90th) day following the Closing Date and (ii) the
Outside Date, (b) the date on which the second (2nd) borrowing of Tranche A-1
Loans (if any) is made by the Borrowers and (c) the date the commitment of each
Tranche A-1 Lender to make Tranche A-1 Loans is terminated pursuant to this
Agreement.

“Tranche A-1 Credit Exposure” means, with respect to any Tranche A-1 Lender at
any time, an amount equal to (a) until the Funding Date, the aggregate amount of
such Lender’s Tranche A-1 Commitment at such time, (b) during the Tranche A-1
Commitment Period, the sum of (i) such Lender’s Tranche A-1 Commitment then in
effect plus (ii) the aggregate then unpaid principal amount of such Lender’s
Tranche A-1 Loans and (c) thereafter, the aggregate then unpaid principal amount
of such Lender’s Tranche A-1 Loans.

“Tranche A-1 Lender” means a Lender having a Tranche A-1 Commitment and/or
holding any Tranche A-1 Loans.

“Tranche A-1 Loan” means a loan made by a Tranche A-1 Lender to the Borrowers
pursuant to Section 2.2.(a)(i).

“Tranche A-1 Maturity Date” means August 28, 2021.

“Tranche A-1 Unused Fee” has the meaning given that term in Section 3.5.(a).

“Tranche A-2 Commitment” means, as to each Tranche A-2 Lender at any time, such
Lender’s obligation to make Tranche A-2 Loans pursuant to Section 2.2., in an
amount up to, but not exceeding, the amount set forth for such Lender on
Schedule I as such Lender’s “Tranche A-2 Commitment”, or under such caption in
the Assignment and Assumption or New Lender Joinder Agreement pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

-57-



--------------------------------------------------------------------------------

“Tranche A-2 Commitment Percentage” means, with respect to any Tranche A-2
Lender at any time, the ratio (expressed as a percentage, carried out to the
ninth decimal place) of such Lender’s Tranche A-2 Credit Exposure at such time
to the Tranche A-2 Credit Exposures of all Tranche A-2 Lenders at such time. The
initial Tranche A-2 Commitment Percentages of each Tranche A-2 Lender are set
forth opposite the name of such Lender on Schedule I or in the Assignment and
Assumption or New Lender Joinder Agreement pursuant to which such Lender becomes
a party hereto, as applicable.

“Tranche A-2 Commitment Period” means the period from and including the Funding
Date to and including the Tranche A-2 Commitment Termination Date.

“Tranche A-2 Commitment Termination Date” means the earliest to occur of (a) the
later of (i) the ninetieth (90th) day following the Closing Date and (ii) the
Outside Date, (b) the date on which the second (2nd) borrowing of Tranche A-2
Loans (if any) is made by the Borrowers and (c) the date the commitment of each
Lender to make Tranche A-2 Loans is terminated pursuant to this Agreement.

“Tranche A-2 Credit Exposure” means, with respect to any Tranche A-2 Lender at
any time, an amount equal to (a) until the Funding Date, the aggregate amount of
such Lender’s Tranche A-2 Commitment at such time, (b) during the Tranche A-2
Commitment Period, the sum of (i) such Lender’s Tranche A-2 Commitment then in
effect and (ii) the aggregate then unpaid principal amount of such Lender’s
Tranche A-2 Loans and (c) thereafter, the aggregate then unpaid principal amount
of such Lender’s Tranche A-2 Loans.

“Tranche A-2 Lender” means a Lender having a Tranche A-2 Commitment and/or
holding any Tranche A-2 Loans.

“Tranche A-2 Loan” means a loan made by a Tranche A-2 Lender to the Borrowers
pursuant to Section 2.2.(a)(ii).

“Tranche A-2 Maturity Date” means August 28, 2024.

“Tranche A-2 Unused Fee” has the meaning given that term in Section 3.5.(b).

“TRS Subsidiary” means (a) any direct or indirect Subsidiary of the Company that
is classified as a “taxable REIT subsidiary” under Section 856(l)(1) of the
Internal Revenue Code and (b) any Subsidiary or Unconsolidated Affiliate whose
Equity Interests are directly or indirectly owned by a Subsidiary described in
clause (a) of this definition.

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as

 

-58-



--------------------------------------------------------------------------------

amended from time to time) promulgated by the United Kingdom Financial Conduct
Authority, which includes certain credit institutions and investment firms, and
certain affiliates of such credit institutions or investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
the Eligible Properties.

“Unencumbered Asset Value” means, for any period, the aggregate Operating
Property Value of the Eligible Properties at such time. For the avoidance of
doubt, only Eligible Properties shall be included in the calculation of
Unencumbered Asset Value. For purposes of determining Unencumbered Asset Value,
(v) to the extent the amount of Unencumbered Asset Value attributable to
Eligible Properties that are 1031 Properties would exceed 10% of Unencumbered
Asset Value, such excess shall be excluded, (w) to the extent the amount of
Unencumbered Asset Value attributable to Major Renovation Properties (elected to
be valued pursuant to clause (c) of the definition of Operating Property Value)
would exceed 15% of Unencumbered Asset Value, such excess shall be excluded,
(x) to the extent the amount of Unencumbered Asset Value attributable to
Eligible Properties subject to a Qualified Ground Lease (other than Hilton New
Orleans Riverside and Caribe Hilton) would exceed 30% of Unencumbered Asset
Value, such excess shall be excluded (provided that any Qualified Ground Lease
that either (i) contains an unconditional end-of-term purchase option in favor
of the lessee for consideration that is less than or equal to 2.5% of Total
Asset Value or (ii) provides that the lessee’s leasehold interest therein
automatically becomes a fee simple-owned interest at the end of the term shall
not be included for purposes of this limitation) and (y) to the extent the
amount of Unencumbered Asset Value attributable to Eligible Properties located
outside of the United States would exceed 15% of Unencumbered Asset Value, such
excess shall be excluded. For the avoidance of doubt, Adjusted NOI from
Properties disposed of by the Company or any of its Subsidiaries during the
applicable Test Period shall be excluded.

“Unencumbered Leverage Increase Period” has the meaning given that term in
Section 10.1.(d).

“Unencumbered Leverage Ratio” has the meaning given that term in
Section 10.1.(d).

“Uniform System” means the Uniform System of Accounts for the Lodging Industry,
Eleventh Revised Edition 2014, as published by the American Hotel & Lodging
Association, as revised from time to time to the extent such revision has been
or is in the process of being generally implemented within such Uniform System
of Accounts.

 

-59-



--------------------------------------------------------------------------------

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

“Unrestricted Cash and Cash Equivalents” means, (i) with respect to any Person,
cash and Cash Equivalents of such Person that are free and clear of all Liens
and not subject to any restrictions on the use thereof to pay Indebtedness and
other obligations of the such Person and (ii) with respect to the Company and
its Subsidiaries, the aggregate amount of Unrestricted Cash and Cash Equivalents
pursuant to the immediately preceding clause (i) of the Company and its
Subsidiaries (other than Excluded Subsidiaries), net of related tax obligations
for repatriation and transaction costs and expenses related thereto; provided
that Unrestricted Cash and Cash Equivalents shall (a) exclude cash and Cash
Equivalents subject to a Lien (other than Permitted Liens of the type described
in clause (c) of the definition thereof and customary rights of set-off and
statutory or common law provisions relating to bankers’ liens), (b) include any
committed cash reserves pursuant to any defeasance arrangement (but only so long
as the associated defeased obligations constitute Indebtedness) or any deposit
or escrow arrangement in respect of which a prepayment notice has been delivered
that results in any Existing Parent Debt or other Indebtedness existing on the
Closing Date and disclosed hereunder being due and payable not later than 30
days after such prepayment notice and (c) include cash and Cash Equivalents
representing the proceeds from the sale of an asset (the “Disposed Asset”; it
being understood that no Disposed Asset shall constitute an Eligible Property
from and after the date of such sale), which proceeds have been escrowed for a
period not in excess of 180 days in anticipation of the acquisition of a 1031
Property, net of related tax obligations for the cancellation of such
acquisition and transaction costs and expenses related thereto; provided that to
the extent the amount of Unrestricted Cash and Cash Equivalents attributable to
this clause (c) shall exceed 50% of the aggregate Unrestricted Cash and Cash
Equivalents, such excess shall be excluded.

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that (i) any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness unless the same constitutes Secured
Indebtedness as provided in the last sentence of the definition of “Secured
Indebtedness”; and (ii) Indebtedness of the type described in clause (g) of the
definition of Indebtedness shall not constitute Unsecured Indebtedness.

“Unsecured Indebtedness Subsidiary” means any Subsidiary of the Company (other
than a Foreign Subsidiary that is not an Eligible Property Subsidiary) that is a
borrower or a guarantor, or otherwise has a payment obligation in respect of,
any Unsecured Indebtedness of the type described in any of clauses (a), (b)(i),
(b)(ii), (d), (h) (other than Indebtedness under any Derivatives Contract
entered into as a hedge against existing currency risk with respect to the
operation of any foreign Property) or (i) (to the extent constituting a
Guarantee of Indebtedness described in any of clauses (a), (b)(i), (b)(ii), (d)
or (h)) of the definition of Indebtedness (other than (a) obligations arising
under the Loan Documents, (b) Unsecured Indebtedness of Subsidiaries of the
Company that are not Guarantors in an aggregate principal amount not to exceed
$1,000,000 at any time, (c) subordinated intercompany Indebtedness owing to the
Parent, (d) intercompany Indebtedness between or among any of the Company and
its Subsidiaries, (e) Hilton/HGV Retained Liabilities (solely to the extent
Hilton, HGV or their respective Affiliates (other than the Parent and its
Subsidiaries) agree to assume, indemnify or reimburse the Parent or

 

-60-



--------------------------------------------------------------------------------

any of its Subsidiaries for all obligations or payments made in respect of such
Hilton/HGV Retained Liabilities and the assumption, retention or indemnification
of such Hilton/HGV Retained Liabilities by Hilton, HGV or their respective
Affiliates (other than the Parent and its Subsidiaries) shall not be subject to
dispute for a period greater than 45 days following the receipt of a written
notice of an Agreement Dispute pursuant to Article IX of the Distribution
Agreement or otherwise determined to be unenforceable) and (f) Indebtedness of
any non-Wholly Owned Subsidiary the incurrence of which was not subject to the
Control or affirmative consent of the Company or any of its Subsidiaries);
provided, however, that any non-Wholly Owned Subsidiary of the Company that
Guarantees Unsecured Indebtedness described above in this definition of the
Parent or any Wholly Owned Subsidiary shall be an Unsecured Indebtedness
Subsidiary.

“Unsecured Interest Expense” means, with respect to a Person and for any period
of four consecutive fiscal quarters, the actual Consolidated Interest Expense of
such Person for such period on all Unsecured Indebtedness of such Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Special Resolution Regimes” has the meaning given that term in
Section 13.25.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than (x) in the case of a corporation,
directors’ qualifying shares or (y) Acceptable Preferred Equity Interests) are
at the time directly or indirectly owned or controlled by such Person or one or
more other Subsidiaries of such Person or by such Person and one or more other
Subsidiaries of such Person.

“Withholding Agent” means (a) the Company, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

-61-



--------------------------------------------------------------------------------

Section 1.2. General; References to New York City Time.

References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary (including the
Company and any Subsidiary of the Company) and a reference to an “Affiliate”
means a reference to an Affiliate of the Parent (including any Affiliate of the
Company). Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Unless otherwise indicated, (a) all references to
time are references to New York City time and (b) when any date specified herein
as the due date for a payment, notice or other deliverable is not a Business
Day, such due date shall be extended to the next following Business Day.

Section 1.3. GAAP Changes; Financial Covenant Calculations.

(a) Changes in GAAP. Unless otherwise indicated, all accounting terms, ratios
and measurements shall be interpreted or determined in accordance with GAAP as
in effect on the Closing Date; provided that, if at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower Representative or the Requisite
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
Representative shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Requisite Lenders); provided further that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower
Representative shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(b) Financial Covenant Calculations. Other than in connection with the
determination of Total Asset Value and Unrestricted Cash and Cash Equivalents
(which shall be determined for the Company and its Subsidiaries on a
consolidated basis), all financial covenants (and related definitions) set forth
in the Loan Documents shall be determined for the Parent and the Parent’s
Subsidiaries on a consolidated basis; provided that the financial attributes of
the Parent’s Unconsolidated Affiliates shall be considered only to the extent of
the Company’s Ownership Share therein. The calculation of liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to

 

-62-



--------------------------------------------------------------------------------

electing the fair value option election under FASB ASC 825-10-25 (formerly known
as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of liabilities shall be
the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount.
Notwithstanding anything in this Agreement to the contrary, for the purposes of
the financial covenants in Section 10.1., Capitalized Lease Obligations shall
include only those lease obligations that are classified as (i) a “Capital
Lease” in accordance with GAAP prior to the adoption of Accounting Standards
Update (“ASU”) No. 2016-02, Leases (Topic 842) (“ASU 2016-02”) and related ASUs
or (ii) a “Finance Lease” in accordance with GAAP to the extent the lease was
not previously considered an “Operating Lease” in accordance with GAAP prior to
the adoption of ASU 2016-02 and related ASUs. Accordingly, notwithstanding
anything in this Agreement to the contrary, the financial covenants in
Section 10.1. shall ignore the adoption of ASU 2016-02 such that (i) Capitalized
Lease Obligations shall specifically exclude any operating lease liabilities
under GAAP as in effect on the Closing Date and upon the adoption of ASU 2016-02
and (ii) related operating lease assets shall similarly be excluded.

Section 1.4. Interest Rates.

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any rate that is an alternative or
replacement or successor to any such rate (including, without limitation, any
LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.

Section 1.5. Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Notices of
Borrowing, Notices of Conversion, Notices of Continuations, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided, that, without limiting the foregoing, (a) to the extent the
Administrative Agent has agreed to accept such Electronic Signature, each party
hereto shall be entitled to rely on any such Electronic Signature purportedly
given by or on behalf of any other party hereto without further verification and
(b) upon the reasonable request of the Administrative Agent, any Electronic
Signature of any party to this Agreement or any other Loan Document shall, as
promptly as practicable, be followed by such manually executed counterpart. For
purposes hereof, “Electronic Record” and “Electronic Signature” shall have the
meanings assigned to them, respectively, by 15 USC §7006, as it may be amended
from time to time.

 

-63-



--------------------------------------------------------------------------------

Section 1.6. Appointment of Borrower Representative.

PK Domestic LLC and each Subsidiary Borrower hereby appoints and designates the
Company as the Borrower Representative and the Company hereby accepts such
appointment and designation. As the Borrower Representative, the Company is
authorized to act as agent, attorney-in-fact and representative of the other
Borrowers solely for the purposes of (i) issuing Notices of Borrowing, Notices
of Conversion, Notices of Continuation and similar notices, (ii) giving
instructions with respect to the disbursement of the proceeds of the Loans,
electing interest rate options, giving and receiving all other notices and
consents under the Credit Documents, (iii) making and taking all other actions
(including in respect of compliance with covenants) on behalf of the other
Borrowers under the Credit Documents and (iv) all other purposes incidental to
any of the foregoing. PK Domestic LLC and each Subsidiary Borrower hereby agrees
that each notice, instruction, election, request, representation and warranty,
agreement, covenant, undertaking, consent and similar action made or taken by
the Borrower Representative under this Agreement or any of the Loan Documents
shall be deemed for all purposes to have been made or taken by such Borrower and
shall be binding upon and enforceable against such Borrower to the same extent
as if the same had been made or taken directly by such Borrower. Notwithstanding
the foregoing, the Company’s appointment as Borrower Representative does not
change the legal status of the other Borrowers with respect to the borrowing of
the Loans and obligor status under this Agreement.

ARTICLE II. CREDIT FACILITY

Section 2.1. [INTENTIONALLY OMITTED]

Section 2.2. Loans.

(a) Making of Loans.

(i) Tranche A-1 Loans. Subject to the terms and conditions hereof, each Tranche
A-1 Lender severally and not jointly agrees to make up to two (2) loans (each
such loan, a “Tranche A-1 Loan”) to any of the Borrowers in Dollars from time to
time on any Business Day during the Tranche A-1 Commitment Period in an
aggregate amount not to exceed such Lender’s Tranche A-1 Commitment. Each
borrowing shall consist of Tranche A-1 Loans made simultaneously by the Tranche
A-1 Lenders in accordance with their respective Tranche A-1 Commitment
Percentage of the requested borrowing (which requested borrowing shall not
exceed the aggregate amount of the Tranche A-1 Commitments of the Tranche A-1
Lenders). Tranche A-1 Loans may be Base Rate Loans or LIBOR Loans, as further
provided herein.

(ii) Tranche A-2 Loans. Subject to the terms and conditions hereof, each Tranche
A-2 Lender severally and not jointly agrees to make up to two (2) loans (each
such loan, a “Tranche A-2 Loan”) to any of the Borrowers in Dollars from time to
time on any Business Day during the Tranche A-2 Commitment Period in an
aggregate amount not to exceed such Lender’s Tranche A-2 Commitment. Each
borrowing shall consist of Tranche

 

-64-



--------------------------------------------------------------------------------

A-2 Loans made simultaneously by the Tranche A-2 Lenders in accordance with
their respective Tranche A-2 Commitment Percentage of the requested borrowing
(which requested borrowing shall not exceed the aggregate amount of the Tranche
A-2 Commitments of the Tranche A-2 Lenders). Tranche A-2 Loans may be Base Rate
Loans or LIBOR Loans, as further provided herein.

Without limiting the joint and several obligations of the Borrowers, PK Domestic
LLC will be the direct Borrower of the Loans made on the Funding Date.

(b) Requests for Loans. The Borrower Representative or the applicable Borrower
shall deliver to the Administrative Agent a Notice of Borrowing with respect to
each Loan (which for purposes of this subsection (b) shall include (if and as
applicable) each Incremental Tranche Loan). Such notice shall be irrevocable
once given and binding on the applicable Borrower. With respect each Loan made
by the Lenders, not later than 11:00 a.m. New York City time at least one
(1) Business Day prior to a borrowing of Loans that are to be Base Rate Loans
and not later than 11:00 a.m. New York City time at least three (3) Business
Days prior to a borrowing of Loans that are to be LIBOR Loans, the Borrower
Representative or the applicable Borrower shall notify the Administrative Agent
of such requested borrowing by hand delivery, or electronic mail or telecopy of
a Notice of Borrowing or by telephone (which, in the case of notification by
telephone, shall be confirmed promptly by hand delivery, or electronic mail or
telecopy to the Administrative Agent of a Notice of Borrowing). Each borrowing
of LIBOR Loans shall be in a principal amount of $5,000,000 or a whole multiple
of $1,000,000 in excess thereof. Each borrowing of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Notice of Borrowing, whether telephonic or written, shall specify (i) the
name of the applicable Borrower, (ii) the Tranche of the Loans to be borrowed,
(iii) the aggregate principal amount of the Loans to be borrowed, (iv) the date
such Loans are to be borrowed (which must be a Business Day), (v) the Type of
the requested Loans, and (vi) if such Loans are to be LIBOR Loans, the initial
Interest Period for such Loans. Each Notice of Borrowing, whether telephonic or
written, shall be irrevocable once given and binding on the applicable Borrower.
If the Borrower Representative or the applicable Borrower fails to specify a
Type of Loan in a Notice of Borrowing, then the applicable Loans shall be made
as Base Rate Loans and if the Borrower Representative or the applicable Borrower
requests a borrowing of LIBOR Loans in any such Notice of Borrowing, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(c) Funding of Loans. Following receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each applicable Lender of the amount
of its Applicable Commitment Percentage of the applicable Tranche. Each
applicable Lender shall deposit an amount equal to the Loan to be made or made
available by such Lender with the Administrative Agent at the Principal Office,
in immediately available funds by 11:00 a.m. New York City time on such other
date specified by the Borrower Representative or the applicable Borrower in any
Notice of Borrowing. The Administrative Agent shall make the proceeds of Loans
available to the applicable Borrower in the account specified by the Borrower
Representative or the applicable Borrower in the Disbursement Instruction Letter
(i) in the case of the borrowing on the Funding Date, as soon as practicable
upon (or contemporaneously with) the fulfillment of all applicable conditions
set forth in Section 6.1.(II), and (ii) in the case of any

 

-65-



--------------------------------------------------------------------------------

borrowing after the Funding Date, subject to the fulfillment of all applicable
conditions set forth in Section 6.2., by not later than 2:00 p.m. New York City
time (for any borrowing after the Funding Date) on the date specified by the
Borrower Representative or the applicable Borrower in any Notice of Borrowing.
The Borrowers may not reborrow any portion of any Loan once repaid.

(d) Obligation of Lenders. No Lender (which for purposes of this subsection
(d) shall include (if and as applicable) each Incremental TL Lender) shall be
responsible for the failure of any other Lender to advance its portion of any
Loan (which, for purposes of this subsection (d) shall include (if and as
applicable) each Incremental Tranche Loan) or to perform any other obligation to
be made or performed by such other Lender hereunder, and the failure of any
Lender to advance its portion of any Loan or to perform any other obligation to
be made or performed by it hereunder shall not relieve the obligation of any
other Lender to advance its portion of such Loan or to perform any other
obligation to be made or performed by such other Lender.

(e) Assumptions Regarding Funding by Lenders. Unless the Administrative Agent
shall have been notified by any Lender that such Lender will not make available
to the Administrative Agent a Loan to be made by such Lender in connection with
any borrowing, the Administrative Agent may assume that such Lender will make
the proceeds of such Loan available to the Administrative Agent in accordance
with this Section, and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the applicable Borrower
the amount of such Loan to be provided by such Lender. In such event, if such
Lender does not make available to the Administrative Agent the proceeds of such
Loan, then such Lender and the Borrowers severally agree to pay to the
Administrative Agent on demand the amount of such Loan with interest thereon,
for each day from and including the date such Loan is made available to the
applicable Borrower but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by any Borrower, the interest rate applicable to
the Type of Loan elected by the Borrower Representative, in the Notice of
Borrowing. If any Borrower and such Lender shall pay the amount of such interest
to the Administrative Agent for the same or overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays to the
Administrative Agent the amount of such Loan, the amount so paid shall
constitute such Lender’s Loan included in the borrowing. Any payment by any
Borrower shall be without prejudice to any claim any Borrower may have against a
Lender that shall have failed to make available the proceeds of a Loan to be
made by such Lender.

 

-66-



--------------------------------------------------------------------------------

Section 2.3. [INTENTIONALLY OMITTED]

Section 2.4. [INTENTIONALLY OMITTED]

Section 2.5. [INTENTIONALLY OMITTED]

Section 2.6. Rates and Payment of Interest on Loans.

(a) Rates. The Borrowers promise to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender to the Borrowers for the period from and including the date of
the making of such Loan to but excluding the date such Loan shall be paid in
full, at the following per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for Base Rate Loans;
and

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans.

Notwithstanding the foregoing, (a) automatically upon any Event of Default under
Section 11.1.(a), (e) or (f), or (b) at the option of the Requisite Lenders
(upon notice to the Borrower Representative) while any other Event of Default
exists, the Borrowers shall pay to the Administrative Agent for the account of
each Lender interest at the Post-Default Rate on the outstanding principal
amount of any Loan made by such Lender to Borrowers and on any other amount
payable by the Borrowers hereunder or under the Notes held by such Lender to or
for the account of such Lender (including, without limitation, accrued but
unpaid interest to the extent permitted under Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (x) (i) in the case of a LIBOR
Loan, on the last Business Day of the Interest Period applicable to such LIBOR
Loan (but in any event not less frequently than once every three calendar
months) and (ii) in the case of all other Loans, monthly in arrears on the first
day of each month, commencing with the first full calendar month occurring after
the date such Loan is made and (y) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrowers for all purposes, absent manifest error.

(c) Company Information Used to Determine Applicable Interest Rates. The parties
understand that the applicable interest rate for the Obligations and certain
fees set forth herein may be determined and/or adjusted from time to time based
upon certain financial ratios and/or other information to be provided or
certified to the Lenders by the Borrower Representative (the “Company
Information”). If it is subsequently determined that any such Company
Information was incorrect (for whatever reason, including, without limitation,
because of a subsequent restatement of earnings by the Company) at the time it
was delivered to the

 

-67-



--------------------------------------------------------------------------------

Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then such interest rate and such fees for such period
shall be automatically recalculated using correct Company Information. The
Administrative Agent shall promptly notify the Borrower Representative in
writing of any additional interest and fees due because of such recalculation,
and the Borrowers shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within ten (10) Business
Days of receipt of such written notice. Any recalculation of interest or fees
required by this provision shall survive the termination of this Agreement, and
this provision shall not in any way limit any of the Administrative Agent’s or
any Lender’s other rights under this Agreement.

Section 2.7. Number of Interest Periods.

There may be no more than five (5) Interest Periods with respect to any Tranche
of Loans outstanding at the same time.

Section 2.8. Repayment of Loans.

(a) Tranche A-1 Loans. The applicable Borrower of the Tranche A-1 Loans shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Tranche A-1 Loans on the Tranche A-1 Maturity Date in Dollars
(or such earlier date on which the Tranche A-1 Loans become due or are declared
due in accordance with this Agreement). For the avoidance of doubt, all
Borrowers are jointly and severally liable for repayment obligations with
respect to each of the Tranche A-1 Loans.

(b) Tranche A-2 Loans. The applicable Borrower of the Tranche A-2 Loans shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Tranche A-2 Loans on the Tranche A-2 Maturity Date in Dollars
(or such earlier date on which the Tranche A-2 Loans become due or are declared
due in accordance with this Agreement). For the avoidance of doubt, all
Borrowers are jointly and severally liable for repayment obligations with
respect to each of the Tranche A-2 Loans.

(c) Incremental Tranche Loans. The applicable Borrower of any Incremental
Tranche Loans shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, Incremental Tranche Loans on the Maturity Date
for the related Incremental TL Tranche in Dollars (or such earlier date on which
the Incremental Tranche Loans become due or are declared due in accordance with
this Agreement). For the avoidance of doubt, all Borrowers are jointly and
severally liable for repayment obligations with respect to each of the
Incremental Tranche Loans.

Section 2.9. Prepayments.

(a) Optional. Subject to Section 5.4., the Borrowers may, upon notice to the
Administrative Agent, prepay any Loan in full or in part at any time without
premium or penalty. The Borrower Representative shall give the Administrative
Agent written notice (such notice must be in a form acceptable to the
Administrative Agent) by 11:00 a.m. New York City time (i) at least three
(3) Business Days prior to the prepayment in the case of any LIBOR Loan and (ii)

 

-68-



--------------------------------------------------------------------------------

on the Business Day of the prepayment, in the case of any Base Rate Loan. Any
prepayment of LIBOR Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof and any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) and Tranche(s) of Loans to be prepaid and, if LIBOR
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Commitment Percentage in respect
of the relevant Tranche). If such notice is given by the Borrower
Representative, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that any notice of prepayment may be conditioned upon the consummation
of any financing or acquisition or similar transaction and, to the extent such
condition is not satisfied by the effective date specified therein, such notice
of prepayment may be revoked or the effective date specified therein may be
delayed. Any prepayment of a LIBOR Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 5.4. Each prepayment of the outstanding Loans pursuant to
this Section 2.9.(a) shall be applied as directed by the Borrower
Representative, and each such prepayment shall be paid to the Lenders in
accordance with their respective Applicable Commitment Percentages in respect of
each of the relevant Tranche(s).

(b) Mandatory Prepayments During Covenant Relief Period. Unless otherwise
consented to by the Requisite Lenders, during the Covenant Relief Period, and
subject to the terms of any applicable Intercreditor Agreement, the Company will
be required to prepay Loans as set forth in this Section 2.9.(b); provided that
any and all such Net Cash Proceeds shall be payable upon the aggregate amount of
Net Cash Proceeds with respect to any category of transactions described in
clauses (A) through (C) below exceeding $10,000,000.

(A) Debt Issuances. The Company shall make mandatory principal prepayments of
the Loans in the manner set forth in clause (D) below in an amount equal to one
hundred percent (100%) of the aggregate Net Cash Proceeds from any Debt Issuance
occurring during the Covenant Relief Period other than (i) Indebtedness incurred
under this Agreement or the Existing Credit Agreement; (ii) Permitted
Refinancing Indebtedness; (iii) to the extent elected by the Company, COVID-19
Relief Funds; (iv) to the extent constituting borrowed money, Capitalized Lease
Obligations in respect of Qualified Ground Leases; (v) to the extent
constituting borrowed money, any Capital Lease Obligations or purchase money
indebtedness incurred to finance Permitted Capital Expenditures; and
(vi) Indebtedness incurred by the Parent or any Subsidiary of the Parent from
the Parent or any Subsidiary of the Parent to the extent permitted to be
incurred under this Agreement. Such prepayment shall be made within three
(3) Business Days after the Net Cash Proceeds Receipt Date of any such Debt
Issuance.

(B) Equity Issuances. The Company shall make mandatory principal prepayments of
the Loans in the manner set forth in clause (D) below in an amount equal to one
hundred percent (100%) of the aggregate Net Cash Proceeds from any Equity

 

-69-



--------------------------------------------------------------------------------

Issuance occurring during the Covenant Relief Period other than (i) Net Cash
Proceeds received pursuant to an issuance or sale of common stock of any Parent
Entity to executives, management or employees of the Parent or any of its
Subsidiaries, including, without limitation, pursuant to any employee stock
option, stock purchase plan, employee benefit plan or other similar arrangements
in existence from time to time; and (ii) so long as no Default or Event of
Default has occurred and is continuing, Net Cash Proceeds from Equity Issuances
in an aggregate amount up to $500,000,0001,000,000,000 that are applied to the
acquisition of one or more Hotel Properties or any capital expenditures with
respect to Hotel Properties; provided that, in each case, any such Hotel
Property shall be an Eligible Property included in the calculation of
Unencumbered Asset Value at all times during the Covenant Relief Period. Such
prepayment shall be made within three (3) Business Days after the Net Cash
Proceeds Receipt Date of any such Equity Issuance.

(C) Asset Dispositions and Insurance and Condemnation Events. The Company shall
make mandatory principal prepayments of the Loans in the manner set forth in
clause (D) below in amounts equal to one hundred percent (100%) of the aggregate
Net Cash Proceeds received during the Covenant Relief Period from (i) any
non-ordinary course Asset Disposition occurring during the Covenant Relief
Period (for the avoidance of doubt, any transaction pursuant to a Hotel Sale
Agreement (whether or not permitted hereunder) and Asset Dispositions pursuant
to transfers of Equity Interests in, or issuance of Equity Interests by,
Subsidiaries (other than any such transfers or issuances that do not result in a
reduction in the value of the direct or indirect ownership interest of the
Company in such Subsidiary) shall be deemed to be non-ordinary course); provided
that there shall be excluded from this clause (i) any Net Cash Proceeds
(1) received from sales of personal property not constituting Equity Interests,
(2) that are held for application, or applied, in connection with an exchange or
swap of interests in Property and any related personal property assets (which
Property acquired in such exchange or swap shall become an Eligible Property
included in the calculation of Unencumbered Asset Value at all times during the
Covenant Relief Period after the applicable acquisition date thereof) in a
transaction covered by Section 1031 of the Internal Revenue Code;, or
(3) received from intercompany transfers (other than to an entity that is or
becomes a non-Wholly Owned Subsidiary or an Excluded Subsidiary at any time
during the Covenant Relief Period unless pursuant to any intercompany Investment
that is permitted by Section 10.11.(d)) or (ii) any Insurance and Condemnation
Event occurring during the Covenant Relief Period (except to the extent the
Company shall confirm to the Administrative Agent that the Company has a
reasonable expectation to reinvest such Net Cash Proceeds from such Insurance
and Condemnation Event in the restoration or rebuilding of the applicable
affected asset. Such prepayments shall be made within three (3) Business Days
after the Net Cash Proceeds Receipt Date of such Asset Disposition or Insurance
and Condemnation Event, as applicable.

(D) Notice; Manner of Payment. Upon the occurrence of any Prepayment Event, the
Company shall promptly deliver notice thereof to the Administrative Agent and
upon receipt of such notice, the Administrative Agent shall promptly so notify
the Lenders. Each prepayment of the Loans required under this Section 2.9.(b)
shall be applied as follows:

 

-70-



--------------------------------------------------------------------------------

(i) first, if the aggregate Revolving Credit Exposure immediately prior to the
applicable Net Cash Proceeds Receipt Date (or, for the avoidance of doubt,
immediately after giving effect to any mandatory prepayment required pursuant to
clauses (ii) and (iii) below) shall be less than or equal to $750,000,000, to
the Company in an aggregate amount under this clause (i) for all Net Cash
Proceeds required to be paid in respect of Prepayment Events above up to
$350,000,000;

(ii) second, unless such amounts may otherwise be applied pursuant to clause
(i) above, if the aggregate Revolving Credit Exposure immediately prior to the
applicable Net Cash Proceeds Receipt Date shall be greater than $750,000,000, to
the outstanding principal amount of the Revolving Credit Loans (without any
corresponding reduction of the Revolving Credit Commitments) in an aggregate
amount under this clause (ii) for all Net Cash Proceeds required to be paid in
respect of Prepayment Events above up to $150,000,000;

(iii) third, unless such amounts may otherwise be applied pursuant to clause
(i) or (ii) above, in equal amounts to the outstanding principal amount of the
Revolving Credit Loans (without any corresponding reduction of the Revolving
Credit Commitments) and to the Term Loans until such time as the aggregate
amount of all Net Cash Proceeds applied under clauses (i), (ii) and (iii) of
this Section 2.9.(b)(D) shall equal $750,000,000;

(iv) fourth, to the outstanding principal amount of the Term Loans until paid in
full; and

(v) fifth, in amounts equal to (x) 75% of such Net Cash Proceeds under this
clause (v) to the outstanding principal amount of the Revolving Credit Loans
(without any corresponding reduction of the Revolving Credit Commitments) and
(y) 25% of such Net Cash Proceeds under this clause (v) to the outstanding
principal amounts of the Loans;

provided that, from and after the Second Amendment Effective Date, each
prepayment of the Loans required under this Section 2.9.(b)(D) shall be applied
as follows (including any prepayments to be made on the Second Amendment
Effective Date and in contemplation of the satisfaction of the conditions
precedent to the effectiveness of the Second Amendment ):

 

  (i)

first, to the outstanding principal amount of the Term Loans until paid in full;

 

  (ii)

second, to the outstanding principal amount of the Revolving Credit Loans
(without any corresponding reduction of the Revolving Credit Commitments) in an
aggregate amount under this clause (ii) for all Net Cash Proceeds required to be
paid in respect of Prepayment Events above up to $150,000,000; and

 

-71-



--------------------------------------------------------------------------------

  (iii)

third, in amounts equal to (x) 75% of such Net Cash Proceeds under this clause
(iii) to the outstanding principal amount of the Revolving Credit Loans (without
any corresponding reduction of the Revolving Credit Commitments) and (y) 25% of
such Net Cash Proceeds under this clause (iii) to the outstanding principal
amounts of the Loans.

(E) Prepayment of LIBOR Loans. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.4.; provided that, so long as
no Default or Event of Default shall have occurred and be continuing, if any
prepayment of LIBOR Loans is required to be made under this Section 2.9.(b)
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 2.9.(b) in respect of any such LIBOR Loan prior
to the last day of the Interest Period therefor, the Company may, in its sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into an account held at, and subject to the sole control
of, the Administrative Agent until the last day of such Interest Period, at
which time the Administrative Agent shall be authorized (without any further
action by or notice to or from the Company or any other Loan Party) to apply
such amount to the prepayment of such Loans in accordance with this
Section 2.9.(b). Upon the occurrence and during the continuance of any Default
or Event of Default, the Administrative Agent shall also be authorized (without
any further action by or notice to or from the Company or any other Loan Party)
to apply such amount to the prepayment of the outstanding Loans in accordance
with the relevant provisions of this Section 2.9.(b).

(c) No Effect on Derivatives Contracts. Except to the extent provided pursuant
to the terms of a Derivatives Contract, no repayment or prepayment of the Loans
pursuant to this Section shall affect any Person’s obligations under such
Derivatives Contract entered into for the purposes of hedging such Person’s
obligations with respect to the Loans.

Section 2.10. Continuation.

So long as no Default or Event of Default exists, the Borrower Representative
may on any Business Day, with respect to any LIBOR Loan elect to maintain such
Loan or any portion thereof as a LIBOR Loan by selecting a new Interest Period
for such Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the first day of such Interest Period. Each selection of a new
Interest Period shall be made by the Borrower Representative’s giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. New York
City time on the third (3rd) Business Day prior to the date of any such
Continuation. Any notice by the Borrower Representative of a Continuation shall
be by telecopy, electronic mail or other similar form of communication in the
form of a Notice of Continuation, specifying (a) the proposed date of such
Continuation, (b) the LIBOR Loans or portions thereof subject to such
Continuation and (c) the duration of the selected Interest

 

-72-



--------------------------------------------------------------------------------

Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrowers once given. Promptly after
receipt of a Notice of Continuation, the Administrative Agent shall notify each
Lender of the proposed Continuation. If the Borrower Representative shall fail
to select in a timely manner a new Interest Period for any LIBOR Loan in
accordance with this Section, such Loan will automatically, on the last day of
the current Interest Period therefor, Continue as a LIBOR Loan with an Interest
Period of one month; provided, however that if a Default or Event of Default
exists, unless repaid such Loan will automatically Convert into a Base Rate Loan
on the last day of the current Interest Period therefor, notwithstanding the
first sentence of Section 2.11. or the Borrower Representative’s failure to
comply with any of the terms of such Section 2.11.

Section 2.11. Conversion.

So long as no Default or Event of Default exists, the Borrower Representative
may on any Business Day, upon the Borrower Representative’s giving of a Notice
of Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of written communication, Convert all or a portion of a Loan of one
Type into a Loan of another Type; provided, however, that a Base Rate Loan may
not be Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount. Each Conversion of LIBOR Loans into Base Rate Loans shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount. Any Conversion of a LIBOR Loan into a Base Rate Loan
shall be made on, and only on, the last day of an Interest Period for such LIBOR
Loan. Each such Notice of Conversion shall be given not later than 11:00 a.m.
New York City time three (3) Business Days prior to the date of any proposed
Conversion of Base Rate Loans into LIBOR Loans or of any proposed Conversion of
LIBOR Loans into Base Rate Loans. Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telecopy, electronic mail or other similar form of
written communication in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted into and (e) if such Conversion is into a LIBOR Loan, the
requested duration of the Interest Period of such Loan. If the Borrower
Representative shall elect a conversion to LIBOR Loans but fail to select an
Interest Period for any LIBOR Loan in accordance with this Section, the Borrower
Representative shall be deemed to have selected an Interest Period of one month
and if the Borrower Representative fails to give a timely notice requesting a
Conversion to LIBOR Loans, then the applicable Loans shall be Continued as Base
Rate Loans. Each Notice of Conversion shall be irrevocable by and binding on the
Borrowers once given.

Section 2.12. Notes.

(a) Notes. In the case of each Lender that has notified the Borrower
Representative (through the Administrative Agent) in writing that it elects to
receive a Note with respect to any of its Commitments, the applicable Loans made
by such Lender shall, in addition to this

 

-73-



--------------------------------------------------------------------------------

Agreement, also be evidenced by such Note, payable to the order of such Lender
in a principal amount equal to the amount of its applicable Commitment(s), and
otherwise duly completed, executed and delivered by the Borrowers to such Lender
(through the Administrative Agent).

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrowers, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrowers absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrowers under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
Representative of (i) written notice from a Lender that a Note of such Lender
has been lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss,
theft or destruction, an unsecured agreement of indemnity from such Lender in
form reasonably satisfactory to the Borrower Representative, or (B) in the case
of mutilation, upon surrender and cancellation of such Note, the Borrowers shall
at their own expense execute and deliver to such Lender a new Note dated the
date of such lost, stolen, destroyed or mutilated Note.

Section 2.13. Termination or Reduction of Commitments.

(a) Optional. The Borrower Representative shall have the right to terminate or
reduce the aggregate unused amount of either Tranche of Commitments at any time
and from time to time without penalty or premium upon not less than three
(3) Business Days prior written notice to the Administrative Agent of each such
termination or reduction, which notice shall specify the effective date thereof,
which Tranche of Commitments is being terminated or reduced and the amount of
any such reduction (or, in the case of any termination in full of any Tranche of
Commitments, such later notice as is reasonably acceptable to the Administrative
Agent) (which in the case of any partial reduction of either Tranche of
Commitments shall not be less than $5,000,000 and integral multiples of
$1,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given and effective only upon receipt by the Administrative Agent of any
notice satisfying such requirements (a “Commitment Reduction Notice”); provided,
that any Commitment Reduction Notice may be conditioned upon the consummation of
any financing or acquisition or similar transaction and, to the extent such
condition is not satisfied by the effective date specified therein, such
Commitment Reduction Notice may be revoked or the effective date specified
therein may be delayed. Promptly after receipt of a Commitment Reduction Notice
the Administrative Agent shall notify each Lender of the proposed termination or
Commitment reduction. Without limitation of the provisions of Section 2.17., any
Commitments, once reduced or terminated pursuant to this Section, may not be
increased or reinstated. The Borrowers shall pay all fees on the Commitments
subject to such termination or reduction accrued to the date of such reduction
or termination of such Commitments to the Administrative Agent for the account
of the Lenders. Any reduction of a Tranche of Commitments shall be applied to
the applicable Tranche of Commitments of each Lender according to its Applicable
Commitment Percentage.

 

-74-



--------------------------------------------------------------------------------

(b) Mandatory.

(i) The Tranche A-1 Commitment of a Tranche A-1 Lender shall be automatically
and permanently reduced by the amount of each Tranche A-1 Loan made by such
Lender. The aggregate unfunded Tranche A-1 Commitments shall be automatically
and permanently reduced to zero on the Tranche A-1 Commitment Termination Date.

(ii) The Tranche A-2 Commitment of a Tranche A-2 Lender shall be automatically
and permanently reduced by the amount of each Tranche A-2 Loan made by such
Lender. The aggregate unfunded Tranche A-2 Commitments shall be automatically
and permanently reduced to zero on the Tranche A-2 Commitment Termination Date.

(iii) On or prior to the Funding Date, the aggregate unfunded Tranche A-1
Commitments shall be automatically and permanently reduced by the amount of each
Prepayment Receipt received by a Group Member on or after the Closing Date and
on or prior to the Funding Date. Any reduction of the Tranche A-1 Commitments
pursuant to this Section 2.13.(b)(iii) shall be applied to the Tranche A-1
Commitments of each Tranche A-1 Lender according to its Tranche A-1 Commitment
Percentage.

(iv) The Incremental TL Commitment of an Incremental TL Lender shall be
automatically and permanently reduced by the amount of each Incremental Tranche
Loan made by such Lender.

Section 2.14. [INTENTIONALLY OMITTED]

Section 2.15. [INTENTIONALLY OMITTED]

Section 2.16. [INTENTIONALLY OMITTED]

Section 2.17. Incremental Facilities.

(a) At any time on or after the Funding Date, the Borrower Representative shall
have the right to request increases in the amount of the aggregate Tranche A-1
Commitments (“Incremental Tranche A-1 Increase”), to request increases in the
amount of the aggregate Tranche A-2 Commitments (“Incremental Tranche A-2
Increase”) or to add one or more new pari passu term loan tranches (“Incremental
TL Tranches”, and together with each Incremental Tranche A-1 Increase and
Incremental Tranche A-2 Increase, the “Incremental Facilities”) (or any
combination of the foregoing) by providing written notice to the Administrative
Agent; provided, however, that any such Incremental Facilities shall not exceed
$400,000,000 in the aggregate. Each such Incremental Facility must be an
aggregate minimum amount of $25,000,000 (or such lesser amount as the Borrower
Representative and the Administrative Agent shall mutually agree) and integral
multiples of $1,000,000 in excess thereof and, with respect to any Incremental
Tranche A-1 Increase or Incremental Tranche A-2 Increase, shall identify the
applicable Tranche(s) to be increased. The Lead Arranger, in consultation with
the

 

-75-



--------------------------------------------------------------------------------

Borrower Representative, shall manage all aspects of the syndication of such
Incremental Facilities, including decisions as to the selection of the existing
Lenders and/or other banks, financial institutions and other institutional
lenders to be approached with respect to Incremental Facilities among such
existing Lenders and/or other banks, financial institutions and other
institutional lenders. Notwithstanding the foregoing, participation in all or
any portion of such Incremental Facility may be offered by the Lead Arranger to
any existing Lender in the applicable Tranche selected by the Borrower
Representative or to any other bank, financial institution or other
institutional lender selected by the Borrower Representative, subject to the
approval of the Administrative Agent, in each case to the extent set forth in
clause (v) of subsection (f) below. No Lender shall be obligated in any way
whatsoever to increase any of its Commitments or to provide any other
Incremental Facility, as applicable, and any new Lender becoming a party to this
Agreement in connection with any such requested increase must be an Eligible
Assignee, and any such Eligible Assignee shall become a Lender.

(b) If a new Lender becomes a party to this Agreement as a Tranche A-1 Lender
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel (a “New Lender Joinder Agreement”), or
if any existing Tranche A-1 Lender is increasing its Tranche A-1 Commitment,
such Lender shall on the date it becomes a Tranche A-1 Lender hereunder or, in
the case of an existing Tranche A-1 Lender, increases its Tranche A-1 Commitment
(and as a condition thereto) purchase from the other Tranche A-1 Lenders its
Tranche A-1 Commitment Percentage (determined with respect to the Tranche A-1
Lenders’ respective Tranche A-1 Commitments and after giving effect to the
increase of Tranche A-1 Commitments) of any outstanding Tranche A-1 Loans, by
making available to the Administrative Agent for the account of such other
Tranche A-1 Lenders, in immediately available funds, an amount equal to the sum
of (A) the portion of the Outstanding Amount of such Tranche A-1 Loans to be
purchased by such Lender, plus (B) interest accrued and unpaid to and as of such
date on such portion of the Outstanding Amount of such Tranche A-1 Loan. The
Borrowers shall pay to the Tranche A-1 Lenders amounts payable, if any, to such
Tranche A-1 Lenders under Section 5.4. as a result of the prepayment of any such
Tranche A-1 Loans.

(c) If a new Lender becomes a party to this Agreement as a Tranche A-2 Lender
pursuant to a New Lender Joinder Agreement, or if any existing Tranche A-2
Lender is increasing its Tranche A-2 Commitment, such Lender shall on the date
it becomes a Tranche A-2 Lender hereunder or, in the case of an existing Tranche
A-2 Lender, increases its Tranche A-2 Commitment (and as a condition thereto)
purchase from the other Tranche A-2 Lenders its Tranche A-2 Commitment
Percentage (determined with respect to the Tranche A-2 Lenders’ respective
Tranche A-2 Commitments and after giving effect to the increase of Tranche A-2
Commitments) of any outstanding Tranche A-2 Loans, by making available to the
Administrative Agent for the account of such other Tranche A-2 Lenders, in
immediately available funds, an amount equal to the sum of (A) the portion of
the Outstanding Amount of such Tranche A-2 Loans to be purchased by such Lender,
plus (B) interest accrued and unpaid to and as of such date on such portion of
the Outstanding Amount of such Tranche A-2 Loan. The Borrowers shall pay to the
Tranche A-2 Lenders amounts payable, if any, to such Tranche A-2 Lenders under
Section 5.4. as a result of the prepayment of any such Tranche A-2 Loans.

 

-76-



--------------------------------------------------------------------------------

(d) Incremental Tranche Loans shall be made in accordance with the conditions
and procedures set forth in subsections (b) through (e) of Section 2.2.
Incremental TL Tranches and Incremental Tranche Loans may be made hereunder
pursuant to an amendment or an amendment and restatement (an “Incremental
Facility Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Incremental TL Lender (including any
new Lender becoming a party to this Agreement as an Incremental TL Lender) with
respect to such Incremental TL Tranche and the Administrative Agent.
Notwithstanding anything to the contrary in Section 13.7., the Incremental
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.17. Each Incremental TL Tranche and the related
Incremental Tranche Loans will be on such terms (including as to amortization
and maturity) as are agreed to by the Borrowers and each Incremental TL Lender
with respect to such Incremental TL Tranche and, if the terms of such
Incremental TL Tranche and the related Incremental Tranche Loans (other than
final maturity) are not the same as any then existing Tranche, such terms shall
be reasonably acceptable to the Administrative Agent and each Incremental TL
Lender, but such Incremental Tranche Loans will not in any event have a maturity
date earlier than the latest Maturity Date of any then existing Tranche.

(e) Incremental TL Commitments, and the Loans made pursuant thereto, shall be on
the same terms (and subject to the same terms and conditions) as the Tranche of
Commitments being increased and the existing Loans thereunder. Loans made
pursuant to any Incremental Facilities shall rank pari passu in right of
payment, and shall be secured and guaranteed on a pari passu basis, with the
then existing Loans.

(f) The effectiveness of Incremental Facilities under this Section are subject
to the following conditions precedent: (v) the approval (which approval shall
not be unreasonably withheld or delayed) of any new Lender (other than an
Eligible Assignee) by the Administrative Agent, (w) no Default or Event of
Default shall be in existence on the effective date of such Incremental
Facility, (x) the representations and warranties made or deemed made by the
Company or any other Loan Party in any Loan Document to which such Loan Party is
a party shall be true and correct in all material respects (unless such
representation and warranty is qualified by materiality, in which event such
representation and warranty shall be true and correct in all respects) on the
effective date of such increase with the same force and effect as if made on and
as of such date, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (unless
such representation and warranty is qualified by materiality, in which event
such representation and warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances permitted under the Loan Documents, (y) the Borrowers shall pay
any applicable fees as are payable in connection with such Incremental Facility
and (z) the Administrative Agent shall have received each of the following, in
form and substance reasonably satisfactory to the Administrative Agent: (i) if
not previously delivered to the Administrative Agent, copies certified by the
secretary or assistant secretary (or other individual performing similar
functions) of (A) all corporate, partnership, member or other necessary action
taken by the Borrowers to authorize such Incremental Facility and (B) all
corporate, partnership, member or other

 

-77-



--------------------------------------------------------------------------------

necessary action taken by each Guarantor authorizing the guaranty of such
Incremental Facility; (ii) a supplement to this Agreement executed by the
Borrowers and any Lender providing such Incremental Facility which supplement
may include such amendments to this Agreement as the Administrative Agent deems
reasonably necessary or appropriate to implement the transactions contemplated
by this Section 2.17., together with the consent of the Guarantors thereto;
(iii) if requested by the Administrative Agent or any new Lender or Lender
providing such Incremental Facility, an opinion of counsel to the Loan Parties,
and addressed to the Administrative Agent and the Lenders covering such matters
as reasonably requested by the Administrative Agent; (iv) if requested by any
Incremental TL Lender, a new Note executed by the Borrowers, payable to such
Lender in the amount of its Incremental TL Commitment; (v) if requested by any
existing Lender increasing any of its Commitments, a replacement Note executed
by the Borrowers, payable to such Lender, in the amount of such Lender’s
applicable Commitment at the time of the effectiveness of the applicable
increase in the aggregate amount of the applicable Commitment; and (vi) upon the
reasonable request of any Incremental TL Lender, all necessary information in
connection with the Patriot Act, the Beneficial Ownership Regulation (including
a Beneficial Ownership Certification), “know your customer” requirements, and
other customary requirements, in each case to be delivered by the Loan Parties
not later than five (5) Business Days prior to the date such Incremental
Facility becomes effective to the extent such information is requested not later
than ten (10) Business Days prior to such date. In connection with any
Incremental Facility pursuant to this Section 2.17., any Lender becoming a party
hereto shall (1) execute such documents and agreements as the Administrative
Agent may reasonably request and (2) in the case of any Lender that is organized
under the laws of a jurisdiction outside of the United States of America,
provide to the Administrative Agent, its name, address, tax identification
number and/or such other information as shall be necessary for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

Section 2.18. Funds Transfer Disbursements.

Each Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of any Loan made by the Lenders or any of their Affiliates pursuant to
the Loan Documents as requested by the Borrower Representative to the account
designated in the Disbursement Instruction Letter or to such other account
designated by the Borrower Representative in an updated Disbursement Instruction
Letter delivered to the Administrative Agent.

Section 2.19. [INTENTIONALLY OMITTED]

Section 2.20. [INTENTIONALLY OMITTED]

Section 2.21. Designation of Subsidiary Borrowers.

(a) Subject to Sections 2.21.(b) and 6.4., the Borrower Representative may at
any time and from time to time upon not less than five (5) Business Days’ prior
written notice to the Administrative Agent (or such shorter period as the
Administrative Agent may agree) designate any Eligible Domestic Subsidiary or
Eligible Foreign Subsidiary as a Subsidiary Borrower by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement (which document

 

-78-



--------------------------------------------------------------------------------

may include certain limitations of the obligations of a Foreign Subsidiary
signatory thereto in respect of this Agreement which are required pursuant to
applicable laws of the jurisdiction of organization of such Foreign Subsidiary
and which are mutually agreed upon by the Administrative Agent and the Borrower
Representative) executed by such Subsidiary and the Borrower Representative and
the satisfaction of the other conditions precedent set forth in Section 6.4.,
and upon such delivery and satisfaction such Subsidiary shall for all purposes
of this Agreement be a Subsidiary Borrower and a party to this Agreement until
the Borrower Representative shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Subsidiary Borrower
and a party to this Agreement. Notwithstanding the preceding sentence, no
Borrowing Subsidiary Termination will become effective as to any Subsidiary
Borrower at a time when a Default or Event of Default exists. As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall furnish a copy thereof to each Lender. Without limiting the
foregoing and except as otherwise expressly provided in Section 13.7., in
connection with the initial designation of any Borrower as a Subsidiary Borrower
that is a Foreign Subsidiary, this Agreement may be amended pursuant to an
amendment or an amendment and restatement (a “Foreign Subsidiary Borrower
Amendment”) executed by the Borrower Representative, the applicable Foreign
Subsidiary and the Administrative Agent, without the consent of any other
Lenders, in order to effect such amendments to this Agreement as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and its counsel, to effect this Section 2.21. as it relates to such Foreign
Subsidiary or its home jurisdiction. Such Foreign Subsidiary Borrower Amendment
may be in addition to, or in substitution for, a Borrowing Subsidiary Agreement.

(b) Notwithstanding anything to the contrary in this Agreement, if any Lender
determines that, as a result of any applicable law, rule, regulation or treaty
or any applicable request, rule, requirement, guideline or directive (whether or
not having the force of law) of any Governmental Authority, it is or it becomes
unlawful, or shall otherwise determine that it would constitute a violation of
such Lender’s internal policies, for such Lender to perform any of its
obligations as contemplated by this Agreement with respect to any Subsidiary
Borrower or any Eligible Foreign Subsidiary or for such Lender to fund or
maintain any participation or any Loan to any Subsidiary Borrower or any
Eligible Foreign Subsidiary:

(i) such Lender shall promptly notify the Administrative Agent upon becoming
aware of such event;

(ii) (x) such Eligible Foreign Subsidiary shall not be permitted to become a
Subsidiary Borrower and (y) the obligations of all Lenders to make, convert or
continue any participations and Loans to such Subsidiary Borrower shall be
suspended, as the case may be, in each case until such Lender notifies the
Administrative Agent and the Borrower Representative that the circumstances
giving rise to such determination no longer exist; and

(iii) the Borrowers shall repay any outstanding participations or Loans made to
such Subsidiary Borrower on the last day of the Interest Period for each Loan
occurring after the Administrative Agent has notified the Borrower
Representative or, if earlier, the date specified by the Lender in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by law).

 

-79-



--------------------------------------------------------------------------------

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a) Payments by Borrowers. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrowers, or the Borrower Representative on behalf of the Borrowers, under this
Agreement, the Notes or any other Loan Document shall be made in Dollars, in
immediately available funds, without setoff, deduction or counterclaim
(excluding Taxes required to be withheld pursuant to Section 3.10.), to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. New York
City time on the date on which such payment shall become due (each such payment
made after such time on such due date to be deemed to have been made on the next
succeeding Business Day). Subject to Section 11.4., the Borrower Representative
shall, at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrowers hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. In the event the
Administrative Agent fails to pay such amounts to such Lender on the Business
Day of receipt of such amounts if received by the Administrative Agent by 11:00
a.m. New York City time on such day or, if received by the Administrative Agent
later than 11:00 a.m. New York City time, then within one Business Day of
receipt of such amounts, the Administrative Agent shall pay interest on such
amount until paid at a rate per annum equal to the Federal Funds Rate from time
to time in effect. If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

(b) [Intentionally Omitted]

(c) Presumptions Regarding Payments by Borrowers. Unless the Administrative
Agent shall have received notice from the Borrower Representative prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that Borrowers will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the applicable Lenders the amount due. In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent on demand that
amount so distributed to such Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

-80-



--------------------------------------------------------------------------------

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein, including, without limitation,
Sections 3.9.(c), 3.9.(h), 5.6. and 13.7.(d): (a) each borrowing from a Tranche
under Section 2.2.(a) shall be made from the Lenders under that Tranche, each
payment of the fees under the second sentence of Section 3.5.(a) or the second
sentence of Section 3.5.(b) shall be made for the account of such Lenders, and
each termination or reduction of the amount of a Tranche of Commitments under
Section 2.13. shall be applied to the applicable Commitments of the Lenders
under that Tranche, pro rata according to the amounts of their respective
applicable Commitments; (b) each payment or prepayment of the principal of Loans
outstanding under a Tranche shall be made for the account of the Lenders under
that Tranche pro rata in accordance with the respective unpaid principal amounts
of such Loans held by them; provided that, subject to Section 3.9., if
immediately prior to giving effect to any such payment the Outstanding Amount of
the Loans outstanding under a Tranche shall not be held by the Lenders under
that Tranche pro rata in accordance with their respective Commitments in effect
at the time such Loans were made, then such payment shall be applied to such
Loans in such manner as shall result, as nearly as is practicable, in the
Outstanding Amount of such Loans being held by such Lenders pro rata in
accordance with such respective applicable Commitments; (c) each payment of
interest on Loans outstanding under a Tranche shall be made for the account of
the Lenders under that Tranche pro rata in accordance with the amounts of
interest on such Loans then due and payable to such Lenders; and (d) the making,
Conversion and Continuation of Loans outstanding under a Tranche of a particular
Type (other than Conversions provided for by Sections 5.1.(c) and 5.5.) shall be
made pro rata among the Lenders under that Tranche according to the Outstanding
Amounts of their Loans under that Tranche and the then current Interest Period
for each Lender’s portion of each such Loan of such Type shall be coterminous.

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
any Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by or on
behalf of any Borrower or any other Loan Party to a Lender (other than any
payment in respect of Specified Derivatives Obligations) not in accordance with
the terms of this Agreement and such payment should be distributed to the
Lenders in accordance with Section 3.2. or Section 11.4., as applicable, such
Lender shall promptly purchase from the other Lenders participations in (or, if
and to the extent specified by such Lender, direct interests in) the Loans made
by the other Lenders or other Obligations owed to such other Lenders in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may actually be incurred by such
Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 3.2. or Section 11.4., as applicable. To such end, all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. Each Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such

 

-81-



--------------------------------------------------------------------------------

participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation. Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrowers.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Fees.

(a) The Borrowers will pay to the Administrative Agent, for the account of each
Tranche A-1 Lender in accordance with its Tranche A-1 Commitment Percentage, a
per annum unused fee (the “Tranche A-1 Unused Fee”) of 0.25% (25 basis points)
times the actual daily amount of the aggregate Tranche A-1 Commitments then
outstanding, which fee began accruing on August 3, 2019. The Tranche A-1 Unused
Fee shall be payable in full on the earlier of (i) the date that aggregate
Tranche A-1 Commitments have been reduced to zero pursuant to Section 2.13.(a)
or the first sentence of Section 2.13.(b)(i) and (ii) the Tranche A-1 Commitment
Termination Date.

(b) The Borrowers will pay to the Administrative Agent, for the account of each
Tranche A-2 Lender in accordance with its Tranche A-2 Commitment Percentage, a
per annum unused fee (the “Tranche A-2 Unused Fee”) of 0.25% (25 basis points)
times the actual daily amount of the aggregate Tranche A-2 Commitments then
outstanding, which fee began accruing on August 3, 2019. The Tranche A-2 Unused
Fee shall be payable in full on the earlier of (i) the date that aggregate
Tranche A-2 Commitments have been reduced to zero pursuant to Section 2.13.(a)
or the first sentence of Section 2.13.(b)(ii) and (ii) the Tranche A-2
Commitment Termination Date.

(c) The Borrowers shall pay to Lead Arranger and the Administrative Agent for
their respective accounts fees in the amounts and at the times specified in the
Fee Letters.

(d) All fees paid pursuant to this Section 3.5. shall be nonrefundable under any
circumstances.

Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed, except that interest on Base Rate Loans shall be computed on the basis
of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed.

 

-82-



--------------------------------------------------------------------------------

Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by any Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless such Borrower or other Loan Party (or the Borrower Representative on
behalf of such Borrower or other Loan Party) shall notify the respective Lender
in writing that such Borrower elects to have such excess sum returned to it
forthwith. It is the express intent of the parties hereto that the Borrowers not
pay and the Lenders not receive, directly or indirectly, in any manner
whatsoever, interest in excess of that which may be lawfully paid by the
Borrowers under Applicable Law. The parties hereto hereby agree and stipulate
that the only charge imposed upon the Borrowers for the use of money in
connection with this Agreement is and shall be the interest specifically
described in Section 2.6.(a)(i) and (ii). Notwithstanding the foregoing, the
parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, closing fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Administrative Agent or any
Lender to third parties or for damages incurred by the Administrative Agent or
any Lender, in each case in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.

Section 3.8. [INTENTIONALLY OMITTED].

Section 3.9. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 13.7.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower Representative may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so

 

-83-



--------------------------------------------------------------------------------

determined by the Administrative Agent and the Borrower Representative, to be
held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to any Borrower as
a result of any judgment of a court of competent jurisdiction obtained by such
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made when the applicable conditions set forth in
Article VI. were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this subsection shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(c) Certain Fees. No Defaulting Lender shall be entitled to receive the Fee
payable under Section 3.5.(a) or (b) for any period during which that Lender is
a Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been paid to that Defaulting Lender).

(d) [Intentionally Omitted]

(e) [Intentionally Omitted]

(f) Defaulting Lender Cure. If the Borrower Representative and the
Administrative Agent agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their Applicable Commitment
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to Fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that, subject to Section 13.22.,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(g) [Intentionally Omitted]

(h) Purchase of Defaulting Lender’s Commitments. During any period that a Lender
is a Defaulting Lender, the Borrower Representative may, by the Borrower
Representative’s giving

 

-84-



--------------------------------------------------------------------------------

written notice thereof to the Administrative Agent, such Defaulting Lender and
the other Lenders, demand that such Defaulting Lender, and upon such demand such
Defaulting Lender shall promptly, so long as such assignment shall not conflict
with Applicable Law, assign its Commitments, its Loans and all of its other
interests, rights and obligations under this Agreement and the Loan Documents to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.6.(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender that is not a Defaulting Lender may, but shall not be
obligated to, in its sole discretion, acquire the face amount of all or a
portion of such Defaulting Lender’s Commitments and Loans via an assignment
subject to and in accordance with the provisions of Section 13.6.(b). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 13.6.(b),
shall pay to the Administrative Agent an assignment fee in the amount of $7,500
(or such lesser amount as the Administrative Agent shall agree). The exercise by
the Borrower Representative of its rights under this Section shall be at the
Borrowers’ sole cost and expense and at no cost or expense to the Administrative
Agent or any of the Lenders.

Section 3.10. Foreign Lenders; Taxes.

(a) Applicable Law. For purposes of this Section, the term “Applicable Law”
includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by such Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrowers. The Borrowers and the Guarantors
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(d) Indemnification by the Borrowers. The Borrowers and the other Guarantors
shall jointly and severally indemnify each Recipient, within thirty (30) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of

 

-85-



--------------------------------------------------------------------------------

such payment or liability delivered to the Borrower Representative by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error;
provided that the determinations in such statement are made on a reasonable
basis and in good faith.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that a
Borrower or a Guarantor has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Borrowers and
the other Loan Parties to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 13.6. relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this subsection.

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower or any Guarantor to a Governmental Authority pursuant to this
Section, such Borrower or such Guarantor shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower Representative and the Administrative Agent, at the time or times
reasonably requested by the Borrower Representative or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower Representative or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower Representative or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrower Representative or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

-86-



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), an electronic copy of an executed IRS Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy of an executed IRS Form
W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(II) an electronic copy of an executed IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit M-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of any Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” related to any Borrower described in Section 881(c)(3)(C)
of the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable);
or

(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, or IRS Form W-8BEN-E, a U.S. Tax

 

-87-



--------------------------------------------------------------------------------

Compliance Certificate substantially in the form of Exhibit M-2 or Exhibit M-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit M-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), an electronic copy of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower Representative or the Administrative Agent to determine the withholding
or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower Representative and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower Representative or the
Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower Representative or
the Administrative Agent as may be necessary for the Borrower Representative and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such

 

-88-



--------------------------------------------------------------------------------

refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this subsection (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this subsection the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

ARTICLE IV. [INTENTIONALLY OMITTED.]

ARTICLE V. YIELD PROTECTION, ETC.

Section 5.1. Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement or the Commitments of such Lender or the Loans
made by such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then from time to time,
within thirty (30) days after written demand by such Lender, the Borrowers will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection (a), the Borrowers shall promptly pay to the Administrative
Agent on its own account or for the account of a Lender from time to time such
amounts as the Administrative Agent or such Lender may determine to be necessary
to compensate the Administrative Agent or such Lender for any costs incurred by
the Administrative Agent or such Lender that it reasonably determines are
attributable to its making or maintaining, continuing or converting of any Loans
or its obligation to make, maintain, continue or convert any Loans hereunder,
any reduction in any amount receivable by the Administrative Agent or such
Lender under this Agreement or any

 

-89-



--------------------------------------------------------------------------------

of the other Loan Documents in respect of any of such Loans or such obligation
or the maintenance by the Administrative Agent or such Lender of capital or
liquidity in respect of its Loans or its Commitments (such increases in costs
and reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:

(i) subjects the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

(ii) imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitments of such Lender hereunder);

(iii) has or would have the effect of reducing the rate of return on capital of
such Lender to a level below that which such Lender could have achieved but for
such Regulatory Change (taking into consideration such Lender’s policies with
respect to capital adequacy and liquidity); or

(iv) imposes on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender.

(c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans, or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower Representative (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue LIBOR
Loans and/or the obligation of such Lender to Convert Base Rate Loans into,
LIBOR Loans hereunder shall be suspended until such Regulatory Change ceases to
be in effect (in which case the provisions of Section 5.5. shall apply).

(d) [Intentionally Omitted]

 

-90-



--------------------------------------------------------------------------------

(e) Notification and Determination of Additional Costs. Each of the
Administrative Agent and each Lender, as the case may be, agrees to notify the
Borrower Representative of any event occurring after the Closing Date entitling
the Administrative Agent or such Lender to compensation under any of the
preceding subsections of this Section as promptly as practicable; provided,
however, that the failure of the Administrative Agent or such Lender to give
such notice shall not release any Borrower from any of its obligations
hereunder; provided further, that none of the Administrative Agent or the
Lenders shall be entitled to claim any additional cost, reduction in amounts,
loss, tax or other additional amount under this Article V. if such Person fails
to provide such notice to the Borrower Representative within 180 days of the
date the Administrative Agent or such Lender, as the case may be, becomes aware
of the occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, tax or other additional amount; provided further that, if such
occurrence giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. The Administrative Agent and each Lender,
as the case may be, agrees to furnish to the Borrower Representative, and in the
case of a Lender, to the Administrative Agent as well) a certificate setting
forth in reasonable detail the basis and amount of each request for compensation
under this Section. Determinations by the Administrative Agent or such Lender,
as the case may be, of the effect of any Regulatory Change shall be (i) made in
good faith (and not on an arbitrary or capricious basis) and consistent with
such Person’s general practices under similar circumstances in respect of
similarly situated customers (it being agreed that none of the Administrative
Agent or any Lender shall be required to disclose any confidential or
proprietary information in connection with such determination or the making of
such claim) and (ii) conclusive and binding for all purposes, absent manifest
error. The Borrowers shall pay the Administrative Agent and/or any such Lender,
as the case may be, the amount shown as due on any such certificate within
thirty (30) days after receipt thereof.

Section 5.2. Suspension of LIBOR Loans.

(a) Anything herein to the contrary notwithstanding (other than
Section 5.2.(b)), if, on or prior to the determination of LIBOR for any Interest
Period:

(i) the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for ascertaining
LIBOR for such Interest Period;

(ii) the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein;

(iii) the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that the relevant rates of interest
referred to in the definition of LIBOR upon the basis of which the rate of
interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to the Lenders of making or maintaining
LIBOR Loans for such Interest Period; or

 

-91-



--------------------------------------------------------------------------------

(iv) the Requisite Lenders advise the Administrative Agent that the relevant
rates of interest referred to in the definition of LIBOR for such Interest
Period as determined by the Administrative Agent, will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their LIBOR Loans for
such Interest Period;

then the Administrative Agent shall give the Borrower Representative and each
Lender prompt notice thereof and, so long as such condition remains in effect,
(i) the Lenders shall be under no obligation to, and shall not, make additional
LIBOR Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans and the
Borrowers shall, on the last day of each current Interest Period for each
outstanding LIBOR Loan, either prepay such Loan or Convert such Loan into a Base
Rate Loan.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower Representative or Requisite
Lenders notify the Administrative Agent (with, in the case of the Requisite
Lenders, a copy to the Borrower Representative) that the Borrower Representative
or Requisite Lenders (as applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 5.2.(b), are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth (5th) Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrowers unless, prior to such time, Lenders comprising the
Requisite Lenders

 

-92-



--------------------------------------------------------------------------------

have delivered to the Administrative Agent written notice that such Requisite
Lenders do not accept such amendment. Such LIBOR Successor Rate shall be applied
in a manner consistent with market practice; provided that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent in consultation with the Borrower
Representative.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower
Representative and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain LIBOR Loans shall be suspended (to the extent of the affected
LIBOR Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrower Representative may revoke any pending request for a borrowing of,
Conversion to or Continuation of LIBOR Loans (to the extent of the affected
LIBOR Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.25% for purposes of this Agreement.

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower Representative, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement in consultation with the Borrower
Representative).

Section 5.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it is unlawful for such Lender to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower
Representative and the Administrative Agent and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.5. shall be applicable).

 

-93-



--------------------------------------------------------------------------------

Section 5.4. Compensation.

The Borrowers shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(i) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(ii) any failure by the Borrowers for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Section 6.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan an amount equal to the then present
value of (A) the amount of interest that would have accrued on such Loan for the
remainder of the Interest Period at the rate applicable to such Loan, less
(B) the amount of interest that would accrue on the same Loan for the same
period if LIBOR were set on the date on which such LIBOR Loan was repaid,
prepaid or Converted or the date on which the Borrowers failed to borrow,
Convert or Continue such LIBOR Loan, as applicable. The Borrowers shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing. Upon the request of the Borrower Representative, the Administrative
Agent shall provide the Borrower Representative with a statement setting forth
in reasonable detail the basis for requesting such compensation and the method
for determining the amount thereof. Any such statement shall be conclusive
absent manifest error, provided that that the determinations in such statement
are made on a reasonable basis and in good faith.

Section 5.5. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2., or Section 5.3., then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3., on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower Representative and, if applicable, the Administrative Agent) and,
unless and until such Lender or the Administrative Agent, as applicable, gives
notice as provided below that the circumstances specified in Section 5.1.(c),
Section 5.2., or Section 5.3. that gave rise to such Conversion no longer exist:

 

-94-



--------------------------------------------------------------------------------

(i) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower Representative and, if applicable, the Administrative Agent, that the
circumstances specified in Section 5.1.(c), 5.2. or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

Section 5.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., and the
Requisite Lenders are not also doing the same, (b) any Lender is a
Non-Consenting Lender or (c) the obligation of any Lender to make or Continue
LIBOR Loans or to Convert Base Rate Loans into LIBOR Loans, shall be suspended
pursuant to Section 5.1.(c) or 5.3. but the obligation of the Requisite Lenders
shall not have been suspended under such Sections, then the Company may demand
that such Lender (the “Affected Lender”), and upon such demand the Affected
Lender shall promptly, assign its Commitments, its Loans and all of its other
interests, rights and obligations under this Agreement and the Loan Documents to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.6.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or any other amount as may be mutually agreed upon by such Affected
Lender and Eligible Assignee. Each of the Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section and the Affected Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Assumption, but at no time shall the Administrative Agent, such
Affected Lender or any other Lender be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. The
exercise by the Company of its rights under this Section shall be at the
Borrowers’ sole cost and expense and at no cost or expense to the Administrative
Agent, the Affected Lender or any of the other Lenders. The terms of this
Section shall not in any way limit the Borrowers’ obligation to pay to any
Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.10., 5.1. or
5.4.) with respect to any period up to the date of replacement.

 

-95-



--------------------------------------------------------------------------------

Section 5.7. Change of Lending Office.

Each Lender agrees that it will, in good faith, use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate an alternate Lending Office with respect to any of its Loans affected
by the matters or circumstances described in Sections 3.10., 5.1. or 5.3. to
reduce the liability of the Borrowers or avoid the results provided thereunder,
so long as such designation is not disadvantageous to such Lender as determined
by such Lender in its sole discretion, except that such Lender shall have no
obligation to designate a Lending Office located in the United States of
America.

Section 5.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
Loans in an amount equal to the amount of such Loans and having a maturity
comparable to the relevant Interest Period; provided, however, that each Lender
may fund each of its LIBOR Loans in any manner it sees fit and the foregoing
assumption shall be used only for calculation of amounts payable under this
Article.

ARTICLE VI. CONDITIONS PRECEDENT

Section 6.1. Initial Conditions Precedent.

(I) Conditions to Closing Date. The effectiveness of this Agreement is subject
to the satisfaction or waiver of the following conditions precedent (and upon
the satisfaction or waiver of such conditions, the Closing Date shall be deemed
to have occurred):

(a) The Administrative Agent shall have received each of the following:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) if requested by any Lender pursuant to Section 2.12.(a) at least three
(3) days prior to the date hereof, a Note executed by the Borrowers, payable to
such Lender and complying with the terms of Section 2.12.(a);

(iii) a fully executed copy of the Merger Agreement;

(iv) an opinion of Hogan Lovells LLP, counsel to the Company and the other Loan
Parties, addressed to the Administrative Agent and the Lenders and in form and
substance reasonably satisfactory to the Administrative Agent;

(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership or other comparable
organizational document (if any) of each Loan Party certified as of a recent
date by the Secretary of State of the state of formation of such Loan Party;

 

-96-



--------------------------------------------------------------------------------

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, in the case of
each Borrower, authorized to execute and deliver on behalf of such Borrower
Notices of Borrowing, Notices of Conversion and Notices of Continuation;

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix) [intentionally omitted];

(x) [intentionally omitted];

(xi) a Solvency Certificate from the chief financial officer of the Parent;

(xii) [intentionally omitted];

(xiii) (a) GAAP audited consolidated balance sheets and related statements of
income, changes in equity and cash flows of the Parent for the fiscal years
ended December 31, 2016, December 31, 2017 and December 31, 2018 and (b) GAAP
unaudited consolidated balance sheets and related statements of income, changes
in equity and cash flows of the Parent for each subsequent fiscal quarter ending
after December 31, 2018 and at least 45 days prior to the Closing Date; provided
that the Parent’s public filing of any required financial statements with the
SEC shall constitute delivery of such financial statements for purposes of this
Section 6.1.(I)(a)(xiii);

(xiv) to the extent invoiced at least one (1) Business Day prior to the Closing
Date, evidence that all accrued costs, fees and expenses (including legal fees
and expenses and the fees and expenses of any other advisors required to be
reimbursed under the Commitment Letter) and other compensation due and payable
to the Administrative Agent, the Lead Arranger and the Lenders on the Closing
Date shall have been paid; and

 

-97-



--------------------------------------------------------------------------------

(xv) all necessary information in connection with the Patriot Act, the
Beneficial Ownership Regulation (including a Beneficial Ownership
Certification), “know your customer” requirements, and other customary
requirements, in each case to be delivered by the Loan Parties not later than
five (5) Business Days prior to the Closing Date to the extent such information
is requested not later than ten (10) Business Days prior to the Closing Date;
and

(b) (i) there shall not have occurred on or after the Commitment Effective Date
any amendments, modifications or waivers by PK Domestic LLC or any of its
Affiliates of, or consents by PK Domestic LLC or any of its Affiliates under,
the Merger Agreement that are materially adverse to the Lenders or the Lead
Arranger in their respective capacities without the consent of the Lead
Arranger, such consent not to be unreasonably withheld, delayed or conditioned
(it being understood and agreed that (a) any (i) increase in the aggregate cash
consideration to be paid under the Merger Agreement (the “Cash Merger
Consideration”), if funded with equity shall not be deemed to be materially
adverse to the interests of the Lenders and the Lead Arranger and shall not
require the consent of the Lead Arranger to the extent funded by equity only and
(ii) any decrease in the Cash Merger Consideration shall not be deemed to be
materially adverse to the interests of the Lenders and the Lead Arranger if such
decrease shall reduce dollar-for-dollar the Lenders’ Commitments (allocated
first to the Lenders’ Tranche A-1 Commitments and second to the Lenders’ Tranche
A-2 Commitments, in each case, ratably in accordance with each Lender’s
Applicable Commitment Percentage) and (b) any (i) amendment or modification to
the definition of “Company Material Adverse Effect” (as such term is defined in
the Merger Agreement), (ii) consent or waiver given by the Company or any
affiliate thereof as to any matter that would but for such consent constitute a
“Company Material Adverse Effect”, or (iii) action or omission taken at the
request of the Company or any affiliate thereof that would but for such request
constitute a “Company Material Adverse Effect”, shall in each case be deemed to
be materially adverse to the Lenders);

(ii) the Specified Representations shall be true and correct in all material
respects as of the Closing Date; and

(iii) no Event of Default shall exist as of the Closing Date under
Section 11.1.(e) (solely with respect to the Parent and the Borrowers) or
Section 11.1.(f) (solely with respect to the Parent and the Borrowers).

(II) Conditions to Funding on the Funding Date. The obligation of each Lender to
make its initial Loans hereunder is subject to satisfaction or waiver of the
following conditions precedent (and upon the satisfaction or waiver of such
conditions, the Funding Date shall be deemed to have occurred):

(a) the Closing Date shall have occurred;

(b) the Merger shall have been consummated, or substantially simultaneously with
the funding of the initial Loans under this Agreement shall be consummated, in
accordance with the Merger Agreement, without giving effect to any amendments,
modifications or waivers by PK Domestic LLC or any of its Affiliates of, or
consents by PK Domestic LLC or any of its

 

-98-



--------------------------------------------------------------------------------

Affiliates under, the Merger Agreement that are materially adverse to the
Lenders or the Lead Arranger in their respective capacities without the consent
of the Lead Arranger, such consent not to be unreasonably withheld, delayed or
conditioned (it being understood and agreed that (x) any (i) increase in the
Cash Merger Consideration, if funded with equity shall not be deemed to be
materially adverse to the interests of the Lenders and the Lead Arranger and
shall not require the consent of the Lead Arranger to the extent funded by
equity only and (ii) any decrease in the Cash Merger Consideration shall not be
deemed to be materially adverse to the interests of the Lenders and the Lead
Arranger if such decrease shall reduce dollar-for-dollar the Lenders’
Commitments (allocated first to the Lenders’ Tranche A-1 Commitments and second
to the Lenders’ Tranche A-2 Commitments, in each case, ratably in accordance
with each Lender’s Applicable Commitment Percentage) and (y) any (i) amendment
or modification to the definition of “Company Material Adverse Effect” (as such
term is defined in the Merger Agreement), (ii) consent or waiver given by the
Company or any affiliate thereof as to any matter that would but for such
consent constitute a “Company Material Adverse Effect”, or (iii) action or
omission taken at the request of the Company or any affiliate thereof that would
but for such request constitute a “Company Material Adverse Effect”, shall in
each case be deemed to be materially adverse to the Lenders);

(c) since the date of the Merger Agreement, there shall not have been an Event
(as such term is defined in the Merger Agreement) that has had or would
reasonably be expected to have, individually or in the aggregate, a “Company
Material Adverse Effect”;

(d) the Specified Representations shall be true and correct in all material
respects as of the Funding Date;

(e) the Merger Agreement Representations shall be true and correct in all
respects as of the Funding Date;

(f) no Event of Default shall exist as of the Funding Date under
Section 11.1.(e) (solely with respect to the Parent and the Borrowers) or
Section 11.1.(f) (solely with respect to the Parent and the Borrowers);

(g) the Administrative Agent shall have received a Solvency Certificate from the
chief financial officer of the Parent;

(h) to the extent invoiced at least one (1) Business Day prior to the Funding
Date (or at least three (3) Business Days prior to the Funding Date in the case
of costs and expenses required to be reimbursed under the Commitment Letter),
evidence that all accrued costs, fees and expenses (including legal fees and
expenses and the fees and expenses of any other advisors) and other compensation
due and payable to the Administrative Agent, the Lead Arranger and the Lenders
on the Funding Date shall have been paid;

(i) the Administrative Agent shall have received a Disbursement Instruction
Letter; and

(j) the Administrative Agent shall have received a timely Notice of Borrowing.

 

-99-



--------------------------------------------------------------------------------

For the avoidance of doubt, the absence of a Default or Event of Default is not
a condition precedent to the Funding Date.

In connection with the foregoing, the Administrative Agent may request, and PK
Domestic LLC shall deliver, a certificate signed by a Responsible Officer of PK
Domestic LLC that the foregoing conditions in clauses (a) through (f) have been
satisfied.

Section 6.2. Conditions Precedent to All Loans After the Funding Date.

The obligations of the Lenders to make any Loans after the Funding Date are
subject to the further conditions precedent that:

(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or would exist immediately after giving effect thereto;

(b) the representations and warranties made or deemed made by each Borrower or
any other Loan Party in any Loan Documents to which such Loan Party is a party,
shall be true and correct in all material respects (unless such representation
and warranty is qualified by materiality, in which event such representation and
warranty shall be true and correct in all respects) on and as of the date of the
making of such Loan with the same force and effect as if made on and as of such
date, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (unless
such representation and warranty is qualified by materiality, in which event
such representation and warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances permitted under the Loan Documents; and

(c) the Administrative Agent shall have received a timely Notice of Borrowing.

Each giving of a Notice of Borrowing, and the consummation of each borrowing of
Loans referenced in this Section 6.2. shall constitute a representation to the
Administrative Agent and the Lenders at the time such Loan is made that all
conditions to the making of such Loan contained in Section 6.1.II. (in the case
of the borrowing on the Funding Date) or Section 6.2. (in all subsequent cases)
have been satisfied.

Section 6.3. Confirmation of Conditions.

The making of its initial Loan by a Lender shall constitute a confirmation by
such Lender to the Administrative Agent and the other Lenders that insofar as
such Lender is concerned the Borrowers have satisfied the conditions precedent
for initial Loans set forth in Section 6.1.II.

Section 6.4. Conditions to Designation of a Subsidiary Borrower.

The designation of a Subsidiary Borrower pursuant to Section 2.21. is subject to
the condition precedent that the Borrower Representative or such proposed
Subsidiary Borrower shall have furnished or caused to be furnished to the
Administrative Agent:

 

-100-



--------------------------------------------------------------------------------

(a) a duly executed Borrowing Subsidiary Agreement and, if applicable, Foreign
Subsidiary Borrower Amendment and any other Loan Documents reasonably requested
by the Administrative Agent;

(b) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership or other comparable
organizational document (if any) of such Subsidiary certified as of a date not
earlier than thirty (30) days prior to the effective date of such Borrowing
Subsidiary Agreement by the Secretary of State of the state of formation (or
similar Governmental Authority) of such Subsidiary;

(c) a certificate of good standing (or certificate of similar meaning) with
respect to such Subsidiary issued as of a date not earlier than thirty (30) days
prior to the effective date of such Borrowing Subsidiary Agreement by the
Secretary of State of the state of formation (or similar Governmental Authority)
of such Subsidiary and certificates of qualification to transact business or
other comparable certificates issued as of a recent date by each Secretary of
State (and any state department of taxation, as applicable) of each state (or
similar Governmental Authority) in which such Subsidiary Borrower is required to
be so qualified and where failure to be so qualified could reasonably be
expected to have a Material Adverse Effect;

(d) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of such Subsidiary with
respect to each of the officers of such Subsidiary authorized to execute and
deliver the Borrowing Subsidiary Agreement, the Foreign Subsidiary Borrower
Amendment (if applicable), Notices of Borrowing, Notices of Conversion, Notices
of Continuation and any other Loan Documents to which such Subsidiary Borrower
is becoming a party;

(e) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Subsidiary of (A) the by-laws
of such Subsidiary, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Subsidiary to authorize the execution, delivery and performance of
the Borrowing Subsidiary Agreement, the Foreign Subsidiary Borrower Amendment
(if applicable), and any other Loan Documents to which it is a party;

(f) opinions of counsel to such Subsidiary (or, to the extent requested by the
Administrative Agent, counsel to the Administrative Agent to the extent such
opinions are customary for counsel to the Administrative Agent to provide in the
applicable jurisdiction), addressed to the Administrative Agent and the Lenders
and in form and substance reasonably satisfactory to the Administrative Agent,
with respect to the laws of its jurisdiction of organization and such other
matters as are reasonably requested by the Administrative Agent;

(g) if requested by any Lender pursuant to Section 2.12.(a), a replacement Note
executed by the Borrowers, including such Subsidiary Borrower, payable to each
Lender that has requested Notes, and complying with the terms of,
Section 2.12.(a);

 

-101-



--------------------------------------------------------------------------------

(h) such other instruments and documents as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably request;

(i) not less than fifteen (15) Business Days prior to the date such Subsidiary
shall be proposed to become a Borrower hereunder, all documentation and other
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act and the Beneficial
Ownership Regulation (including a Beneficial Ownership Certification); and

(j) all legal matters (including with respect to withholding tax) incident to
such Subsidiary becoming a Subsidiary Borrower shall be satisfactory to the
Administrative Agent and its counsel in their commercially reasonable
discretion.

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

Section 7.1. Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, each Borrower represents and warrants to the
Administrative Agent and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Loan Parties and the other
Subsidiaries (i) is a corporation, limited liability company, partnership or
other legal entity, duly organized or formed, validly existing and, where the
concept is applicable, in good standing under the jurisdiction of its
incorporation or formation, except where the failure of such Person (other than
any Loan Party or Eligible Property Subsidiary) to be so organized, formed,
validly existing or in good standing could not reasonably be expected to have,
in each instance, a Material Adverse Effect, (ii) has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted, except where the failure of
such Person (other than any Loan Party or Eligible Property Subsidiary) to do so
could not reasonably be expected to have, in each instance, a Material Adverse
Effect and (iii) is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b) Ownership Structure.

(i) Part I of Schedule 7.1.(b) is, as of the Closing Date, a complete and
correct list of (x) all Loan Parties (other than the Parent) and all Eligible
Property Subsidiaries and (y) all other Subsidiaries (other than Subsidiaries
that, in the aggregate, contribute less than $10,000,000 to Total Asset Value)
setting forth for each such Subsidiary, (A) the jurisdiction of organization of
such Subsidiary, (B) each Person holding any Equity

 

-102-



--------------------------------------------------------------------------------

Interest in such Subsidiary, (C) the nature of the Equity Interests held by each
such Person, (D) the percentage of ownership of such Subsidiary represented by
such Equity Interests and (E) whether such Subsidiary is a Parent Entity, a
Borrower, an Eligible Property Subsidiary, an Excluded Subsidiary and/or a
Foreign Subsidiary.

(ii) The Parent (or its applicable Subsidiary) owns, free and clear of all Liens
(other than Liens permitted pursuant to Section 10.2.(a)(ii)) and has the
unencumbered right to vote, all outstanding Equity Interests in any Parent
Entity or the Company owned directly or indirectly by the Parent.

(iii) As of the Closing Date, except as disclosed in Schedule 7.1.(b), (A) all
of the issued and outstanding capital stock of each Person identified in
Schedule 7.1.(b) as organized as a corporation under the laws of any
jurisdiction of the United States of America, a State thereof or the District of
Columbia is validly issued, fully paid and nonassessable and (B) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
Loan Party (other than the Parent) or any Eligible Property Subsidiary
identified in Schedule 7.1.(b).

(iv) As of the Closing Date, Part II of Schedule 7.1.(b) correctly sets forth
all Unconsolidated Affiliates of the Parent (other than Unconsolidated
Affiliates that, in the aggregate, contribute less than $10,000,000 to Total
Asset Value), including the correct legal name of such Person, the type of legal
entity which each such Person organized under the laws of any jurisdiction of
the United States is, and all Equity Interests in such Person held directly or
indirectly by the Parent.

(v) As of the Closing Date, there are no Subsidiaries required to be Subsidiary
Guarantors or Subsidiary Borrowers that are not party to this Agreement.

(c) Authorization of Agreement, Notes, Loan Documents and Borrowings. Each
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit hereunder. Each
Borrower and each other Loan Party has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform each of the
Loan Documents and the Fee Letters to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby. The Loan Documents and the Fee Letters to which each Borrower or
any other Loan Party is a party have been duly executed and delivered by the
duly authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
contained herein or therein and as may be limited by equitable principles
generally.

(d) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the Notes, the other Loan Documents to which any
Loan Party is

 

-103-



--------------------------------------------------------------------------------

a party and the Fee Letters in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both: (i) require any Governmental
Approval (other than any required filing with the SEC or filings or recordations
required in connection with the perfection of any Lien on the Collateral or the
Covenant Relief Period Collateral in favor of the Administrative Agent) or
violate any Applicable Law (including, without limitation, Environmental Laws)
relating to any Loan Party or any Eligible Property Subsidiary; (ii) conflict
with, result in a breach of or constitute a default under (x) the organizational
documents of any Loan Party or any Eligible Property Subsidiary, (y) the
Existing Credit Agreement or (z) any material indenture, agreement or instrument
to which any Loan Party is a party or by which it or any of its respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any Property now owned or
hereafter acquired by any Loan Party, any Eligible Property Subsidiary or any
other Subsidiary (other than Liens in favor of the Administrative Agent pursuant
to any Collateral Document).

(e) Compliance with Law; Governmental Approvals. Each Loan Party and each other
Subsidiary is in compliance with each Governmental Approval applicable to it and
in compliance with all other Applicable Laws (including, without limitation,
Environmental Laws) relating to it except for any noncompliance which could not,
individually or in the aggregate, reasonably be expected to result in a Default
or Event of Default or have a Material Adverse Effect.

(f) Title to Properties; Liens.

(i) Schedule 7.1.(f)(i) is, as of the Closing Date, a complete and correct
listing of all Hotel Properties of the Loan Parties and their Subsidiaries.

(ii) Schedule 7.1.(f)(ii) is, as of the Closing Date, a complete and correct
listing of all Hotel Properties designated by the Company as Eligible
Properties.

(iii) Each of the Loan Parties and all other Subsidiaries have good, marketable
and legal title to, or a valid leasehold interest in, their respective assets
(A) constituting Eligible Properties (subject to Permitted Liens), (B)
constituting Equity Interests in any Eligible Property Subsidiary (subject to
Permitted Equity Liens) and (C) all other assets (subject to Liens permitted
pursuant to Section 10.2.), except where failure to possess such title or
leasehold interest of any such asset under this clause (C) could, individually
or in the aggregate, reasonably be expected to result in a Default or Event of
Default or have a Material Adverse Effect.

(iv) No Eligible Property is subject to any Lien other than Permitted Liens.

(v) None of the Equity Interests in any Eligible Property Subsidiary is subject
to any Lien other than Permitted Equity Liens.

(vi) No Equity Interest in any Parent Entity (other than the Parent) or the
Company is subject to any Lien other than Permitted Equity Liens and, to the
extent constituting Liens, Permitted JV/Mortgage Restrictions.

 

-104-



--------------------------------------------------------------------------------

(vii) Unless otherwise waived in accordance with the terms of this Agreement,
each Eligible Property satisfies all applicable requirements under the
definition thereof.

(g) Existing Indebtedness. Schedule 7.1.(g) is, as of the Closing Date, a
complete and correct listing of all Indebtedness (including all Guarantees) for
borrowed money or, in respect of Derivatives Contracts, of each of the Loan
Parties and the other Subsidiaries, in each case with an outstanding principal
amount (or notional amount, in the case of any Derivatives Contracts) of
$5,000,000 or more (other than the Obligations, intercompany Indebtedness among
the Company and its Subsidiaries and Hilton/HGV Retained Liabilities). As of the
Closing Date, except as set forth in Schedule 7.1.(g), no monetary default
exists under any such Indebtedness and, to the knowledge of any Responsible
Officer, neither the Company nor any of its Subsidiaries have received notice of
any other default under any such Indebtedness.

(h) Material Contracts. Schedule 7.1.(h) is, as of the Closing Date, a true,
correct and complete listing of all Material Contracts. As of the Closing Date,
no event or condition which would permit any party (other than the Parent and
its Subsidiaries) to any such Material Contract to terminate such Material
Contract exists.

(i) Litigation. Except as set forth on Schedule 7.1.(i), there are no actions,
suits, investigations or proceedings pending (nor have any actions, suits or
proceedings been threatened in writing) against or in any other way relating
adversely to or affecting, any Loan Party, any other Subsidiary or any of their
respective property or relating to this Agreement or any other Loan Document in
any court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) in any
manner draws into question the validity or enforceability of any Loan Documents
or the Fee Letters.

(j) Taxes. All federal and state income and other material tax returns of each
Loan Party and each other Subsidiary required by Applicable Law to be filed have
been duly filed, and all federal and state income and other material taxes,
assessments and other governmental charges or levies upon, each Loan Party and
each other Subsidiary and their respective properties, income, profits and
assets which are due and payable have been paid, except any such nonpayment or
non-filing which is at the time permitted under Section 8.6. All charges,
accruals and reserves on the books of the Parent and the Subsidiaries in respect
of any taxes or other governmental charges are in accordance with GAAP.

(k) Financial Statements. The Company has furnished to the Administrative Agent
copies of the audited combined consolidated balance sheet of the Parent and its
consolidated Subsidiaries for the fiscal year ended December 31, 2018 and the
unaudited condensed combined consolidated balance sheet of the Parent and its
consolidated Subsidiaries for each subsequent fiscal quarter ending after
December 31, 2018 and at least 45 days prior to the Closing Date, together with
(in each case) the related consolidated statements of comprehensive income,
equity and cash flow for the fiscal year and fiscal quarters ended on such date,
respectively. Such balance sheet and statements (including in each case related
schedules and notes) are complete and correct in all material respects and
present fairly in all material respects, in accordance with GAAP consistently
applied throughout the applicable

 

-105-



--------------------------------------------------------------------------------

periods, the consolidated financial position of the Parent and its consolidated
Subsidiaries as at the date thereof and the results of operations and the cash
flow for such period (subject, in the case of the unaudited statements, to
changes resulting from normal year end audit adjustments and the inclusion in
the final audited statements of footnotes that were not contained in the
unaudited statements). Neither the Parent nor any of its Subsidiaries has on the
Closing Date any material contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments that are required to be included on its
financial statements in accordance with GAAP as of the dates referenced for the
foregoing financial statements, except (i) as referred to or reflected or
provided for in the foregoing financial statements and (ii) to the extent
arising under the Distribution Agreement and the Ancillary Agreements.

(l) No Material Adverse Change. Since December 31, 2018, there have been no
events, changes, circumstances or occurrences that have had, individually or in
the aggregate, a Material Adverse Effect; provided that, during the Covenant
Relief Period, the determination of the existence of a Material Adverse Effect
(solely for purposes of any determination under clause (a) of the definition of
Material Adverse Effect under this Section 7.1.(l)) shall exclude any event or
circumstance resulting from the COVID-19 pandemic to the extent that (i) such
event or circumstance has been disclosed in writing by the Parent to the Lenders
prior to the FirstSecond Amendment Effective Date, and (ii) the scope of such
adverse effect is not materially greater than that which has been disclosed. As
of the Closing Date, and as of the Funding Date (after giving effect to the
Merger and the initial borrowings hereunder and the application of the proceeds
thereof), the Parent and its Subsidiaries, on a consolidated basis, are Solvent.

(m) Financial Information for Eligible Properties. The financial information
delivered by the Company pertaining to each of the Eligible Properties to the
Administrative Agent in accordance with Section 9.4.(d)(ii) fairly presents in a
summary form in accordance with Section 9.4.(d)(ii), and otherwise presents
accurately in all material respects, the Net Operating Income of each such
Eligible Property for the period then ended.

(n) ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect:

(i) each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws;

(ii) with respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with FASB ASC 715; and

(iii) (A) no ERISA Event has occurred or, to the knowledge of any Responsible
Officer, is expected to occur; (B) there are no pending, or to the knowledge of
any Responsible Officer, threatened, claims, actions, audits, examinations or
lawsuits by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement; (C) there are no violations of the fiduciary
responsibility rules with respect

 

-106-



--------------------------------------------------------------------------------

to any Benefit Arrangement; and (D) no member of the ERISA Group has engaged in
a non-exempt “prohibited transaction,” as defined in Section 406 of ERISA and
Section 4975 of the Internal Revenue Code, in connection with any Plan, that
would subject any member of the ERISA Group to a tax on prohibited transactions
imposed by Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.

(o) Absence of Default.

(i) None of the Loan Parties or the Eligible Property Subsidiaries is in
material default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents.

(ii) No event has occurred, which has not been remedied, cured or waived, which,
in any case, constitutes a Default or an Event of Default.

(p) Environmental Laws.

(i) Each of the Loan Parties and the other Subsidiaries: (A) is in compliance
with all Environmental Laws applicable to its business, operations and the
Properties, (B) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (C) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (A) through (C) the failure to obtain or to comply with could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

(ii) Except for any of the following matters that could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect,
no Responsible Officer has any knowledge of, or has received notice of, any
past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to the Parent or any Subsidiary, their respective businesses,
operations or with respect to the Properties, may: (A) cause or contribute to an
actual or alleged violation of or noncompliance with Environmental Laws,
(B) cause or contribute to any other potential common law or legal claim or
other liability, or (C) cause any of the Properties to become subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law or require the filing or recording of any notice, approval or
disclosure document under any Environmental Law and, with respect to the
immediately preceding clauses (A) through (C) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any wastes or Hazardous
Material, or any other requirement under Environmental Law.

(iii) There is no civil, criminal, or administrative action, suit, demand,
claim, hearing, notice, or demand letter, mandate, order, lien, request,
investigation, or proceeding pending or, to the knowledge of a Responsible
Officer, threatened, against any Loan Party or any other Subsidiary relating in
any way to Environmental Laws which reasonably could be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

-107-



--------------------------------------------------------------------------------

(iv) None of the Eligible Properties and, except to the extent that such listing
could not reasonably be expected to have a Material Adverse Effect, none of the
other Properties is listed on or proposed for listing on the National Priority
List promulgated pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 and its implementing regulations, or any
state or local priority list promulgated pursuant to any analogous state or
local law.

(v) To the knowledge of a Responsible Officer, no Hazardous Materials generated
at or transported from any of the Properties is or has been transported to, or
disposed of at, any location that is listed or proposed for listing on the
National Priority List or any analogous state or local priority list, or any
other location that is or has been the subject of a clean-up, removal or
remedial action pursuant to any Environmental Law, except to the extent that
such transportation or disposal could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.

(q) Investment Company. No Loan Party, nor any other Subsidiary is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (ii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money or obtain other extensions of credit or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.

(r) Margin Stock. No Loan Party or any other Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
“margin stock” within the meaning of Regulation U.

(s) Affiliate Transactions. Except as permitted by Section 10.8. or as otherwise
set forth on Schedule 7.1.(s), no Loan Party nor any other Subsidiary is a party
to or bound by any agreement or arrangement with any Affiliate.

(t) Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use or require the manager of its Hotel Property to
use, under valid license agreements, management agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights that are material to the business of the Parent and its Subsidiaries,
taken as whole (collectively, “Intellectual Property”), without known conflict
with any patent, license, franchise, trademark, trademark right, service mark,
service mark right, trade secret, trade name, copyright, or other proprietary
right of any other Person, in each case, except where the effect of such failure
to own or have the right to use or require the manager of its Hotel Property to
use, or the effect of such conflict, could not reasonably be expected to have a
Material Adverse Effect. The Loan Parties have taken all such steps as they deem
reasonably necessary to protect their respective rights under and with respect
to such Intellectual Property, except to the extent the failure to take such
steps could not reasonably be expected to have a Material Adverse Effect.

 

-108-



--------------------------------------------------------------------------------

No claim has been asserted by any Person with respect to the use of any such
Intellectual Property or challenging or questioning the validity or
effectiveness of any such Intellectual Property that could reasonably be
expected to have a Material Adverse Effect.

(u) Business. As of the Closing Date, the Loan Parties and the other
Subsidiaries are engaged in the business of acquiring, developing, owning,
operating, and, leasing lodging properties and other properties ancillary to the
operation of lodging properties, together with other business activities and
investments reasonably related or incidental thereto.

(v) Broker’s Fees. Except as set forth in the Fee Letters, no broker’s or
finder’s fee, commission or similar compensation will be payable by the Loan
Parties with respect to the transactions contemplated hereby. No other similar
fees or commissions will be payable by any Loan Party for any other services
rendered to any Loan Party or any other Subsidiaries ancillary to the
transactions contemplated hereby.

(w) Insurance. The Parent and its Subsidiaries maintain insurance in compliance
with the provisions of Section 8.5.

(x) Accuracy and Completeness of Information.

(i) All written information, reports and data (other than financial projections,
other forward looking statements and information of a general economic or
industry nature) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, any Loan Party or any other Subsidiary were,
at the time the same were so furnished, complete and correct in all material
respects, or, in the case of financial statements, presented fairly in all
material respects in accordance with GAAP consistently applied throughout the
periods involved in each case, the financial position of the Persons involved as
at the date thereof and the results of operations for such periods (subject, as
to interim statements, to changes resulting from normal year-end audit
adjustments and the inclusion in the final audited statements of footnotes that
were not contained in the interim statements). All financial projections and
other forward looking statements prepared by or on behalf of any Loan Party or
any other Subsidiary that have been made available to the Administrative Agent
or any Lender were prepared in good faith based on assumptions believed to be
reasonable at the time made, but with it being understood that such projections
and statements are not a guarantee of future performance, that such future
performance may vary materially from such projections and that no Loan Party
makes any representation that such projections will in fact be realized. No
document furnished or written statement made to the Administrative Agent or any
Lender in connection with the negotiation, preparation or execution of, or
pursuant to, this Agreement or any of the other Loan Documents contains or will
contain any untrue statement of a fact material to the creditworthiness of any
Loan Party or any other Subsidiary or omits or will omit, when taken together
with all other information furnished, to state a material fact necessary in
order to make the statements contained therein in light of the circumstances
under which they are or will be made, not materially misleading.

(ii) As of the Funding Date, the information included in each Beneficial
Ownership Certification (if any) is true and correct in all respects.

 

-109-



--------------------------------------------------------------------------------

(y) Not Plan Assets; No Prohibited Transactions. None of the assets of the
Company, any other Loan Party or any other Subsidiary constitute “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, as modified by Section 3(42) of ERISA, the execution, delivery and
performance of this Agreement, the other Loan Documents and the Fee Letters, and
the extensions of credit and repayment of amounts hereunder and thereunder, do
not and will not constitute non-exempt “prohibited transactions” under ERISA or
the Internal Revenue Code.

(z) OFAC; Anti-Corruption Laws and Sanctions.

(i) None of (i) the Parent, the Company, any Subsidiary or, to the knowledge of
the Parent, the Company or such Subsidiary, any of their respective directors,
officers, employees or affiliates, or (ii) to the knowledge of any Responsible
Officer, any agent or representative of the Parent, the Company or any
Subsidiary that will act in any capacity in connection with or benefit from any
Loan, (A) is a Sanctioned Person or currently the subject or target of any
Sanctions, (B) except to the extent in compliance with all applicable Sanctions,
has its assets located in a Sanctioned Country, (C) except to the extent in
compliance with all applicable Sanctions, directly or indirectly derives
revenues from investments in, or transactions with, Sanctioned Persons or
Sanctioned Countries or (D) has taken any action, directly or indirectly, that
would result in a violation by such Persons of any Anti-Corruption Laws. Each of
the Parent, the Company and their Subsidiaries has implemented and maintains in
effect policies and procedures (including policies and procedures implemented
and maintained by the managers of Hotel Properties) reasonably designed to
ensure compliance by the Parent, the Company and their Subsidiaries and their
respective directors, officers, employees, agents and Affiliates with the
Anti-Corruption Laws. Each of the Parent, the Company and their Subsidiaries,
and to the knowledge of any Responsible Officer, each director, officer,
employee, agent and Affiliate of the Parent, the Company and each such
Subsidiary, is in compliance with the Anti-Corruption Laws in all material
respects.

(ii) No proceeds of any Loan have been used, directly or indirectly, by the
Parent, the Company, any Borrower, any of its Subsidiaries or any of its or
their respective directors, officers, employees and agents (A) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, including any payments (directly or indirectly) to a
Sanctioned Person or a Sanctioned Country or (C) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

(aa) REIT Status. The Parent (i) has at all times operated its business in a
manner not to prevent it from qualifying for status as a REIT under the Internal
Revenue Code and (ii) commencing on the effective date of the Parent’s election
to qualify as a REIT under the Internal Revenue Code, the Parent has qualified
as, and has not revoked its election to be treated as, a REIT and has been in
compliance with all requirements and conditions imposed under the Internal
Revenue Code to allow the Parent to maintain its status as a REIT.

 

-110-



--------------------------------------------------------------------------------

(bb) Affected Financial Institutions. No Loan Party is an Affected Financial
Institution.

(cc) Use of Proceeds. The proceeds of the Loans will be used solely in
accordance with Section 8.8.

Section 7.2. Representations as to Subsidiary Borrowers.

With respect to any Foreign Subsidiary that may from time to time become a
Subsidiary Borrower hereunder, each of the Company and such Subsidiary Borrower
represents and warrants to the Administrative Agent and the Lenders that:

(a) With respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Subsidiary Borrower,
the “Applicable Foreign Borrower Documents”), the execution, delivery and
performance by such Subsidiary Borrower of the Applicable Foreign Borrower
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither such Subsidiary Borrower nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Subsidiary Borrower is organized and existing in
respect of its obligations under the Applicable Foreign Borrower Documents.

(b) The Applicable Foreign Borrower Documents are in proper legal form under the
laws of the jurisdiction in which such Subsidiary Borrower is organized and
existing for the enforcement thereof against such Subsidiary Borrower under the
Applicable Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Borrower Documents. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Borrower Documents that the Applicable Foreign Borrower Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Subsidiary Borrower is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Borrower Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Borrower Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Subsidiary Borrower is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Borrower Documents or (ii) on any payment to be made by such
Subsidiary Borrower pursuant to the Applicable Foreign Borrower Documents,
except as has been disclosed to the Administrative Agent.

 

-111-



--------------------------------------------------------------------------------

(d) The execution, delivery and performance of the Applicable Foreign Borrower
Documents executed by such Subsidiary Borrower are, under applicable foreign
exchange control regulations of the jurisdiction in which such Subsidiary
Borrower is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

Section 7.3. Survival of Representations and Warranties, Etc.

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Closing Date, the Funding
Date, at and as of the date of the each Loan and the date on which any
Incremental Facility is effectuated pursuant to Section 2.17., except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (unless such representation and
warranty is qualified by materiality, in which event such representation and
warranty shall have been true and correct in all respects) on and as of such
earlier date) and except for changes in factual circumstances permitted under
the Loan Documents. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans.

ARTICLE VIII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Company shall, and as
applicable, shall cause the other Loan Parties to, (and, with respect to
Sections 8.8.(b), 8.12., 8.13., 8.16., 8.17. and 13.24., the Parent shall)
comply with the following covenants:

Section 8.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4., the Company shall, and shall
cause each other Loan Party and each other Subsidiary to, (i) preserve and
maintain its respective existence, (ii) preserve and maintain its rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation and (iii) qualify and remain qualified and authorized to do business
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification and authorization; except, in the case
of clauses (i) (solely with respect to any such Person other than the Loan
Parties and Eligible Property Subsidiaries), (ii) and (iii) (other than
maintenance of good standing in the jurisdiction of organization of such Loan
Party or Subsidiary), where the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 8.2. Compliance with Applicable Laws.

The Company shall, and shall cause each other Borrower, each other Loan Party
and each other Subsidiary to, comply with all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

-112-



--------------------------------------------------------------------------------

Section 8.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Company
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its properties, including, but not limited to,
all Intellectual Property necessary to the conduct of its respective business,
and maintain in good repair, working order and condition all tangible
properties, ordinary wear and tear and casualty events excepted and (b) from
time to time make or cause to be made all needed and appropriate repairs,
renewals, replacements and additions to such properties, so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times, except in the cases of clauses (a) and (b) where the failure to do
so could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 8.4. Conduct of Business.

The Company shall, and shall cause the other Loan Parties and each other
Subsidiary to, carry on its respective businesses as described in
Section 7.1.(u) and not enter into any other line of business not incidental or
reasonably related thereto.

Section 8.5. Insurance.

The Company shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance on a replacement cost basis with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by similar businesses and similar locations or as
may be required by Applicable Law. The Company shall from time to time deliver
to the Administrative Agent upon request a detailed list, together with copies
of all policies of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby.

Section 8.6. Payment of Taxes and Claims.

The Company shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge (a) prior to delinquency all federal and state
income taxes and all other material taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits or upon any properties
belonging to it and (b) by not later than 30 days past due date therefor all
lawful claims of materialmen, mechanics, carriers, warehousemen and landlords
for labor, materials, supplies and rentals which, if unpaid, could become a Lien
on any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim (x) which is being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of such Person in accordance with GAAP or
(y) in respect of which the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

-113-



--------------------------------------------------------------------------------

Section 8.7. Books and Records; Inspections.

The Company shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities. Subject to limitations,
if any, imposed under regulatory or confidentiality requirements and agreements
to which the Parent or one of its Subsidiaries is subject or could otherwise
reasonably be expected to contravene attorney–client privilege or constitute
attorney work product, the Company shall, and shall cause each other Loan Party
and each other Subsidiary to, permit representatives of the Administrative Agent
or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the Company’s
presence if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and, so
long as no Event of Default exists, with reasonable prior notice. The Company
shall be obligated to reimburse (a) the Administrative Agent for its reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
exercise of its rights under this Section once per calendar year and (b) the
Administrative Agent and the Lenders for their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the exercise of
their rights under this Section only if such exercise occurs while a Default or
Event of Default exists. The Company hereby authorizes and instructs its
accountants to discuss the financial affairs of the Parent, the Company, any
other Loan Party or any other Subsidiary with the Administrative Agent or any
Lender.

Section 8.8. Use of Proceeds.

(a) The Borrowers will use the proceeds of the Tranche A-1 Loans and the Tranche
A-2 Loans solely to (i) fund, in full or in part, the payment of Cash Merger
Consideration payable by PK Domestic LLC under the Merger Agreement, (ii) repay
certain outstanding indebtedness of the Target and/or its Subsidiaries and
(iii) to pay fees and expenses in connection with the closing of this Agreement
and the Merger. The Borrowers will use the proceeds of Incremental Tranche Loans
solely for the general corporate purposes of the Parent and its Subsidiaries. No
Borrower shall, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of such proceeds to purchase or carry, or to reduce,
retire or refinance any credit incurred to purchase or carry, any Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any such
Margin Stock.

(b) Neither the Parent nor any Borrower shall use, and shall ensure that none of
its or their Subsidiaries or its or their respective directors, officers,
employees and agents shall use, the proceeds of any Loan (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

-114-



--------------------------------------------------------------------------------

Section 8.9. Environmental Matters.

The Company shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. The Company shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take all actions and pay or arrange
to pay all costs necessary for it and for the Properties to comply in all
material respects with all Environmental Laws and all Governmental Approvals,
including actions to remove and dispose of all Hazardous Materials and to clean
up the Properties as required under Environmental Laws, except where the failure
to comply could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The Company shall, and shall cause the
Loan Parties and the other Subsidiaries to, promptly take all actions necessary
to prevent the imposition of any Liens arising out of or related to any
Environmental Laws in each case to the extent the failure to take such actions
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

Section 8.10. Further Assurances.

At the Company’s sole cost and expense and upon request of the Administrative
Agent, the Company shall, and shall cause each other Loan Party to, duly execute
and deliver or cause to be duly executed and delivered, to the Administrative
Agent such further instruments, documents and certificates consistent with the
existing terms and conditions of the Loan Documents, and do and cause to be done
such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.

Section 8.11. Material Contracts.

The Company shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with its obligations under
any Material Contract, except where the failure to do so could reasonably be
expected to have a Material Adverse Effect.

Section 8.12. REIT Status.

The Parent shall operate its business in a manner not to prevent it from
qualifying for taxation as a REIT under the Internal Revenue Code and the Parent
shall maintain its status as, and elect to be treated as, a REIT under the
Internal Revenue Code.

Section 8.13. Exchange Listing.

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.

 

-115-



--------------------------------------------------------------------------------

Section 8.14. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a) Unsecured Indebtedness Subsidiaries as Guarantors.

(i) Unsecured Indebtedness Subsidiary Guarantee Requirement. Not later than
(A) the date on which any Subsidiary of the Company becomes an Unsecured
Indebtedness Subsidiary in respect of Indebtedness in an aggregate principal
amount of $10,000,000 or more or (B) the thirtieth (30th) day following the
Required Delivery Date for any fiscal quarter in which any Subsidiary of the
Company becomes an Unsecured Indebtedness Subsidiary in respect of Indebtedness
in an aggregate principal amount of less than $10,000,000 (in each case, or such
later date as the Administrative Agent shall reasonably determine), the Company
shall cause such Unsecured Indebtedness Subsidiary to become a Guarantor and
deliver or cause to be delivered to the Administrative Agent the applicable
Subsidiary Guaranty Documents. Notwithstanding anything to the contrary in this
Section 8.14.(a) or otherwise in this Agreement, in no event shall any Excluded
Subsidiary or Foreign Subsidiary (other than a Subsidiary Borrower) be required
to become a Guarantor.

(ii) Release of Unsecured Indebtedness Subsidiary Guarantors. The Company may
request in writing that the Administrative Agent release, and upon receipt of
such request the Administrative Agent shall promptly release, an Unsecured
Indebtedness Subsidiary from the Guaranty, if: (i) such Subsidiary has ceased to
be, or simultaneously with its release from the Guaranty will cease to be, a
Subsidiary or an Unsecured Indebtedness Subsidiary; (ii) such Subsidiary
Guarantor is not otherwise required to be a party to the Guaranty under this
Section 8.14.; (iii) no Default or Event of Default shall then be in existence
or would occur as a result of such release, including, without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 10.1.; and (iv) the Administrative Agent shall have
received such written request at least ten (10) Business Days (or such shorter
period as may be acceptable to the Administrative Agent) prior to the requested
date of release. Delivery by the Company to the Administrative Agent of any such
request shall constitute a representation by the Company that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. The Administrative Agent agrees to furnish
to the Company, promptly after the Company’s request and at the Company’s sole
cost and expense, any release, termination, or other agreement or document as is
reasonably satisfactory to the Administrative Agent and necessary or advisable
to evidence the foregoing release as may be reasonably requested by the Company.

(b) Collateral Period Guarantee Requirement; Covenant Relief Period Guarantee
Requirement.

(i) During any Collateral Period, in addition to, and without limiting any then
applicable requirements in Section 8.14.(a), the Company shall cause each
Material Collateral Subsidiary to become a Guarantor and deliver or cause to be
delivered to the Administrative Agent the applicable Subsidiary Guaranty
Documents on or prior to the earlier of the following dates (or such later date
as the Administrative Agent may agree):

 

-116-



--------------------------------------------------------------------------------

(a) the Collateral Trigger Date; and

(b) not later than the thirtieth (30th) day following the applicable Required
Delivery Date for any fiscal quarter in which any Subsidiary becomes a Material
Collateral Subsidiary.

(ii) During the Covenant Relief Period, in addition to, and without limiting the
requirements in Section 8.14.(a), the Company shall cause each Covenant Relief
Period Guarantor to become a Guarantor and deliver or cause to be delivered to
the Administrative Agent the applicable Covenant Relief Period Subsidiary
Guaranty Documents on the First Amendment Effective Date, or, to the extent not
provided on such date, on or prior to the earlier of the following dates (or
such later date as the Administrative Agent may agree):

(a) the date on which any Subsidiary of the Parent shall become a guarantor in
respect of any Permitted Capital Markets Indebtedness; and

(b) the forty-fifth (45th) day following the First Amendment Effective Date.

(c) Collateral Period Pledge Requirement; Covenant Relief Period Pledge
Requirement.

(i) Collateral Period. During any Collateral Period, on or prior to the times
specified below (or such later date as the Administrative Agent shall reasonably
determine), the Company will cause all of the issued and outstanding Equity
Interests (other than any Excluded Pledged Collateral) of each Borrower (other
than the Company) and each Material Collateral Subsidiary (collectively, the
“Collateral”), to be subject to a first priority, perfected Lien (subject to
Liens permitted pursuant to Section 10.2.) in favor of the Administrative Agent
to secure the Obligations in accordance with the terms and conditions of the
Collateral Documents or such other pledge and security documents as the
Administrative Agent shall reasonably request:

(a) the Collateral Trigger Date; and

(b) within thirty (30) days following the occurrence of any date any Borrower
becomes party hereto or any Unsecured Indebtedness Subsidiary or Material
Collateral Subsidiary shall be required during the Collateral Period to become a
Guarantor pursuant to Sections 8.14.(a) or 8.14.(b)(i).

(ii) Covenant Relief Period. During the Covenant Relief Period, on the First
Amendment Effective Date, or, to the extent not provided on such date, or prior
to the earlier of the following dates (or such later date as the Administrative
Agent shall reasonably determine), the Company will cause all of Covenant Relief
Period Collateral, to be subject to a first priority, perfected Lien (subject to
Permitted Equity Liens) in favor of the Administrative Agent to secure the
Guaranteed Obligations in accordance with the terms and conditions of the
Collateral Documents or such other pledge and security documents as the
Administrative Agent shall reasonably request:

 

-117-



--------------------------------------------------------------------------------

(a) the date on which any Subsidiary of the Parent shall become a guarantor in
respect of any Permitted Capital Markets Indebtedness; and

(b) the forty-fifth (45th) day following the First Amendment Effective Date.

(d) Further Assurances.

(i) Collateral Period. During a Collateral Period, and without limiting the
foregoing, the Company will, and will cause each Loan Party that owns any
Collateral to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements), which may be required by Applicable Law and
which the Administrative Agent may, from time to time during a Collateral
Period, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, all at
the expense of the Company; provided, however, that no Pledged Subsidiary shall
be permitted to certificate its Equity Interests or make an election under
Article 8 of the UCC unless such certificates are promptly delivered to the
Administrative Agent, together with an endorsement in blank.

(ii) Covenant Relief Period. During the Covenant Relief Period and until such
time as the applicable Covenant Relief Period Collateral shall be released
pursuant to the terms of this Agreement and the other Loan Documents, and
without limiting the foregoing, the Company will, and will cause each Loan Party
that owns any Covenant Relief Period Collateral to, execute and deliver, or
cause to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements), which may
be required by Applicable Law and which the Administrative Agent may, from time
to time until such time as the applicable Covenant Relief Period Collateral
shall be released pursuant to the terms of this Agreement and the other Loan
Documents, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents in the
Covenant Relief Period Collateral, all at the expense of the Company; provided,
however, that no Designated Covenant Relief Period Subsidiary shall be permitted
to certificate its Equity Interests or make an election under Article 8 of the
UCC unless such certificates are promptly delivered to the Administrative Agent,
together with an endorsement in blank.

(iii) Pari Passu Lien Requirement. Notwithstanding anything to the contrary
contained herein, to the extent that any Loan Party grants or maintains a Lien
on any assets of such Loan Party pursuant to the terms of the Existing Credit
Agreement or any Permitted Capital Markets Indebtedness, such Loan Party shall
contemporaneously grant and maintain a Lien on such assets in accordance with
the provisions of this Agreement. All

 

-118-



--------------------------------------------------------------------------------

Liens in the Collateral and the Covenant Relief Period Collateral shall be pari
passu with the Liens granted in connection with the Existing Credit Agreement
and shall be pari passu or senior to the Liens granted in connection with any
Permitted Capital Markets Indebtedness, and shall, in all respects, be subject
to an Intercreditor Agreement.

(e) Release of Subsidiary Guarantors and Collateral During Collateral Period and
Covenant Relief Period. Without limiting the release provisions in
Section 8.14.(a), the Company may request in writing that the Administrative
Agent release, and upon receipt of such request the Administrative Agent shall
promptly release, (x) a Subsidiary Guarantor from the Guaranty and (y) the
Equity Interests in any Pledged Subsidiary from the Pledge Agreement, so long
as: (i) such Subsidiary Guarantor meets, or will meet simultaneously with its
release from the Guaranty, all of the provisions of the definition of the term
“Excluded Subsidiary” or “Excluded Foreign Subsidiary” or has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a Wholly
Owned Subsidiary, an Unsecured Indebtedness Subsidiary or, a Material Collateral
Subsidiary or, pursuant to Section 8.14.(f), Covenant Relief Period Collateral;
(ii) the Equity Interests in such Pledged Subsidiary meets, or will meet
simultaneously with its release from the Pledge Agreement, the definition of the
term “Excluded Pledged Collateral”; (iii) such Subsidiary Guarantor or Pledged
Subsidiary is not otherwise required to be a party to the Guaranty under
Section 8.14. or have its Equity Interests pledged pursuant to the Pledge
Agreement under Section 8.14.; (iv) no Default or Event of Default shall then be
in existence or would occur as a result of such release, including, without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1.; and (v) the Administrative Agent shall
have received such written request at least ten (10) Business Days (or such
shorter period as may be acceptable to the Administrative Agent) prior to the
requested date of release. Delivery by the Company to the Administrative Agent
of any such request shall constitute a representation by the Company that the
matters set forth in the preceding sentence (both as of the date of the giving
of such request and as of the date of the effectiveness of such request) are
true and correct with respect to such request. The Administrative Agent agrees
to furnish to the Company, promptly after the Company’s request and at the
Company’s sole cost and expense, any release, termination, or other agreement or
document evidencing the foregoing release as may be reasonably requested by the
Company; provided, that no such release shall be effective unless and until (or
substantially contemporaneously therewith) a corresponding release under the
Existing Credit Agreement is effective.

(f) Substitution of Covenant Relief Period Subsidiary Guarantors and Covenant
Relief Period Collateral. The Company may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall promptly release, Covenant Relief Period Subsidiary
Guarantors and Covenant Relief Period Collateral during the Covenant Relief
Period and prior to release under Section 8.15.(a)(ii); provided that (i) the
Covenant Relief Period Collateral, the Designated Covenant Relief Period
Collateral Subsidiaries and each Covenant Relief Period Subsidiary Guarantor
that owns Equity Interests in such Designated Covenant Relief Period Collateral
Subsidiaries, in each case, with respect to not more than two (2) Covenant
Relief Period Properties, may be released during the Covenant Relief Period;
(ii) substantially concurrently with any release of any Designated Covenant
Relief Period Collateral Subsidiaries (and the related Covenant Relief Period
Subsidiary Guarantors and related Covenant Relief Period Collateral) with
respect to any Covenant Relief Period Property, the

 

-119-



--------------------------------------------------------------------------------

Company shall have delivered all applicable Covenant Relief Period Guaranty
Documents with respect to one or more new Designated Covenant Relief Period
Collateral Subsidiaries (and each Subsidiary that directly owns any Equity
Interests in such new Designated Covenant Relief Period Collateral Subsidiary)
owning domestic Eligible Properties in fee simple (which shall be deemed to
include Hilton New Orleans Riverside and JW Marriott Union Square (San
Francisco) notwithstanding any ground leased parcel included therein and in
effect as of the First Amendment Effective Date) of equal or greater value (as
determined in a manner reasonably acceptable to the Requisite Lenders (which
acceptance shall be deemed to have occurred on the 10th Business Day following
posting of information necessary to make such determination to all of the
Lenders and the Administrative Agent shall not have received, by such 10th
Business Day, written notice of objection to such substitution from Lenders
comprising the Requisite Lenders) based on the Operating Property Values of such
Hotel Properties as of December 31, 2019 as reported by the Company in the
Compliance Certificates for such Test Period); (iii) such Covenant Relief Period
Subsidiary Guarantor or Designated Covenant Relief Period Collateral Subsidiary
is not otherwise required to be a party to the Guaranty under Section 8.14. or
have its Equity Interests pledged pursuant to the Covenant Relief Period Pledge
Agreement under Section 8.14.; (iv) no Default or Event of Default shall then be
in existence or would occur as a result of such release, including, without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants then applicable and contained in Section 10.1.; and (v) the
Administrative Agent shall have received such written request at least ten
(10) Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release. Delivery by the
Company to the Administrative Agent of any such request shall constitute a
representation by the Company that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request. The Administrative Agent agrees to furnish to the Company, promptly
after the Company’s request and at the Company’s sole cost and expense, any
release, termination, or other agreement or document evidencing the foregoing
release as may be reasonably requested by the Company; provided, that no such
release shall be effective unless and until (or substantially contemporaneously
therewith) a corresponding release under the Existing Credit Agreement and, if
applicable, any Permitted Capital Markets Indebtedness, is effective.

Section 8.15. Collateral Release Upon Termination of Collateral Period; Covenant
Relief Period Collateral Release Following Covenant Relief Period.

(a) Obligation to Release.

(i) On or after any Collateral Release Date, and so long as no Default or Event
of Default is then continuing and no subsequent Collateral Trigger Date has
occurred, the Administrative Agent shall, subject to the satisfaction of the
requirements of Section 8.15.(b)(i), promptly release all of (A) the Liens
granted to the Administrative Agent pursuant to the requirements of
Section 8.14.(c)(i) and the Collateral Documents related to such Liens and
(B) the Subsidiary Guarantors (other than any Unsecured Indebtedness Subsidiary
(except an Unsecured Indebtedness Subsidiary that solely has obligations under
the Loan Documents and any Unsecured Indebtedness in respect of which such
Subsidiary Guarantor shall be released as a borrower or guarantor or other
obligor substantially concurrently with the release hereunder)Covenant Relief
Period Guarantors) from their

 

-120-



--------------------------------------------------------------------------------

obligations under the Guaranty (the “Guarantor and Collateral Release”). Upon
the release of any Person and/or any Collateral pursuant to this
Section 8.15.(a)(i), the Administrative Agent shall (to the extent applicable)
deliver to the Company, upon the Company’s request and at the Company’s expense,
such documentation as may be reasonably satisfactory to the Administrative Agent
and otherwise necessary or advisable to evidence the release of such Person
and/or such Collateral from its obligations under the Loan Documents.

(ii) After the Covenant Relief Period Termination Date, and so long as no
Default or Event of Default is then continuing, the Administrative Agent shall,
subject to the satisfaction of the requirements of Section 8.15.(b)(ii),
promptly release all of (A) the Liens granted to the Administrative Agent
pursuant to the requirements of Section 8.14.(c)(ii) and the Collateral
Documents related thereto and (B) the Covenant Relief Period Subsidiary
Guarantors (other than any Unsecured Indebtedness Subsidiary (except an
Unsecured Indebtedness Subsidiary that solely has obligations under the Loan
Documents and any Unsecured Indebtedness in respect of which such Covenant
Relief Period Subsidiary Guarantor shall be released as a borrower or guarantor
or other obligor substantially concurrently with the release hereunder)) from
their obligations under the Guaranty (the “Covenant Relief Period Guarantor and
Collateral Release”). Upon the release of any Person and/or any Covenant Relief
Period Collateral pursuant to this Section 8.15.(a)(ii), the Administrative
Agent shall (to the extent applicable) deliver to the Company, upon the
Company’s request and at the Company’s expense, such documentation as may be
reasonably satisfactory to the Administrative Agent and otherwise necessary or
advisable to evidence the release of such Person and/or such Covenant Relief
Period Collateral from its obligations under the Loan Documents.

(b) Collateral Release Request and Certificate.

(i) The Company shall have delivered to the Administrative Agent, on or prior to
the date that is five (5) Business Days (or such shorter period of time as
agreed to by the Administrative Agent) before the date on which the Guarantor
and Collateral Release is to be effected, written notice that it is requesting
the Guarantor and Collateral Release, which notice shall identify the Subsidiary
Guarantors and the Collateral to be released and the proposed effective date for
the Guarantor and Collateral Release, together with a certificate signed by a
Responsible Officer of the Company (such certificate, a “Collateral Release
Certificate”), certifying that:

(a) the Leverage Ratio is less than or equal to 6.50 to 1.00 as of the end of
any two consecutive fiscal quarter period and as reflected on the most recently
delivered Compliance Certificate delivered pursuant to Section 9.3.(a);

(b) no Subsidiary Guarantor to be released is an Unsecured Indebtedness
Subsidiary (except an Unsecured Indebtedness Subsidiary that solely has
obligations under the Loan Documents and any Unsecured Indebtedness in respect
of which such Subsidiary Guarantor shall be released as a borrower or guarantor
or other obligor substantially concurrently with the release hereunder)a
Covenant Relief Period Guarantor; and

 

-121-



--------------------------------------------------------------------------------

(c) at the time of the delivery of notice requesting such release, on the
proposed effective date of the Guarantor and Collateral Release and immediately
before and immediately after giving effect to the Guarantor and Collateral
Release, (x) no Default or Event of Default has occurred and is continuing or
would result therefrom and (y) the representations and warranties contained in
Article VII. and in the other Loan Documents are true and correct in all
material respects (unless such representation and warranty is qualified by
materiality, in which event such representation and warranty shall be true and
correct in all respects) on and as of the effective date of the Guarantor and
Collateral Release with the same force and effect as if made on and as of such
date, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (unless
such representation and warranty is qualified by materiality, in which event
such representation and warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances permitted under the Loan Documents, and except that for purposes
of this Section 8.15.(b)(i)(c), the representations and warranties contained in
subsection (k) of Section 7.1. shall be deemed to refer to the most recent
statements furnished pursuant to Sections 9.1. and 9.2.

(ii) The Company shall have delivered to the Administrative Agent, on or prior
to the date that is five (5) Business Days (or such shorter period of time as
agreed to by the Administrative Agent) before the date on which the Covenant
Relief Period Guarantor and Collateral Release is to be effected, written notice
that it is requesting the Covenant Relief Period Guarantor and Collateral
Release, which notice shall identify the Covenant Relief Period Subsidiary
Guarantors and the Covenant Relief Period Collateral to be released and the
proposed effective date for the Covenant Relief Period Guarantor and Collateral
Release, together with a certificate signed by a Responsible Officer of the
Company (such certificate, a “Covenant Relief Period Collateral Release
Certificate”), certifying that:

(a) (x) the Leverage Ratio is less than or equal to 6.50 to 1.00 and (y) the
Company was in compliance with each of the covenants set forth in Section
10.1.(a) through (e) hereof, in each case, as of the end of anythe two
consecutive fiscal quarter periodquarters following the Covenant Relief Period
and immediately preceding the date on which such Collateral Release Certificate
is being delivered, as reflected on the two most recently delivered Compliance
CertificateCertificates delivered pursuant to Section 9.3.(a);

(b) no Covenant Relief Period Subsidiary Guarantor to be released is an
Unsecured Indebtedness Subsidiary (except an Unsecured Indebtedness Subsidiary
that solely has obligations under the Loan Documents and any Unsecured
Indebtedness in respect of which such Covenant Relief Period Subsidiary
Guarantor shall be released as a borrower or guarantor or other obligor
substantially concurrently with the release hereunder); [reserved];

 

-122-



--------------------------------------------------------------------------------

(c) no Covenant Relief Period Collateral shall secure any other Indebtedness
(except Indebtedness in respect of which such Lien shall be released
substantially concurrently with the release hereunder); and

(d) at the time of the delivery of notice requesting such release, on the
proposed effective date of the Covenant Relief Period Guarantor and Collateral
Release and immediately before and immediately after giving effect to the
Covenant Relief Period Guarantor and Collateral Release, (x) no Default or Event
of Default has occurred and is continuing or would result therefrom and (y) the
representations and warranties contained in Article VII. and in the other Loan
Documents are true and correct in all material respects (unless such
representation and warranty is qualified by materiality, in which event such
representation and warranty shall be true and correct in all respects) on and as
of the effective date of the Covenant Relief Period Guarantor and Collateral
Release with the same force and effect as if made on and as of such date, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (unless such representation and
warranty is qualified by materiality, in which event such representation and
warranty shall have been true and correct in all respects) on and as of such
earlier date) and except for changes in factual circumstances permitted under
the Loan Documents, and except that for purposes of this
Section 8.15.(b)(ii)(d), the representations and warranties contained in
subsection (k) of Section 7.1. shall be deemed to refer to the most recent
statements furnished pursuant to Sections 9.1. and 9.2.

Section 8.16. Compliance with Anti-Corruption Laws and Sanctions.

The Parent and each Borrower will maintain in effect and enforce policies and
procedures (including policies and procedures implemented and maintained by the
managers of Hotel Properties) reasonably designed to ensure compliance by the
Parent, such Borrower, their respective Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

Section 8.17. Limitation on the Parent’s Assets, Liabilities and Activities.

(a) Parent Assets. For so long as the Parent is not a Guarantor, neither the
Parent nor any Subsidiary of the Parent that owns, directly or indirectly, any
Equity Interests of the Company (each, a “Parent Entity”) shall own any assets
other than:

(i) Equity Interests in any other Parent Entity that is a Wholly Owned
Subsidiary of the Parent or the Company;

(ii) cash and other assets of nominal value incidental to its status as a public
company or its ownership of the Equity Interests described in clauses (i) and
(iii) of this Section 8.17.(a);

(iii) other assets or Equity Interests with an aggregate book value not to
exceed $25,000,000, or with the Administrative Agent’s approval, in the
aggregate for this clause (iii) not to exceed $50,000,000;

 

-123-



--------------------------------------------------------------------------------

(iv) assets to be disposed or transferred pursuant to the Distribution
Agreement, including any such assets held for the benefit of the other parties
to the Distribution Agreement;

(v) assets maintained on a temporary or pass-through basis that are held (x) for
subsequent payment of dividends, other Restricted Payments or repayment of
Indebtedness of the Parent not prohibited by this Agreement or any other Loan
Document or (y) for contribution to the Company or any of its Subsidiaries, in
each case, for a period not in excess of ten (10) Business Days for any such
asset (except to the extent held in any deposit arrangement for up to 30 days
with respect to the repayment of Existing Parent Debt); or

(vi) contract rights (x) arising under the Distribution Agreement and the
Ancillary Agreements, (y) related to the Parent’s status as a public company or
(z) arising pursuant to any merger, purchase, acquisition or other similar
agreement in relation to transactions permitted under this Agreement.

(b) Parent Liabilities. For so long as the Parent is not a Guarantor, no Parent
Entity shall incur, assume or permit to exist any liabilities other than:

(i) liabilities (v) incidental to its status as a publicly traded real estate
investment trust under the Internal Revenue Code and not constituting
liabilities in respect of Indebtedness for borrowed money (including liabilities
associated with employment contracts, executive officer and director
indemnification agreements and employee benefit matters), indemnification
obligations pursuant to purchase and sale agreements, banker engagement letters,
tax liabilities and legacy liabilities arising pursuant to contracts entered
into in the ordinary course of business prior to (and not in contemplation of)
the Spin-Off, and liabilities under the Existing Credit Agreement (to the extent
consistent with the liabilities of the Parent hereunder), this Agreement or any
other Loan Document, (w) arising pursuant to the (A) Merger Agreement or (B) any
other merger, purchase, acquisition or other similar agreements of the type
consistent with liabilities arising pursuant to the Merger Agreement (together
with other liabilities incidental thereto), in each case other than liabilities
constituting Indebtedness, (x) that are less than or substantially equivalent to
the Parent’s (or any Parent Entity’s) liabilities under this Agreement that
arise under any documentation evidencing Indebtedness (including the Existing
Credit Agreement as in effect on the Closing Date and the other loan documents
entered (or required to be entered) into pursuant to the Existing Credit
Agreement as in effect on the Closing Date, any Permitted Capital Markets
Indebtedness or unsecured convertible Indebtedness permitted under this
Agreement) of the Company or any of its Subsidiaries that is pari passu or
junior to the Obligations, (y) constituting obligations to satisfy any Permitted
Capital Markets Indebtedness or unsecured convertible Indebtedness permitted
under this Agreement, in either case, solely by the issuance of Equity Interests
of the Parent not constituting Mandatorily Redeemable Stock (or, to the extent
permitted under this Agreement, making cash payments in lieu of fractional
shares in connection with any conversion request) or (z) constituting the
Acceptable Preferred Equity Interests upon consummation of the PK Domestic
Holdco Reorganization Transactions;

 

-124-



--------------------------------------------------------------------------------

(ii) nonconsensual obligations imposed by operation of Applicable Law;

(iii) obligations of the Parent (1) in the form of guarantees of Customary
Non-Recourse Exceptions, (2) constituting contingent obligations in relation to
ground or building leases either (x) in existence on the Closing Date in respect
of which the Parent was a primary obligor prior to the Spin-Off or
(y) thereafter to the extent acceptable to the Administrative Agent, (3) solely
to the extent neither the Company nor any of its Subsidiaries shall have any
liabilities or other obligations in respect thereof, in relation to the Existing
Parent Debt, (4) in respect of Hilton/HGV Retained Liabilities retained, assumed
or indemnified by Hilton or HGV pursuant to the Distribution Agreement or the
Ancillary Agreements to the extent such retention, assumption or indemnification
of such Hilton/HGV Retained Liabilities by Hilton, HGV or their respective
Affiliates (other than the Parent and its Subsidiaries) shall not be subject to
dispute for a period greater than 45 days following the receipt of a written
notice of an Agreement Dispute pursuant to Article IX of the Distribution
Agreement or otherwise determined to be unenforceable, (5) in respect of
liabilities of the Parent (other than to the extent constituting
Indebtedness) (x) with respect to “Ownership Liabilities” (as defined in the
Distribution Agreement) or (y) pursuant to the Ancillary Agreements entered into
by the Parent on or prior to the Revolving Credit Effective Date (as defined in
the Existing Credit Agreement as in effect on the Closing Date), (6) arising
under preferred equity (other than Mandatorily Redeemable Stock) issued by any
Parent Entity, and (7) not constituting Indebtedness, that may be satisfied
solely by the issuance of any common equity or preferred equity (other than
Mandatorily Redeemable Stock) of the Parent in relation to transactions
otherwise permitted hereunder; and

(iv) other immaterial obligations, immaterial intercompany obligations or other
intercompany obligations owing by any Parent Entity to the Company or any
Subsidiary of the Company.

(c) Parent Business Activities. For so long as the Parent is not a Guarantor, no
Parent Entity shall engage in any business or activity other than the ownership
of outstanding Equity Interests of any other Parent Entity or the Company and
the Company’s Subsidiaries, the issuance and sale of its Equity Interests and,
in each case, activities incidental thereto or incidental to the ownership of
assets and liabilities permitted under clauses (a) and (b) above.

(d) Contribution of Indebtedness Proceeds. The Parent Entities shall cause 100%
of the net cash proceeds received (including into escrow) from the incurrence of
Indebtedness (including hybrid securities and debt securities convertible to
equity) or the issuance of Equity Interests by any Parent Entity to be
contributed to the Company within three (3) Business Days of receipt thereof.

(e) Cure Period and Parent Guaranty Trigger Event. If at any time any of the
requirements set forth in the preceding Section 8.17.(a)-(d) are not satisfied,
each Parent Entity shall promptly and in any event within five (5) Business Days
of the earlier of (A) the first date a Responsible Officer obtains knowledge
that such requirements were not satisfied or (B) the date upon which the Company
has received written notice that such requirements were not satisfied

 

-125-



--------------------------------------------------------------------------------

by the Administrative Agent, either (i) satisfy such requirements or
(ii) deliver to the Administrative Agent each of the following in form and
substance satisfactory to the Administrative Agent: (x) an Accession Agreement
(or if the Guaranty is not then in effect, the Guaranty) executed by such Parent
Entity and (y) the items that would have been delivered under
Section 6.1.(I)(a)(iv) through (viii) and (xiv) if such Parent Entity had been a
Loan Party on the Closing Date.

ARTICLE IX. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Company shall, or shall cause
the Parent or any other Loan Party, as applicable, to, furnish to the
Administrative Agent for distribution to each of the Lenders:

Section 9.1. Quarterly Financial Statements.

For each of the first, second and third fiscal quarters of the Parent, within
forty-five (45) days after the closing of each such quarter, the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of operations,
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by the chief financial officer or chief executive officer of
the Parent, in his or her opinion, to present fairly in all material respects,
in accordance with GAAP, the consolidated financial position of the Parent and
its Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments and the inclusion in the
final year-end statements of footnotes that were not contained in the quarterly
financial statements).

Section 9.2. Year End Statements.

For each fiscal year of the Parent, within ninety (90) days after the end of
each fiscal year of the Parent, commencing with the fiscal year ending
December 31, 2019, the audited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of operations, stockholders’ equity and cash flows of
the Parent and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year,
all of which shall be certified by (a) the chief financial officer or chief
executive officer of the Parent, in his or her opinion, to present fairly in all
material respects, in accordance with GAAP, the financial position of the Parent
and its Subsidiaries as at the date thereof and the result of operations for
such period and (b) Ernst & Young LLP or any other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent, whose certificate shall be unqualified.

Section 9.3. Compliance Certificate.

(a) Commencing with the financial statements for the fiscal quarter ending
September 30, 2019, not later than forty-five (45) days after the end of each of
the first, second and third fiscal quarters of the Parent and not later than
ninety (90) days after the end of each

 

-126-



--------------------------------------------------------------------------------

fiscal year of the Parent, a certificate substantially in the form of Exhibit L
(a “Compliance Certificate”) executed on behalf of the Company by the chief
executive officer or chief financial officer of the Company (i) setting forth as
of the end of such quarterly accounting period or fiscal year, as the case may
be, (A) for any period after the First Amendment Effective Date and prior to the
last fiscal quarter during the Covenant Relief Period (commencing with the
fiscal quarter ending June 30, 2020), (x) the calculations of the financial
covenants contained in Sections 10.110.1.(a) through (e) (calculated pursuant to
the definition of Test Period in effect prior to the First Amendment Effective
Date) and (y) the calculations required to establish whether the Company was in
compliance with the financial covenant contained in Section 10.1.(f), and
(B) for any other period (commencing with the final fiscal quarter ending during
the Covenant Relief Period), the calculations required to establish whether the
Company was in compliance with the financial covenants contained in
Section 10.1., (ii) stating that, to the best of his or her knowledge,
information or belief, after due inquiry, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Company with respect
to such event, condition or failure, (iii) identifying each Eligible Property
and (iv) describing any items that would not appear on the consolidated balance
sheet of the Company.

(b) Commencing with the calendar month ending May 31, 2020 and each calendar
month thereafter ending prior to the Covenant Relief Period Termination
Date,through and including the calendar month ending December 31, 2022, not
later than five (5) Business Days after the end of each such calendar month, a
Compliance Certificate executed on behalf of the Company by the chief executive
officer or chief financial officer of the Company (i) setting forth as of the
end of such calendar month, the calculations required to establish whether the
Company was in compliance with the financial covenant contained in
Section 10.1.(g); and (ii) stating that, to the best of his or her knowledge,
information or belief, after due inquiry, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Company with respect
to such event, condition or failure.

Section 9.4. Other Information.

(a) Promptly upon request from the Administrative Agent, copies of all
management letters, if any, received from the independent public accountants of
the Parent (and any responses thereto);

(b) Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports relating to material business developments which any Loan
Party or any other Subsidiary shall file with the SEC (or any Governmental
Authority substituted therefor) or any national securities exchange;

(c) Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Parent, the Company, any Subsidiary or any other Loan Party;

 

-127-



--------------------------------------------------------------------------------

(d) Concurrently with (i) the delivery of the quarterly and annual financial
statements provided for in Sections 9.1. and 9.2., statements of profit and loss
for all Hotel Properties on a combined basis for the preceding calendar quarter
and (ii) the delivery of the annual financial statements provided for in
Section 9.2., statements of profit and loss for all Eligible Properties on an
individual basis for the preceding fiscal year, in each case, such statements
shall set forth in summary form (excluding any underlying calculations used to
determine any of the following) the amounts of the Gross Operating Revenues,
Gross Operating Expenses, NOI, FF&E Reserves, and Adjusted NOI, along with the
average daily rate, occupancy levels and revenue per available room, in each
case, on a combined basis (or, in the case of clause (ii), for such Eligible
Property) certified as true, correct and complete by a senior officer of the
Company;

(e) No later than sixty (60) days after the beginning of each fiscal year of the
Parent, projected balance sheets, operating statements, profit and loss
projections, sources and uses of cash statement and statements of Consolidated
EBITDA and Funds From Operations, for the Parent and its Subsidiaries on a
consolidated basis for such fiscal year, all itemized in reasonable detail in
such form as may be reasonably satisfactory to the Administrative Agent. The
foregoing shall be accompanied by pro forma calculations, together with detailed
assumptions, required to establish whether or not the Parent, the Company and,
when appropriate, their consolidated Subsidiaries (as applicable), will be in
compliance with the covenants contained in Section 10.1. at the end of each
fiscal quarter of such fiscal year; it being understood and agreed that the
projections and pro forma calculations shall be furnished for informational
purposes only and shall not be a basis for determining or declaring the
occurrence, existence or continuation of any Default or Event of Default;

(f) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Company setting forth details as to such occurrence and the
action, if any, which the Company or applicable member of the ERISA Group is
required or proposes to take;

(g) To the extent any Responsible Officer becomes aware of the same, (i) prompt
notice of the commencement of any proceeding or investigation by or before any
Governmental Authority and any action or proceeding in any court or other
tribunal or before any arbitrator in respect of (A) Indebtedness of the Parent
and its Subsidiaries of the type and amount subject to the provisions of
Section 11.1.(d), (B) any Loan Document or (C) against or in any other way
relating adversely to, or adversely affecting, any Loan Party or any other
Subsidiary of the Parent, the Company or any of their respective properties,
assets or businesses which such proceeding or investigation under this clause
(C) could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; and prompt notice of the receipt of notice that any
United States income tax returns of any Loan Party or any other Subsidiary are
being audited;

 

-128-



--------------------------------------------------------------------------------

(h) At the time of delivery of each Compliance Certificate (but without
limitation of the provisions of Section 10.7.), a copy of any amendment to the
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents of the Parent or the Company that was effective
on or before the last day of the prior fiscal quarter (unless previously
delivered to the Administrative Agent);

(i) Prompt notice of any change in the business, assets, liabilities, financial
condition or results of operations of the Parent, the Company or any other
Subsidiary which has had or could be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect;

(j) Prompt notice upon any Responsible Officer having knowledge of the
occurrence of any Default or Event of Default;

(k) Prompt notice upon any Responsible Officer having knowledge of the
occurrence of any order, judgment or decree in excess of $25,000,000 having been
entered against any Loan Party or other Subsidiary or any of their properties or
assets (other than with respect to Hilton/HGV Retained Liabilities);

(l) Prompt notice upon any Responsible Officer having knowledge of the
occurrence of any notification of a violation of any Applicable Law or
regulation or any inquiry shall have been received by any Loan Party or any
other Subsidiary from any Governmental Authority, in each case, that could
reasonably be expected to have a Material Adverse Effect;

(m) Promptly upon the request of the Administrative Agent, evidence of the
Company’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent;

(n) From and after the Investment Grade Pricing Effective Date, promptly, upon
any change in the Company’s Credit Rating, a certificate stating that such
Credit Rating has changed and the new Credit Rating that is in effect;

(o) (x) Promptly, upon each request, information identifying the Parent, the
Company and any other Borrower as a Lender may request in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act and the Beneficial Ownership
Regulation and (y) prompt written notice of any change in the information
provided in the Beneficial Ownership Certification delivered to any Lender that
would result in a change to the list of beneficial owners identified in such
certification;

(p) Promptly, and in any event within three (3) Business Days after a
Responsible Officer of the Company obtains knowledge thereof, written notice of
the occurrence of any of the following: (i) the Parent, the Company, any Loan
Party or any other Subsidiary shall receive notice that any violation of or
noncompliance with any Environmental Law has or may have been committed or is
threatened; (ii) the Parent, the Company, any Loan Party or any other Subsidiary
shall receive notice that any administrative or judicial complaint, order or
petition has

 

-129-



--------------------------------------------------------------------------------

been filed or other proceeding has been initiated, or is about to be filed or
initiated against any such Person alleging any violation of or noncompliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials;
(iii) the Parent, the Company, any Loan Party or any other Subsidiary shall
receive any notice from a Governmental Authority or private party alleging that
any such Person may be liable or responsible for any costs associated with a
response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby; or (iv) the Parent, the
Company, any Loan Party or any other Subsidiary shall receive notice of any
other fact, circumstance or condition that could reasonably be expected to form
the basis of an environmental claim, except in the case of each of clauses (i),
(ii), (iii) and (iv), where such notice(s), whether individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

(q) Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding;

(r) Promptly upon the execution thereof, copies of any material amendments or
other material modifications to the Distribution Agreement; and

(s) From time to time and promptly upon each request, such data, certificates,
reports, statements, documents or further information regarding any Property or
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Parent, the Company, any other Loan Party or any other
Subsidiary as the Administrative Agent or any Lender may reasonably request
(subject to limitations, if any, imposed under regulatory or confidentiality
requirements and agreements to which the Parent or one of its Subsidiaries is
subject or could otherwise reasonably be expected to contravene attorney–client
privilege or constitute attorney work product).

Section 9.5. Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Administrative
Agent, the Parent or the Company); provided that (A) the foregoing shall not
apply to notices to any Lender pursuant to Article II., (B) any Lender has not
notified the Administrative Agent and the Company that it cannot or does not
want to receive electronic communications and (C) documents required to be
delivered pursuant to Sections 9.1., 9.2., 9.4.(b), 9.4.(c) and 9.4.(h) shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System
(it being understood that the Company shall not be required to provide notice to
the Administrative Agent or any Lender of such electronic filing of information
(other than with respect to financial statements pursuant to Sections 9.1. and
9.2.) to satisfy its reporting obligations). With respect to any notices in
respect of which electronic communications are not required pursuant to this
Section 9.5.(a), the Administrative Agent or the Company may, in its

 

-130-



--------------------------------------------------------------------------------

discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered on the date on which the Administrative Agent,
the Parent or the Company posts such documents or the documents become available
on a commercial website and the Company notifies (except in such instances where
notification is not required pursuant to this Section 9.5.(a)) the
Administrative Agent of said posting and provides a link thereto; provided that
if such notice or other communication is not sent or posted during normal
business hours, said posting date and time shall be deemed to have commenced as
of 9:00 a.m. New York City time on the opening of business on the next Business
Day. The Administrative Agent shall have no obligation to request the delivery
of or to maintain paper copies of the documents delivered electronically, and in
any event shall have no responsibility to monitor compliance by the Company with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

(b) Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Company by the Administrative
Agent.

Section 9.6. Public/Private Information.

The Company shall cooperate with the Administrative Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Company. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Company to the Administrative Agent
and the Lenders (collectively, “Information Materials”) pursuant to this Article
and, if requested by the Administrative Agent, the Company shall designate
Information Materials (a) that are either available to the public or not
material with respect to the Parent and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”. All Information Materials that are neither identified as
“Public Information” nor included in public filings made by the Parent, the
Company or any of their Subsidiaries with the SEC shall be deemed to be private
and confidential. Notwithstanding the foregoing, each Lender who does not wish
to receive Private Information (any such Lender, a “Public Lender”) agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of any website provided pursuant to Section 9.5. in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and Applicable Law, including United
States federal and state securities laws, to make reference to Information
Materials that are not made available through the “Public Side Information”
portion of such website provided pursuant to Section 9.5. and that may contain
material non-public information with respect to the Parent, the Company or their
securities for purposes of United States federal and state securities laws.

 

-131-



--------------------------------------------------------------------------------

Section 9.7. Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time to time request, and the Company shall, and
shall cause the other Loan Parties, to provide, promptly upon any such request,
to such Lender, such Loan Party’s name, address, tax identification number
and/or such other identification information as shall be necessary for such
Lender to comply with federal law. An “account” for this purpose may include,
without limitation, a deposit account, cash management service, a transaction or
asset account, a credit account, a loan or other extension of credit, and/or
other financial services product.

ARTICLE X. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Company shall comply with the
following covenants:

Section 10.1. Financial Covenants.

(a) Leverage Ratio. The Company shall not permit the Leverage Ratio to exceed
(i) 8.50 to 1.00 as at the end of the final fiscal quarter occurring during the
Covenant Relief Period (which shall in no event be later than the fiscal quarter
ending June 30, 2021March 31, 2022) and the next fiscal quarter thereafter; (ii)
8.00 to 1.00 as at the end of each of the subsequent two fiscal quarters
thereafter; (iii) 7.50 to 1.00 as at the end of the subsequent fiscal quarter
thereafter; and (iv) 7.25 to 1.00 as at the end of each subsequent fiscal
quarter thereafter.

(b) Ratio of Consolidated Reserve Adjusted EBITDA to Consolidated Fixed Charges.
The Company shall not permit the ratio of Consolidated Reserve Adjusted EBITDA
of the Parent as at the end of each Test Period to Consolidated Fixed Charges of
the Parent for such period to be less than 1.50 to 1.00.

(c) Ratio of Secured Indebtedness to Total Asset Value. The Company shall not
permit the ratio of (i) Secured Indebtedness of the Parent to (ii) Total Asset
Value to exceed 0.45 to 1.00.

(d) Maximum Unencumbered Leverage Ratio. The Company shall not permit the ratio
(the “Unencumbered Leverage Ratio”) of (i) (x) Unsecured Indebtedness of the
Parent minus (y) Unrestricted Cash and Cash Equivalents of the Company and its
Subsidiaries in excess of $100,000,000, to (ii) Unencumbered Asset Value to
exceed 0.60 to 1.00. Notwithstanding the foregoing, the Company may elect upon
delivering written notice to the Administrative Agent, concurrently with or
prior to the delivery of a Compliance Certificate for any applicable
four-quarter fiscal period pursuant to Section 9.3.(a) and provided that no
Default or Event of Default has occurred and is continuing (other than as a
result of the Unencumbered Leverage Ratio as of the end of the last fiscal
quarter for such fiscal period being greater than 0.60 to 1.00 but less than or
equal to 0.65 to 1.00), that the Unencumbered Leverage Ratio may exceed 0.60

 

-132-



--------------------------------------------------------------------------------

to 1.00 but shall in no event exceed 0.65 to 1.00 for such fiscal quarter and
the next succeeding fiscal quarter (the “Unencumbered Leverage Increase
Period”); provided that (i) the Company may not elect more than three
Unencumbered Leverage Increase Periods during the term of this Agreement and
(ii) any such Unencumbered Leverage Increase Periods shall be non-consecutive.

(e) Ratio of Unencumbered Adjusted NOI to Unsecured Interest Expense. The
Company shall not permit the ratio of (i) Unencumbered Adjusted NOI for any Test
Period to (ii) Unsecured Interest Expense of the Parent for such period to be
less than (x) 1.75 to 1.00 as at the end of the final fiscal quarter occurring
during the Covenant Relief Period (which shall in no event be later than the
fiscal quarter ending June 30, 2021March 31, 2022) and the next three (3) fiscal
quarterquarters thereafter; and (y) 2.00 to 1.00 thereafter.

(f) Dividend Payout/Distribution. The Parent, the Company and its Subsidiaries
will not declare or make any distributions or other Restricted Payments except
that, subject to the last sentence of this paragraph (f):

(i) the Company may pay cash dividends or distributions to the Parent and other
holders of limited liability company interests in the Company with respect to
any period of four (4) fiscal quarters to the extent necessary for the Parent to
distribute, and the Parent may so distribute, cash dividends or distributions to
its shareholders in an aggregate amount not to exceed the greatest of (x) 95% of
Adjusted Funds From Operations, (y) the amount reasonably estimated to be
required for the Parent to maintain its status as a REIT (including the right to
distribute 100% of net capital gain) under Sections 856 through 860 of the
Internal Revenue Code, and (z) the amount reasonably estimated to be necessary
for the Parent to avoid income or excise tax under the Internal Revenue Code;
provided, however, there shall not be any implied requirement that the Company
utilize the dividend deferral options in Section 857(b)(9) or Section 858(a) of
the Internal Revenue Code.;

(ii) the Company or any other Subsidiary of the Company may make purchases of
Equity Interests in any Subsidiary or Unconsolidated Affiliate of the Company or
of any of its Subsidiaries that are held by any other Person;

(iii) Subsidiaries of the Parent (excluding the Company, so long as any Parent
Entity is not a Guarantor, but including all Subsidiaries of the Company) may
make Restricted Payments to any Person owning Equity Interests in such
Subsidiary ratably in accordance with the interest held by such Person or
otherwise as may be required pursuant to the organizational documents of such
Subsidiary;

(iv) the Company may redeem, or otherwise purchase for cash, limited liability
company interests in the Company (or may distribute cash to the Parent or
another Parent Entity which may also effect such a redemption or cash purchase);

(v) only if the Leverage Ratio shall be less than or equal to 7.25 to 1.00 as at
the end of the most recently completed fiscal quarter for which a Compliance
Certificate shall have been delivered pursuant to Section 9.3.(a) and occurring
after the Covenant Relief Period Termination Date and immediately prior to any
such purchase, the Parent may from

 

-133-



--------------------------------------------------------------------------------

time to time purchase shares of its common or preferred Equity Interests, and
the Company may from time to time purchase its common or preferred limited
liability company interests held by the Parent to the extent necessary to enable
the Parent to make such purchases of its common or preferred Equity Interests;

(vi) [intentionally omitted];

(vii) the Parent, the Company and any of their Subsidiaries may make
distributions and Restricted Payments made pursuant to the terms of the
Distribution Agreement and the related transactions contemplated thereby;

(viii) the Parent, the Company and any of their Subsidiaries may make
repurchases of, retirement or other acquisition ofretire or otherwise acquire
Equity Interests in the Parent, the Company or any Subsidiary pursuant to any
employee or director equity or stock option plan entered into in the ordinary
course of business;

(ix) the Parent or any of its Subsidiaries may honor any conversion request by a
holder of convertible Indebtedness and make cash payments in lieu of fractional
shares in connection with any such conversion;

(x) the Company may make cash distributions to the Parent to the extent
necessary to enable the Parent to pay the Existing Parent Debt when due;

(xi) the Company may make cash distributions to the Parent Entities in an amount
sufficient to pay costs and expenses of the Parent Entities in connection with
the maintenance of its legal existence and other activities in connection with
the ownership of its assets and liabilities not prohibited by the terms of this
Agreement and the other Loan Documents; and

(xii) the Company may make cash distributions to the Parent Entities in an
amount sufficient to permit the Parent Entities to repay any Indebtedness,
obligations and liabilities of the Parent Entities permitted to be incurred or
to exist by the terms of this Agreement; and

(xiii) the Company may pay quarterly cash dividends or distributions to the
Parent and other holders of limited liability company interests in the Company
to the extent necessary for the Parent to distribute, and the Parent may so
distribute, cash dividends or distributions to its shareholders with respect to
Equity Interests of the Parent in an aggregate amount not to exceed $0.01 per
share per such fiscal quarter.

If (A) a Default or Event of Default exists or would exist after giving effect
to such Restricted Payment, only Restricted Payments described in clauses (i),
(iii), (vi), (vii), (viii), (ix) and (xi) above may be made, and (B) during the
Covenant Relief Period, only Restricted Payments described in clauses (i)(y),
(i)(z), (iii) (including, for the avoidance of doubt, Restricted Payments in
respect of the Acceptable Preferred Equity Interests), (vii), (viii), (ix)
(solely to the extent payable to the holder of unsecured convertible
Indebtedness permitted to be incurred under this Agreement), (x) and, (xi) and
(xiii) above may be made; provided that if a Default or Event of

 

-134-



--------------------------------------------------------------------------------

Default with respect to Section 11.1.(a), (e) or (f) exists or would exist after
giving effect to such Restricted Payment, or if all or any portion of the
Obligations have been accelerated, the Parent and the Company may not make any
Restricted Payments.

(g) Liquidity Covenant. During the Covenant Relief Period and through and
including the calendar month ending December 31, 2022, the Company shall not
permit the average balance during any calendar month (calculated as the average
as of the Friday of each week during such calendar month) of the sum of (a) the
aggregate unrestricted cash and cash equivalents as of any date of determination
(which amounts may be reasonably estimated in good faith by the Company
accounting for pending withdrawals and deposits and information available at the
time of determination) plus (b) an amount equal to (i) the aggregate Revolving
Credit Commitments minus (ii) the aggregate Revolving Credit Exposure as of such
date of determination, to be less than $200,000,000.the sum of (x) $200,000,000
plus (y) for the period commencing on the Second Amendment Effective Date
through and including December 24, 2021, 50% of the Revolving Credit Commitments
(whether drawn or undrawn) of the Fourth Amendment Non-Extending Lenders (as
defined in the Existing Credit Agreement as in effect on the Second Amendment
Effective Date) from time to time outstanding.

(h) Testing and Application of Financial Covenants. Except as set forth in the
following sentence, the financial covenants set forth in clauses (a)-(e) of this
Section 10.1. shall apply at all times but, unless otherwise expressly required
pursuant to this Agreement and the other Loan Documents, the Company shall in
any event be obligated to report its compliance therewith (or, during the
Covenant Relief Period, its calculation thereof) only at the end of each fiscal
quarter or fiscal year, as applicable, as provided in Section 9.3.(a).
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the financial covenants set forth in clauses (a)-(e) of this
Section 10.1. shall not apply during the Covenant Relief Period.

Section 10.2. Restrictions on Liens and Negative Pledges.

(a) Eligible Property Liens; Equity Liens. The Company shall not, and shall not
permit any other Loan Party or any Subsidiary of any Loan Party to, create,
assume, incur, permit or suffer to exist any Lien on (i) any Equity Interest in
any Eligible Property Subsidiary (other than Permitted Equity Liens), (ii) any
Equity Interest in any Parent Entity (other than the Parent) or any Loan Party
(other than the Parent) that is not an Eligible Property Subsidiary (other than
Permitted Equity Liens and, to the extent constituting Liens, Permitted
JV/Mortgage Restrictions) or (iii) any Eligible Property (other than Permitted
Liens).

(b) Eligible Property Negative Pledges. The Company shall not, and shall not
permit any other Loan Party or any Subsidiary of any Loan Party to, permit
(i) any Equity Interest in any Eligible Property Subsidiary or (ii) the Core
Hotel Property with respect to any Eligible Property, to be subject to a
Negative Pledge.

(c) Liens and Negative Pledges Following Default. Without limiting the
restrictions set forth in clauses (a) and (b) above, if immediately prior to the
creation, assumption or incurrence of a Lien or Negative Pledge, or immediately
thereafter, either (x) a Default or Event of Default is or would be in existence
(including arising from non-compliance with any financial

 

-135-



--------------------------------------------------------------------------------

covenant pursuant to Section 10.1.) or (y) the Covenant Relief Period shall be
continuing, the Company shall not, and shall not permit any other Loan Party or
any Subsidiary of any Loan Party to, create, assume or incur (i) any Lien on any
Equity Interests held by the Parent or any Subsidiary of the Parent (other than
Permitted Equity Liens and, to the extent constituting Liens, Permitted
JV/Mortgage Restrictions), (ii) any Lien on any property or assets (other than
Equity Interests) of the Parent or any Subsidiary of the Parent (other than
Permitted Liens) or (iii) any Negative Pledge in respect of any property or
assets of the Company or any Subsidiary of the Company (other than, to the
extent constituting a Negative Pledge, Permitted JV/Mortgage Restrictions with
respect to property or assets that constitute Equity Interests); provided, in
each case, during the Covenant Relief Period, (1) any Liens securing, or
Negative Pledges created pursuant to the terms of, Indebtedness permitted to be
secured by Liens under Section 10.11.(a) and (2) Permitted Sale Restrictions
arising in connection with any Dispositions not prohibited by Section 10.11.(e),
shall not be prohibited by this Section 10.2.(c).

Section 10.3. Restrictions on Intercompany Transfers.

The Company shall not, and shall not permit any other Loan Party or any other
Subsidiary to, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any
Subsidiary of the Company (other than an Excluded Subsidiary or an Excluded
Foreign Subsidiary) to: (a) pay dividends or make any other distribution on any
of such Subsidiary’s capital stock or other equity interests owned by the
Company or any other Subsidiary; (b) pay any Indebtedness owed to the Company or
any other Subsidiary; (c) make loans or advances to the Company or any other
Subsidiary; or (d) transfer any of its property or assets to the Company or any
other Subsidiary; other than:

(i) with respect to clauses (a) – (d), those encumbrances or restrictions
(A) contained in any Loan Document, (B) constituting Permitted Sale
Restrictions, (C) those encumbrances or restrictions contained in any agreement
that evidences Unsecured Indebtedness containing encumbrances or restrictions on
the actions described above that are substantially similar to, or, taken as a
whole, not more restrictive than, those contained in the Loan Documents (as
determined in good faith by the Company), (D) relating to Indebtedness secured
by a Lien on assets that is not otherwise prohibited under Sections 10.2.(a),
(c)(i) or (c)(ii); provided that the encumbrances and restrictions apply only to
the Subsidiary or the assets that are the subject of such Lien, (E) contained in
the organizational documents or other agreements binding on or applicable to any
Excluded Subsidiary, Excluded Foreign Subsidiary or any Subsidiary that is not a
Wholly Owned Subsidiary (but only to the extent such encumbrance or restriction
covers any direct or indirect Equity Interest in such Subsidiary or the property
or assets of such Subsidiary), (F) imposed by Applicable Law, (G) contained in
an agreement that governs an Investment in, or other agreement binding on, an
Unconsolidated Affiliate (but only to the extent such encumbrance or restriction
applies to any direct or indirect Equity Interest in such Unconsolidated
Affiliate), (H) other than in respect of any Eligible Property Subsidiary,
Permitted JV/Mortgage Restrictions or (I) Permitted Transfer Restrictions, and

(ii) with respect to clauses (a) and (d), customary provisions restricting
assignment of any agreement, lease, license, permit or other contract entered
into by the Company or any of their Subsidiaries in the ordinary course of
business.

 

-136-



--------------------------------------------------------------------------------

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Company shall not, and shall not permit any other Loan Party or any other
Subsidiary to: (a) merge or consolidate; (b) liquidate, windup or dissolve
itself (or suffer any liquidation or dissolution) or (c) convey, sell, lease,
sublease, transfer or otherwise dispose of, in one transaction or a series of
transactions and whether effected pursuant to a Division or otherwise, assets,
or the capital stock of or other Equity Interests in any of its Subsidiaries
having a fair market value in excess of a Substantial Amount, whether now owned
or hereafter acquired; provided, however, that, subject to the restrictions set
forth in Section 8.17. and Section 10.11.:

(i) the Parent or any Subsidiary of the Parent may enter into any transaction of
merger or consolidation with or into any other Subsidiary of the Parent or any
other Person; provided, however, that:

(A) (1) immediately prior to entering into such transaction no Default or Event
of Default shall exist and (2) at the time of, and immediately thereafter and
after giving effect to such transaction no Event of Default arising under
Section 11.1.(a), (e) or (f) shall have occurred and be continuing, nor, as the
result of the occurrence of any other Event of Default, have the Obligations
been accelerated pursuant to Section 11.2.;

(B) in the case of any merger or consolidation involving (1) any Borrower, such
Borrower shall be the surviving entity; (2) the Parent (other than with any
Borrower or any Subsidiary Guarantor), the Parent shall be the surviving entity;
or (3) any Subsidiary Guarantor (other than with any Borrower), the surviving
entity shall be a Guarantor or shall become a Guarantor in accordance with the
applicable requirements of Section 8.14.; and

(C) in the case of the entry into any transaction of merger or consolidation
with a Person other than the Parent or a Subsidiary of the Parent which
transaction or series of related transactions shall have a fair market value in
excess of a Substantial Amount, not later than the date on which such
transaction is entered into: (1) the Company shall have given the Administrative
Agent and the Lenders written notice of the entry into such transaction; and
(2) the Company shall have delivered to the Administrative Agent a Compliance
Certificate, calculated on a pro forma basis, evidencing the continued
compliance by the Loan Parties with the financial covenants contained in
Section 10.1., after giving effect to such transaction or series of
transactions; provided, however, that in the event that the obligation of the
Parent or any Subsidiary to consummate such transaction is subject to a
financing condition or the obtaining of the requisite approval of the Lenders
under this Agreement, the Compliance Certificate required by this clause
(2) shall not be required to be delivered until the date on which such
transaction is consummated;

(ii) any Loan Party or any Subsidiary may convey, sell, lease, sublease or
otherwise transfer or dispose of, in one transaction or a series of related
transactions and

 

-137-



--------------------------------------------------------------------------------

whether effected pursuant to a Division or otherwise, its assets, or the capital
stock of or other Equity Interests in any of its Subsidiaries to the Parent or
any other Subsidiary of the Parent so long as immediately prior to the taking of
such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence; provided, that, in each
case described in this Section 10.4.(ii), if any Loan Party that is a limited
liability company consummates a Division, each Division Successor shall be
required to comply with the obligations set forth in Section 8.14.;

(iii) any Loan Party or any other Subsidiary may convey, sell, lease, sublease
or otherwise transfer or dispose of, whether by one transaction or a series of
related transactions and whether effected pursuant to a Division or otherwise,
any assets, or capital stock of or other Equity Interests in its Subsidiaries;
provided that in the case of any such transaction or series of related
transactions involving assets, capital stock or other Equity Interests having a
fair market value in excess of the Substantial Amount being conveyed, sold,
leased, subleased or otherwise transferred or disposed of to any other Person
that is not a Loan Party or a Subsidiary:

(A) the Company shall have, not later than the date of such transaction or
series of related transactions, (1) given the Administrative Agent and the
Lenders written notice of such transaction or series of related transactions and
(2) delivered to the Administrative Agent a Compliance Certificate, calculated
on a pro forma basis, evidencing the continued compliance by the Loan Parties
with the financial covenants contained in Section 10.1., after giving effect to
such transaction or series of transactions; and

(B) immediately prior to any such transaction or series of related transactions,
and immediately thereafter and after giving effect to such transaction or series
of related transactions, no Event of Default arising under Section 11.1.(a), (e)
or (f) shall have occurred and be continuing, nor, as the result of the
occurrence of any other Event of Default, have the Obligations been accelerated
pursuant to Section 11.2.;

(iv) the Loan Parties and the other Subsidiaries may lease, sublease or license
their respective assets, as lessor, licensor or sublessor (as the case may be),
in the ordinary course of their business; and

(v) any Subsidiary of the Company (including PK Domestic Holdco LLC pursuant to
the PK Domestic Holdco Reorganization Transactions, but not any other Eligible
Property Subsidiary) may liquidate, wind-up or dissolve itself (or suffer its
liquidation or dissolution) so long as immediately prior to the taking of such
action, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence.

Section 10.5. Plans.

The Company shall not, and shall not permit any other Loan Party or, except as
would not reasonably be expected to (i) have a Material Adverse Effect or
(ii) result in the execution, delivery

 

-138-



--------------------------------------------------------------------------------

and performance of this Agreement or the other Loan Documents or the Fee
Letters, or the extensions of credit or repayments of amounts hereunder or
thereunder, constituting a non-exempt “prohibited transaction” under ERISA or
the Internal Revenue Code, any Subsidiary to, permit any of its respective
assets to become or be deemed to be “plan assets” within the meaning of ERISA,
the Internal Revenue Code and the respective regulations promulgated thereunder.
The Company shall not cause or permit to occur, and shall not permit any other
member of the ERISA Group to cause or permit to occur, any ERISA Event if such
ERISA Event would reasonably be expected to have a Material Adverse Effect.

Section 10.6. Fiscal Year.

The Company shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Closing
Date.

Section 10.7. Modifications of Organizational Documents.

(a) The Company shall not, and shall not permit any other Loan Party or any
other Subsidiary to, amend, supplement, restate or otherwise modify its articles
of incorporation, declaration of trust, partnership agreement, certificate of
formation, operating agreement, by-laws or other organizational documents
without the prior written consent of the Administrative Agent if such amendment,
supplement, restatement or other modification (i) is adverse to the interests of
the Administrative Agent or the Lenders in any material respect or (ii) could
reasonably be expected to have a Material Adverse Effect. Notwithstanding the
foregoing, the Company may adopt the Restated Company Operating Agreement;
provided that substantially concurrently with the adoption thereof, the Company
shall (i) deliver or cause to be delivered a copy thereof duly certified by the
Secretary or Assistant Secretary of the Company and (ii) to the extent requested
by the Administrative Agent, deliver or cause to be delivered an opinion of
counsel to the Company, addressed to the Administrative Agent and the Lenders in
form and substance reasonably satisfactory to the Administrative Agent.

(b) The Company shall not, and shall not permit, (i) the Parent to reorganize
under the laws of a foreign jurisdiction that is not the United States of
America, a State thereof or the District of Columbia, (ii) any Parent Entity
(other than the Parent) or the Company to convert, invert, reconstitute its
organizational form or otherwise reorganize as a Foreign Subsidiary or (iii) any
Subsidiary Borrower to convert, invert, reconstitute its organizational form or
otherwise reorganize as a Foreign Subsidiary organized under the laws of a
jurisdiction other than the jurisdiction of such Subsidiary Borrower’s formation
as of the date such Subsidiary Borrower became a Subsidiary Borrower hereunder.

Section 10.8. Transactions with Affiliates.

The Company shall not permit to exist or enter into, and shall not permit any
Loan Party or other Subsidiary to permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of any Loan Party or any Subsidiary
(other than the Parent, the Company, any other Loan Party or any Subsidiary),
except:

 

-139-



--------------------------------------------------------------------------------

(a) as set forth on Schedule 7.1.(s);

(b) Restricted Payments permitted under Section 10.1.(f);

(c) transactions permitted by Section 8.17. and Section 10.11.;

(d) the Spin-Off Transactions;

(e) amendments to the Distribution Agreement and/or the Ancillary Agreements
that are not adverse to the interests of the Administrative Agent or the Lenders
in any material respect or otherwise could reasonably be expected to have a
Material Adverse Effect;

(f) transactions upon fair and reasonable terms which are no less favorable to
the Company, such Subsidiary, or any Loan Party than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate;

(g) transactions constituting Investments by the Company or any Subsidiary in
any Unconsolidated Affiliate that are not otherwise prohibited under the Loan
Documents; and

(h) the PK Domestic Holdco Reorganization Transactions.

Notwithstanding the foregoing, no payments may be made with respect to any items
set forth on such Schedule 7.1.(s) if a Default or Event of Default exists or
would result therefrom or during the Covenant Relief Period.

Section 10.9. Environmental Matters.

The Company shall not, and shall not permit any other Loan Party or other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any
Environmental Law or in a manner that could reasonably be expected to lead to
any environmental claim or pose a risk to human health, safety or the
environment, to the extent that any of the foregoing could reasonably be
expected to have a Material Adverse Effect. Nothing in this Section shall impose
any obligation or liability whatsoever on the Administrative Agent or any
Lender.

Section 10.10. Derivatives Contracts.

The Company shall not, and shall not permit any other Loan Party or other
Subsidiary to enter into or become obligated in respect of, Derivatives
Contracts, other than Derivatives Contracts entered into by the Parent, the
Company, any other Loan Party or other Subsidiary for a bona fide business
purpose to establish an effective hedge in respect of liabilities, commitments
or assets held or reasonably anticipated to be held by the Parent, the Company,
any other Loan Party or other Subsidiary.

 

-140-



--------------------------------------------------------------------------------

Section 10.11. Additional Covenants during the Covenant Relief Period.

During the Covenant Relief Period, the Company shall not, and shall not permit
any other Loan Party or any other Subsidiary to:

(a) Indebtedness. Incur or otherwise make any Debt Issuance other than:

(i) Indebtedness under the this Agreement and incurred under the Existing Credit
Agreement;

(ii) Permitted Capital Markets Indebtedness and unsecured convertible debt
securities, which Indebtedness under this clause (ii), for the avoidance of
doubt, shall be subject to the mandatory prepayment provisions in
Section 2.9.(b)(v);

(iii) Non-Recourse Indebtedness of Excluded Subsidiaries (including Subsidiaries
that become Excluded Subsidiaries in connection with the incurrence of such
Indebtedness and otherwise in compliance with this Agreement) in an aggregate
principal amount up to $350,000,000;

(iv) Permitted Refinancing Indebtedness;

(v) COVID-19 Relief Funds;

(vi) to the extent qualified as Capitalized Lease Obligations, Qualified Ground
Leases;

(vii) Capitalized Lease Obligations and purchase money obligations in respect of
personal property in an aggregate amount (excluding any purchase money
obligations associated with trade payables that do not constitute Indebtedness)
not to exceed 1% of Unencumbered Asset Value (calculated as of December 31,
2019); and

(viii) Guarantees or intercompany Indebtedness constituting permitted
Investments under Section 10.11.(d);

(b) Debt Prepayments. (i) Voluntarily prepay or otherwise make any voluntary or
optional payment in respect of, or voluntarily purchase or otherwise acquire,
any subordinated, junior or secured Indebtedness for borrowed money of the
Parent and its Subsidiaries, or any other Indebtedness for borrowed money of the
Parent or any of its Subsidiaries having a maturity after the Tranche A-2
Maturity Date (other than (x) intercompany Indebtedness to the extent paid to
the Company or any Wholly Owned Subsidiary of the Company that is not an
Excluded Subsidiary, (y) other intercompany Indebtedness to the extent such
payment constitutes a permitted Investment under Section 10.11.(d), or (z) with
the proceeds of Permitted Refinancing Indebtedness) or (ii) repay any
Indebtedness for borrowed money of the Parent and its Subsidiaries (other than
(x) Indebtedness under this Agreement and under the Existing Credit Agreement,
(y) intercompany Indebtedness to the extent paid to the Company or any Wholly
Owned Subsidiary of the Company that is not an Excluded Subsidiary and (z) other
intercompany Indebtedness to the extent such payment constitutes a permitted
Investment under

 

-141-



--------------------------------------------------------------------------------

Section 10.11.(d)) having a maturity prior to the Term Loan Maturity Date (as
defined in the Existing Credit Agreement as in effect on the First Amendment
Effective Date) other than with the proceeds of Permitted Refinancing
Indebtedness; provided that the Company shall be permitted to (w) make mandatory
prepayments of such Indebtedness under this clause (b)(ii) arising from the
disposition (whether voluntary or involuntary) of any asset securing such
Indebtedness as of the date of such mandatory prepayment event, (x) repay
existing Indebtedness with respect to the DoubleTree Hotel Spokane City Center,
(y) make repayments or prepayments in respect of purchase money Indebtedness
financing personal property, and (z) make other repayments or prepayments under
this clause (b) in an aggregate amount not to exceed $15,000,000 during the
Covenant Relief Period;

(c) Capital Expenditures. Make any capital expenditures except for Permitted
Capital Expenditures;

(d) Investments. Merge or consolidate, or enter into any Acquisition or make any
other Investment, other than:

(i) Permitted Capital Expenditures;

(ii) Investments in (A) Loan Parties and their Subsidiaries (other than
non-Wholly Owned Subsidiaries and Excluded Subsidiaries) and (B) non-Wholly
Owned Subsidiaries and Excluded Subsidiaries so long as such Investments do not
constitute Guarantees of Indebtedness for Borrowed Money or otherwise constitute
a discretionary Investment in such non-Wholly Owned Subsidiary or Excluded
Subsidiary; provided that (x) the transfer of any Hotel Property to a non-Wholly
Owned Subsidiary or Excluded Subsidiary shall be deemed to be a discretionary
Investment and (y) funding a non-Wholly Owned Subsidiary and/or Excluded
Subsidiary for operating expenses in the ordinary course of business, debt
service when due and required capital expenditures shall not be deemed a
discretionary Investment;

(iii) Investments constituting intercompany Asset Dispositions permitted under
Section 10.11.(e);

(iv) Investments in existing Unconsolidated Affiliates that are required to be
made pursuant to such entities’ organizational documents;

(v) Investments constituting the Acquisition of any Property thatand related
personal property assets (provided that any Property acquired shall be an
Eligible Property included in the calculation of Unencumbered Asset Value at all
times during the Covenant Relief Period after the applicable acquisition date
thereof) and acquired in or in connection with an exchange or swap of real
property assets in a transaction covered by Section 1031 of the Internal Revenue
Code, including 1031 Properties;

(vi) Investments constituting Guarantees of Customary Non-Recourse Exceptions in
respect of any Non-Recourse Indebtedness permitted to be incurred or incurred by
Excluded Subsidiaries or Unconsolidated Affiliates;

 

-142-



--------------------------------------------------------------------------------

(vii) additional Investments in an aggregate amount not to exceed $200,000,000
during the Covenant Relief Period;

(viii) additional Investments with the Net Cash Proceeds of the issuance of any
Equity Interests by the Parent, any Parent Entity or any Borrower to any Person
that is not the Parent, any other Parent Entity or a Borrower, in an aggregate
amount up to $500,000,0001,000,000,000 (calculated in the aggregate together
with any such Net Cash Proceeds applied to Permitted Capital Expenditures
pursuant to Section 10.11.(c) and that are applied to the acquisition of any
Hotel Property; provided that any such Hotel Property shall be an Eligible
Property included in the calculation of Unencumbered Asset Value at all times
during the Covenant Relief Period;

(ix) solely necessary to effect the PK Domestic Holdco Reorganization
Transactions;

(x) mergers and consolidations among the Parent and its Subsidiaries so long as,
in the case of any merger or consolidation involving (1) any Borrower, such
Borrower shall be the surviving entity; (2) the Parent (other than with any
Borrower or any Subsidiary Guarantor), the Parent shall be the surviving entity;
(3) any Subsidiary Guarantor (other than with any Borrower), the surviving
entity shall be a Guarantor or shall become a Guarantor in accordance with the
applicable requirements of Section 8.14.; (4) any Wholly Owned Subsidiary that
is not an Excluded Subsidiary (other than with any Borrower or any Subsidiary
Guarantor), a Wholly Owned Subsidiary that is not an Excluded Subsidiary shall
be the surviving entity or (5) any non-Wholly Owned Subsidiary that is not an
Excluded Subsidiary (other than with any Borrower, any Subsidiary Guarantor or
any Wholly Owned Subsidiary), a non-Wholly Owned Subsidiary (in which the value
of the direct and indirect ownership interest of the Company in the surviving
non-Wholly Owned Subsidiary is not less than the direct and indirect ownership
of any non-surviving entity unless pursuant to a transaction otherwise permitted
under Section 10.11.(e)(xi)) or a Wholly Owned Subsidiary that, in either case,
is not an Excluded Subsidiary, shall be the surviving entity;

(xi) Investments in cash and cash equivalents;

(xii) Investments in respect of Guarantees provided in Permitted Refinancing
Indebtedness;

(xiii) Investments made as a result of the receipt of non-cash consideration
from an Asset Disposition permitted under Section 10.11.(e); and

(xiv) Investments consisting of stock, obligations or securities received in
settlement of amounts owing to Park or any of its Subsidiaries in the ordinary
course of business or in a distribution received in respect of an Investment
permitted under this Section 10.11.(d);

provided that if an Event of Default exists or would exist after giving effect
to such Investment, only Investments described in clause (ii)(A) above may be
made;

 

-143-



--------------------------------------------------------------------------------

(e) Asset Dispositions. Make any non-ordinary course Asset Dispositions
(including any transaction pursuant to a Hotel Sale Agreement (whether or not
permitted hereunder)), other than:

(i) Asset Dispositions pursuant to a 1031in connection with an exchange or swap
of real property to the extent replaced by real property assetsProperty in a
transaction covered by Section 1031 of the Internal Revenue Code to the extent
replaced by Property and related personal property assets, including 1031
Properties, of equal or greater value (or, if for lesser value, such difference
in value shall be deemed to be included in the aggregate calculation of
$500,000,000 aggregate limitation under this clause (e)) and any such
replacement assetProperty acquired in or in connection with such 1031 exchange
or swap shall be an Eligible Property included in the calculation of
Unencumbered Asset Value at all times during the Covenant Relief Period;

(ii) intercompany transfers (other than transfers by the Parent or any Wholly
Owned Subsidiary of the Parent to any non-Wholly Owned Subsidiary or Excluded
Subsidiary or any Subsidiary that becomes a non-Wholly Owned Subsidiary or
Excluded Subsidiary during the Covenant Relief Period, in each case, unless
constituting a permitted Investment under Section 10.11.(d)(ii)(B));

(iii) dispositions of minority equity interests in joint ventures;

(iv) dispositions of the Company’s laundry business;

(v) dispositions solely to effect the PK Domestic Holdco Reorganization
Transactions;

(vi) transfers and dispositions of cash and cash equivalents as consideration
for a transaction permitted by the terms of this Agreement;

(vii) dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Parent and its Subsidiaries;

(viii) the termination of Derivatives Contracts permitted by Section 10.10.;

(ix) transactions permitted under Section 10.11(d)(x), transactions constituting
Restricted Payments made pursuant to and in accordance with the provisions of
Section 10.1.(f), and Liens in respect of Secured Indebtedness permitted to be
incurred under Section 10.11.(a);

(x) the abandonment of intellectual property rights which, in the reasonable
good faith determination of the Company, are no longer used or useful to the
business of any Loan Party or their respective Subsidiaries; and

 

-144-



--------------------------------------------------------------------------------

(xi) additional Asset Dispositions having a fair market value for all such Asset
Dispositions during the Covenant Relief Period not to exceed $500,000,000 in the
aggregate; provided that

(A) in the case of any Asset Disposition having a fair market value in excess of
$50,000,000 of to any other Person that is not a Loan Party or a Wholly Owned
Subsidiary, the Company shall have, not later than the date of such Asset
Disposition, given the Administrative Agent and the Lenders written notice of
such Asset Disposition; and

(B) immediately prior to any such Asset Disposition, and immediately thereafter
and after giving effect to such transaction or series of related transactions,
no Event of Default shall have occurred and be continuing.

ARTICLE XI. DEFAULT

Section 11.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. (i) Any Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of any of the Loans, or
(ii) any Borrower or any Guarantor shall fail to pay interest on the Loans or
any of the other payment Obligations owing by any Borrower or any other
Guarantor under this Agreement, any other Loan Document or the Fee Letters,
within five (5) Business Days of the date when due.

(b) Default in Performance.

(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.1.(i) (with respect to any Loan Party or any Eligible Property
Subsidiary), Section 8.8.(b), Section 8.12. (with respect to the Parent),
Section 8.14.(b)(ii), Section 8.14.(c)(ii), Section 8.16., Section 9.4.(j) or
Article X.;

(ii) Any Parent Entity shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.17.(a), and such failure continues for five (5) Business Days
following the occurrence thereof without satisfying the requirements in
Section 8.17.(b);

(iii) The Company shall fail to perform or observe any term, covenant, condition
or agreement contained in Section 9.1., 9.2., 9.3. or 9.4.(d) and such failure
shall continue for a period of five (5) Business Days after the earlier of
(x) the date upon which a Responsible Officer of the Company obtains knowledge
of such failure or (y) the date upon which the Company has received written
notice of such failure from the Administrative Agent; or

 

-145-



--------------------------------------------------------------------------------

(iv) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section and such failure
shall continue for a period of thirty (30) days after the earlier of (x) the
date upon which a Responsible Officer of the Company obtains knowledge of such
failure or (y) the date upon which the Company has received written notice of
such failure from the Administrative Agent.

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Administrative Agent or any Lender, shall at any time prove to have
been incorrect or misleading, in any material respect when furnished or made or
deemed made.

(d) Indebtedness Cross-Default. There shall occur (i) any default, event or
condition resulting in (or permitting the) acceleration, mandatory repurchase or
mandatory prepayment (other than as a result of (A) customary non-default
mandatory prepayment requirements resulting from asset sales, casualty events,
debt or equity issuances, extraordinary receipts or borrowing base limitations
and (B) any Indebtedness constituting convertible debt becoming due as a result
of the exercise by any holder thereof of conversion, exchange or similar rights
related to the value of the applicable Loan Party’s equity securities so long as
such Indebtedness is converted into or exchanged for Equity Interests (other
than Mandatorily Redeemable Stock)) of, or any failure to pay at maturity,
Indebtedness (other than the Obligations and Nonrecourse Indebtedness) of the
Parent, any Borrower, any Guarantor or any of their Subsidiaries, or any default
by the Parent, any Borrower, any Guarantor or any of their Subsidiaries in, or
resulting in the payment of amounts in respect of Derivatives Contracts, in
excess of $75,000,000 individually or in the aggregate or (ii) any default,
event or condition resulting in the acceleration, mandatory repurchase or
mandatory prepayment (other than as a result of customary non-default events,
such as mandatory prepayments triggered by asset sales or casualty events) of,
or any failure to pay at maturity, Nonrecourse Indebtedness of the Parent, any
Borrower, any Guarantor or any of their Subsidiaries in a principal amount at
any time outstanding in excess of $250,000,000 individually or in the aggregate.

(e) Voluntary Bankruptcy Proceeding. Any Loan Party or any other Subsidiary or
Subsidiaries to which more than 5.0% of Total Asset Value individually or in the
aggregate is attributable shall: (i) commence a voluntary case under any Debtor
Relief Law; (ii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under any Debtor
Relief Law or consent to any proceeding or action described in the immediately
following subsection (f); (iii) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (iv) admit in writing its inability
to pay its debts as they become due; (v) make a general assignment for the
benefit of creditors; (vi) make a conveyance fraudulent as to creditors under
any Applicable Law; or (vii) take any corporate, member, partnership or other
similar action for the purpose of effecting any of the foregoing.

 

-146-



--------------------------------------------------------------------------------

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Loan Party or any other Subsidiary or Subsidiaries to
which more than 5.0% of Total Asset Value individually or in the aggregate is
attributable in any court of competent jurisdiction seeking: (i) relief under
any Debtor Relief Law; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of sixty (60) consecutive calendar days, or an order
granting the relief requested in such case or proceeding (including, but not
limited to, an order for relief under any Debtor Relief Law) shall be entered.

(g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or any Fee
Letter (except for (i) release of a Subsidiary Guarantor or Collateral pursuant
to Section 8.14. or 8.15., (ii) termination of the Commitments in accordance
with Section 2.13. and (iii) termination of any Loan Document in accordance with
its terms) or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or any Fee Letter or any Loan Document shall
cease to be in full force and effect (except as a result of the express terms
thereof).

(h) Judgment. A judgment or order for the payment of money or other non-monetary
relief shall be entered against any Loan Party or any Subsidiary by any court or
other tribunal and (i) such judgment or order shall continue for a period of
sixty (60) days without being paid, stayed or dismissed through appropriate
appellate proceedings and (ii) either (A) the amount (other than amounts covered
by insurance for which coverage has not been denied in writing by the applicable
insurance carrier) exceeds, (x) individually or together with all other such
unsatisfied judgments or orders entered against the Loan Parties and the
Eligible Property Subsidiaries, $75,000,000 or (y) solely to the extent in
relation to any Subsidiary having any obligations in respect of Nonrecourse
Indebtedness, individually or together with all other such unsatisfied judgments
or orders entered against other Subsidiaries, $250,000,000 or (B) in the case of
an injunction or other non-monetary relief, such injunction, judgment or order
could reasonably be expected to have a Material Adverse Effect.

(i) ERISA. Except to the extent constituting Hilton/HGV Retained Liabilities
retained, assumed or indemnified by Hilton or HGV pursuant to the Distribution
Agreement or the Ancillary Agreements to the extent such retention, assumption
or indemnification of such Hilton/HGV Retained Liabilities by Hilton, HGV or
their respective Affiliates (other than the Parent and its Subsidiaries) shall
not be subject to dispute for a period greater than 45 days following the
receipt of a written notice of an Agreement Dispute pursuant to Article IX of
the Distribution Agreement or otherwise determined to be unenforceable:

(i) any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to the ERISA Group aggregating in excess of
$10,000,000; or

 

-147-



--------------------------------------------------------------------------------

(ii) the aggregate “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $10,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.

(j) Collateral Documents. Any Collateral Document shall for any reason fail to
create a valid and perfected security interest in any portion of the Collateral
or Covenant Relief Period Collateral, as applicable, purported to be covered
thereby, with the priority required by the applicable Collateral Document,
except as (i) permitted by the terms of any Loan Document or (ii) as a result of
the release of such security interest in accordance with the terms of any Loan
Document.

(k) Change of Control/Change in Management.

(i) During any period of twelve (12) consecutive months ending on each
anniversary of the Closing Date, individuals who at the beginning of any such
12-month period constituted the Board of Directors of the Parent (together with
any new directors whose election by such Board or whose nomination for election
by the shareholders of the Parent was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Parent then in office;

(ii) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the total voting power of the then outstanding
voting stock of the Parent;

(iii) The Parent shall cease to own and control, directly or indirectly, greater
than 50% of the outstanding Equity Interests of the Company;

(iv) The Parent or a Wholly Owned Subsidiary of the Parent shall cease to either
(x) be the sole managing member of the Company or (y) have the sole and
exclusive power to exercise all management and control over the Company;

(v) The Company shall cease to own and control, directly or indirectly, 100% of
the outstanding Equity Interests of PK Domestic LLC or any other Borrower (in
each case, other than Acceptable Preferred Equity Interests); or

(vi) The occurrence of any “change of control” or similar event under any
Indebtedness (other than Nonrecourse Indebtedness) of the Parent or any of its
Subsidiaries with an aggregate principal amount of $75,000,000 or more which
results in a default under such Indebtedness beyond the period of grace (if any)
or any declaration of such Indebtedness to be due and payable prior to the
scheduled maturity thereof.

 

-148-



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 11.1., in the event of
a Default or Event of Default arising as a result of the inclusion of any Hotel
Property as an Eligible Property at any particular time of reference, if such
Default or Event of Default is capable of being cured solely by the exclusion of
such Hotel Property as an Eligible Property, the Company shall be permitted a
period not to exceed fifteen (15) days from the earlier of (x) the date upon
which a Responsible Officer of the Company obtains knowledge of such Default or
Event of Default (as applicable) or (y) the date upon which the Company has
received written notice of such Default or Event of Default from the
Administrative Agent, to exclude such Hotel Property as an Eligible Property by
delivering to the Administrative Agent each of the following: (1) written notice
thereof and (2) a Compliance Certificate, prepared for each fiscal period in
which such Hotel Property was included as an Eligible Property but was not in
fact an Eligible Property, evidencing compliance with the financial covenants
set forth in Section 10.1. for such period, excluding such Hotel Property as an
Eligible Property, as applicable.

Section 11.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in Sections
11.1.(e) or 11.1.(f), (1) (A) the principal of, and all accrued interest on, the
Loans and the Notes at the time outstanding and (B) all of the other Obligations
of the Borrowers, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents or the Fee Letters shall become immediately and
automatically due and payable by each Borrower without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by such
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the obligation of the Lenders to make Loans hereunder shall all immediately
and automatically terminate.

(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may, with the consent of the Requisite Lenders, and shall, at the
direction of the Requisite Lenders: (1) declare (A) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding and (B) all
of the other Obligations, including, but not limited to, the other amounts owed
to the Lenders and the Administrative Agent under this Agreement, the Notes or
any of the other Loan Documents or the Fee Letters to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Borrower on behalf of itself and the other Loan
Parties, and (2) terminate the Commitments and the obligation of the Lenders to
make Loans hereunder.

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

 

-149-



--------------------------------------------------------------------------------

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Company and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Company and its Subsidiaries and to exercise such power as the
court shall confer upon such receiver.

(e) Remedies in Respect of Specified Derivatives Contracts and Specified Cash
Management Agreements. Notwithstanding any other provision of this Agreement or
other Loan Document, each Specified Derivatives Provider and Specified Cash
Management Bank shall have the right, with prompt notice to the Administrative
Agent, but without the approval or consent of or other action by the
Administrative Agent or the Lenders, to take any action or avail itself of any
remedies available to such Specified Derivatives Provider under any Specified
Derivatives Contract or to such Specified Cash Management Bank under any
Specified Cash Management Agreement.

Notwithstanding anything to the contrary contained herein, except with respect
to an Event of Default under Section 11.1.(e) (solely with respect to the Parent
and the Borrowers) or Section 11.1.(f) (solely with respect to the Parent and
the Borrowers), no Lender shall cancel or terminate any of its Commitments prior
to the Funding Date.

Section 11.3. Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Section 11.4. Allocation of Proceeds.

(a) [Intentionally Omitted]

(b) If an Event of Default exists and maturity of any of the Obligations has
been accelerated, all payments received by the Administrative Agent under any of
the Loan Documents (or by any Lender as the result of the exercise of rights
under Section 13.4.), in respect of any Guaranteed Obligations shall be applied
in the following order and priority:

 

-150-



--------------------------------------------------------------------------------

First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
payable to them;

Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause payable to them;

Fourth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans and payment obligations then owing under Specified
Derivatives Contracts and Specified Cash Management Agreements, ratably among
the Lenders, the Specified Derivatives Providers and the Specified Cash
Management Banks in proportion to the respective amounts described in this
clause payable to them; and

Fifth, the balance, if any, after all of the Guaranteed Obligations have been
paid in full in cash, to the Company or as otherwise required by Applicable Law.

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts and Specified Cash Management Agreements shall be excluded
from the application described above if the Administrative Agent has not
received written notice thereof, together with such supporting documentation as
the Administrative Agent may request, from the applicable Specified Derivatives
Provider or Specified Cash Management Bank, as the case may be. Each Specified
Derivatives Provider or Specified Cash Management Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XII.
for itself and its Affiliates as if a “Lender” party hereto.

Section 11.5. [INTENTIONALLY OMITTED]

Section 11.6. [INTENTIONALLY OMITTED]

Section 11.7. Performance by Administrative Agent.

If any Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to such Borrower, and in the case of a Borrower other than the
Company, with a copy to the Company, perform or attempt to perform such
covenant, duty or agreement on behalf of such Borrower or such other Loan Party
after the expiration of any cure or grace periods set forth herein. In such
event, such Borrower shall, at the request of the Administrative Agent, promptly
pay any amount reasonably expended by the Administrative Agent in such
performance or attempted performance to the Administrative Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing,

 

-151-



--------------------------------------------------------------------------------

neither the Administrative Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrowers
under this Agreement or any other Loan Document.

Section 11.8. Rights Cumulative.

(a) Generally. The rights and remedies of the Administrative Agent and the
Lenders under this Agreement and each of the other Loan Documents, of the
Specified Derivatives Providers under the Specified Derivatives Contracts and of
the Specified Cash Management Banks under the Specified Cash Management
Agreements shall be cumulative and not exclusive of any rights or remedies which
any of them may otherwise have under Applicable Law. In exercising their
respective rights and remedies the Administrative Agent, the Lenders, the
Specified Derivatives Providers and the Specified Cash Management Banks may be
selective and no failure or delay by any such Lender Party in exercising any
right shall operate as a waiver of it, nor shall any single or partial exercise
of any power or right preclude its other or further exercise or the exercise of
any other power or right.

(b) Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders; provided that the foregoing
shall not prohibit (i) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Specified Derivatives Provider or Specified Cash Management Bank from exercising
the rights and remedies that inure to its benefit under any Specified
Derivatives Contract or Specified Cash Management Agreement, as applicable,
(iii) any Lender from exercising setoff rights in accordance with Section 13.4.
(subject to the terms of Section 3.3.), or (iv) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Requisite Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article XI. and (y) in addition to the matters set forth in
clauses (ii), (iii) and (iv) of the preceding proviso and subject to
Section 3.3., any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.

ARTICLE XII. THE ADMINISTRATIVE AGENT

Section 12.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the

 

-152-



--------------------------------------------------------------------------------

Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX. that the Borrowers
are not otherwise required to deliver directly to the Lenders. The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by any
Borrower, any Loan Party or any other Affiliate of the Company, pursuant to this
Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders. The Lenders hereby authorize the
Administrative Agent to release any Guarantor from the Guaranty (i) in the case
of a Subsidiary Guarantor, upon satisfaction of the conditions to release set
forth in Section 8.14. or Section 8.15.; (ii) if approved, authorized or
ratified in writing by the Requisite Lenders or all of the Lenders hereunder, as
the required under the circumstances; or (iii) on the then latest Maturity Date.
In connection with any such release of a Guarantor pursuant to the preceding
sentence, the Administrative Agent shall (and is hereby irrevocably authorized
by each Lender to) execute and deliver to any Loan Party, at such Loan Party’s
expense, all documents that such Loan Party shall reasonably request to evidence
such termination or release (any execution and delivery of such documents being
without recourse to or warranty by the Administrative Agent).

 

-153-



--------------------------------------------------------------------------------

Section 12.2. Bank of America as Lender.

Bank of America shall have the same rights and powers as a Lender, a Specified
Derivatives Provider or a Specified Cash Management Bank, as the case may be,
under this Agreement, any other Loan Document, any Specified Derivatives
Contract or any Specified Cash Management Agreement, as the case may be, as any
other Lender, Specified Derivatives Provider or any Specified Cash Management
Bank and may exercise the same as though it were not the Administrative Agent;
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include Bank of America in each case in its individual capacity. Bank of America
and its Affiliates may each accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, act as trustee under indentures of,
serve as financial advisor to, and generally engage in any kind of business with
the Borrowers, any other Loan Party or any other Affiliate thereof as if it were
any other bank and without any duty to account therefor to the other Lenders,
any Specified Derivatives Providers or any Specified Cash Management Banks.
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from the Loan Parties for services in connection with this
Agreement, any Specified Derivatives Contract or any Specified Cash Management
Agreement, or otherwise without having to account for the same to the other
Lenders, any Specified Derivatives Providers or any Specified Cash Management
Banks. The Lenders acknowledge that, pursuant to such activities, Bank of
America or its Affiliates may receive information regarding the Company, other
Loan Parties, other Subsidiaries and other Affiliates (including information
that may be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.

Section 12.3. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Administrative Agent by the Borrowers in respect of the matter or issue to
be resolved.

Section 12.4. Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or a Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of

 

-154-



--------------------------------------------------------------------------------

default”; provided, a Lender’s failure to provide such a “notice of default” to
the Administrative Agent shall not result in any liability of such Lender to any
other party to any of the Loan Documents. Further, if the Administrative Agent
receives such a “notice of default,” the Administrative Agent shall give prompt
notice thereof to the Lenders.

Section 12.5. Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence, bad faith or willful misconduct in connection with its duties
expressly set forth herein or therein as determined by a court of competent
jurisdiction in a final non-appealable judgment. Without limiting the generality
of the foregoing, the Administrative Agent may consult with legal counsel
(including its own counsel or counsel for the Borrowers or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its Related Parties: (a) makes any
warranty or representation to any Lender or any other Person or shall be
responsible to any Lender or any other Person for any statement, warranty or
representation made or deemed made by any Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of any Borrower or other Persons or
inspect the property, books or records of any Borrower or any other Person;
(c) shall be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence, bad faith or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

Section 12.6. Reimbursement by Lenders.

To the extent that the Borrowers for any reason fail to indefeasibly pay any
amount required under Section 13.2. or Section 13.10. to be paid by them to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees

 

-155-



--------------------------------------------------------------------------------

to pay to the Administrative Agent (or any such sub-agent) or such Related
Party, as the case may be, such Lender’s respective Pro Rata Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided, that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such sub-agent)
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) in connection with
such capacity. The agreements in this Section 12.6. shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement. If the Borrowers shall
reimburse the Administrative Agent for any such unreimbursed expense or
indemnity payment following payment by any Lender to the Administrative Agent in
respect of such unreimbursed expense or indemnity payment pursuant to this
Section 12.6., the Administrative Agent shall share such reimbursement on a
ratable basis with each Lender making any such payment.

Section 12.7. Lender Credit Decision, Etc.

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrowers, any other
Loan Party or any other Subsidiary or Affiliate, shall be deemed to constitute
any such representation or warranty by the Administrative Agent to any Lender.
Each of the Lenders acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transaction
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Company, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Company, the other Loan Parties, the other Subsidiaries and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective Related Parties, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrowers or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrowers, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrowers,

 

-156-



--------------------------------------------------------------------------------

any other Loan Party or any other Affiliate thereof which may come into
possession of the Administrative Agent or any of its Related Parties. Each of
the Lenders acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender.

Section 12.8. Successor Administrative Agent.

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Company. The Administrative Agent may be removed as Administrative Agent by all
of the Lenders (other than the Lender then acting as Administrative Agent) and,
provided no Default or Event of Default exists, the Company, upon 30 days’ prior
written notice if the Administrative Agent (i) is found by a court of competent
jurisdiction in a final, non-appealable judgment to have committed gross
negligence or willful misconduct in the course of performing its duties
hereunder or (ii) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment. Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Company’s approval, which approval shall not be unreasonably withheld or
delayed. If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within thirty (30) days after the current Administrative Agent’s
giving of notice of resignation, then the current Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Company and the Lenders that no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender directly, until such
time as a successor Administrative Agent has been appointed as provided for
above in this Section; provided, further, that such Lenders so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender were itself the Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Company and each Lender
prior written notice.

 

-157-



--------------------------------------------------------------------------------

Section 12.9. Titled Agents.

The Syndication Agent, in such capacity, assumes no responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The title given to the Syndication Agent is solely honorific and imply
no fiduciary responsibility on the part of the Syndication Agent to the
Administrative Agent, any Lender, any Borrower or any other Loan Party and the
use of such title does not impose on the Syndication Agent any duties or
obligations greater than those of any other Lender or entitle the Syndication
Agent to any rights other than those to which any Lender is entitled.

Section 12.10. Specified Derivatives Contracts and Specified Cash Management
Agreements.

No Specified Derivatives Provider or Specified Cash Management Bank that obtains
the benefits of Section 11.4. by virtue of the provisions hereof or of any Loan
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of any Loan Document other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article XII. to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Specified
Derivatives Contracts and Specified Cash Management Agreements unless the
Administrative Agent has received written notice of such Specified Derivatives
Contracts and Specified Cash Management Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider or Specified Cash Management Bank, as
the case may be.

Section 12.11. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrowers or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

-158-



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

Section 12.12. Administrative Agent May File Proofs of Claim; Credit Bidding.

(a) In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 3.5., 13.2. and 13.10.) allowed in such judicial proceeding; and

 

-159-



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.5., 13.2. and 13.10.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Requisite Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any Applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Requisite
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Requisite Lenders contained in
Section 13.7.(b)), (iii) the Administrative Agent shall be authorized to assign
the relevant Obligations to any such acquisition vehicle pro rata by the
Lenders, as a result of which each of the Lenders shall be deemed to have
received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all

 

-160-



--------------------------------------------------------------------------------

without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

ARTICLE XIII. MISCELLANEOUS

Section 13.1. Notices.

(a) Unless otherwise provided herein (including, without limitation, as provided
in Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied,emailed or delivered as follows:

If to the Parent, Company, Borrower Representative or PK Domestic LLC:

c/o Park Hotels & Resorts Inc.

1775 Tysons Blvd., 7th Floor

McLean, VA 22102

Attn: General Counsel’s Office

Telecopier: (703) 893-1057

Telephone: (571) 302-5757

Email: generalcounsel@pkhotelsandresorts.com and

nvu@pkhotelsandresorts.com

If to the Parent, Company, Borrower Representative or PK Domestic LLC, with a
copy to:

Hogan Lovells US LLP

555 Thirteenth Street NW

Washington, D.C. 20004

Attn: Gordon Wilson

Telecopier: (202) 637-5910

Telephone: (202) 637-5711

Email: gordon.wilson@hoganlovells.com

If to the Administrative Agent:

Bank of America, N.A.

Building C

2380 Performance Drive

Richardson, TX 75082

 

-161-



--------------------------------------------------------------------------------

Attn: Taelitha Bonds-Harris

Telecopier: (214) 290-9644

Telephone: (214) 209-3408

Email: taelitha.m.harris@bofa.com

with a copy to:

Bank of America, N.A.

901 Main Street, 64th floor

Dallas, TX 75202

Attn: Suzanne Eaddy Pickett

Telecopier: (214) 209-0995

Telephone: (214) 209-0936

Email: suzanne.pickett@bofa.com

If to the Administrative Agent under Article II:

Bank of America, N.A.

Gateway Village-900 Building

900 W Trade Street

Charlotte, NC 28255-0001

Attn: Patricia Santos

Telecopier: (980) 387-3794

Telephone: (704) 625-4200

Email: patricia.santos@bofa.com

If to any other Lender:

To such Lender’s address or telecopy number as set forth in its Administrative
Questionnaire or as to each party at such other address as shall be designated
by such party in a written notice to the other parties delivered in compliance
with this Section; provided, a Lender shall only be required to give notice of
any such other address to the Administrative Agent and the Company. All such
notices and other communications shall be effective (i) if mailed, upon the
first to occur of receipt or the expiration of three (3) days after the deposit
in the United States Postal Service mail, postage prepaid and addressed to the
address of the Company or the Administrative Agent and Lenders at the addresses
specified; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; (iii) if by electronic mail, as described
in the immediately following paragraph; or (iv) if delivered in accordance with
Section 9.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), and (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received. None of
the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given

 

-162-



--------------------------------------------------------------------------------

by a Person authorized to deliver such notice or for otherwise acting in good
faith hereunder. Failure of a Person designated to receive a copy of a notice to
receive such copy shall not affect the validity of notice properly given to
another Person.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(b) Each Loan Party party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 13.1.(a). Each Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 13.5.(b) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary). Said designation and appointment shall
be irrevocable by each such Subsidiary Borrower until all Loans, interest
thereon and all other amounts payable by such Subsidiary Borrower hereunder and
under the other Loan Documents shall have been paid in full in accordance with
the provisions hereof and thereof and such Subsidiary Borrower shall have been
terminated as a Borrower hereunder pursuant to Section 2.21. Each Subsidiary
Borrower hereby consents to process being served in any suit, action or
proceeding of the nature referred to in Section 13.5.(b) in any federal or New
York State court sitting in New York City by service of process upon the Company
as provided in this Section 13.1.(b); provided that, to the extent lawful and
possible, notice of said service upon such agent shall be mailed by registered
or certified air mail, postage prepaid, return receipt requested, to the Company
and (if applicable to) such Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Subsidiary
Borrower irrevocably waives, to the fullest extent permitted by law, all claim
of error by reason of any such service in such manner and agrees that such
service shall be deemed in every respect effective service of process upon such
Subsidiary Borrower in any such suit, action or proceeding and shall, to the
fullest extent permitted by law,

 

-163-



--------------------------------------------------------------------------------

be taken and held to be valid and personal service upon and personal delivery to
such Subsidiary Borrower. To the extent any Subsidiary Borrower has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution of a judgment, execution or otherwise), each
Subsidiary Borrower hereby irrevocably waives such immunity in respect of its
obligations under the Loan Documents. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

Section 13.2. Expenses.

The Borrowers agree (a) to pay or reimburse the Administrative Agent and the
Arrangers for all of its and their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the preparation, negotiation and
execution of, and any amendment, supplement or modification to, any of the Loan
Documents (including, without limitation, in respect of any notice given by the
Borrower Representative under Section 2.17.(a), whether or not the requested
increase is actually effected), and the consummation of the transactions
contemplated thereby, including the reasonable and documented out-of-pocket
fees, disbursements and other charges of counsel to the Administrative Agent and
all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents
and of the Administrative Agent in connection with the review of Properties for
inclusion in the calculation of Unencumbered Asset Value, including the
reasonable and documented out-of-pocket fees, disbursements and other charges of
counsel to the Administrative Agent relating to all such activities, (b)
[intentionally omitted], (c) to pay or reimburse the Administrative Agent and
the Lenders for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents and the Fee
Letter, including the reasonable and documented out-of-pocket fees,
disbursements and other charges of their respective counsel and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the fees and disbursements of counsel to the Administrative Agent, any
Arranger and any Lender incurred in connection with the representation of the
Administrative Agent or such Lender in any matter relating to or arising out of
any bankruptcy or other proceeding of the type described in Sections 11.1.(e) or
11.1.(f), including, without limitation, (i) any motion for relief from any stay
or similar order, (ii) the negotiation, preparation, execution and delivery of
any document relating to the Obligations and (iii) the negotiation and
preparation of any debtor in possession financing or any plan of reorganization
of any Borrower or any other Loan Party, whether proposed by such Borrower, such
Loan Party, the Lenders or any other Person, and whether such fees and expenses
are incurred prior to, during or after the commencement of such proceeding or
the confirmation or conclusion of any such proceeding. Notwithstanding the
foregoing, the obligation to reimburse the Arrangers and the Lenders for fees
and expenses of counsel in connection with the matters described in clauses (a),
(c) and (d) above shall be limited to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to the
Administrative Agent, the Arrangers and the Lenders and, if reasonably
necessary, a single local counsel for the Administrative Agent and the Lenders
in each relevant jurisdiction and with respect to each relevant specialty, and
in the case of an actual or perceived conflict of interest, one additional
counsel in each relevant jurisdiction to the affected Lender Party similarly
situated. All reimbursement obligations pursuant to this Section 13.2. shall be
due and payable not later than fifteen (15) Business Days following receipt of a
reasonably detailed invoice therefor.

 

-164-



--------------------------------------------------------------------------------

Section 13.3. Stamp and Intangible Taxes.

The Company shall pay any and all stamp, excise, intangible, registration and
similar taxes or governmental charges and shall indemnify the Administrative
Agent and each Lender against any and all liabilities with respect to or
resulting from any delay in the payment or omission to pay any such taxes or
charges, which may be payable or determined to be payable in connection with the
execution, delivery, recording, performance or enforcement of this Agreement,
the Notes and any of the other Loan Documents, the amendment, supplement,
modification or waiver of or consent under this Agreement, the Notes or any of
the other Loan Documents or the perfection of any rights or Liens under this
Agreement, the Notes or any of the other Loan Documents.

Section 13.4. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender and each Participant is hereby authorized by
the Company, at any time or from time to time while an Event of Default exists,
without prior notice to the Parent, any Borrower, any other Loan Party or any
other Person, any such notice being hereby expressly waived, but in the case of
a Lender or a Participant subject to receipt of the prior written consent of the
Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Lender,
such Participant or any Affiliate of the Administrative Agent or such Lender, to
or for the credit or the account of any Borrower or any Subsidiary Guarantor
against and on account of any of the Obligations, irrespective of whether or not
any or all of the Loans and all other Obligations have been declared to be, or
have otherwise become, due and payable as permitted by Section 11.2., and
although such Obligations shall be contingent or unmatured. Notwithstanding
anything to the contrary in this Section, if any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 3.9. and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Promptly following any such
set-off, the Administrative Agent shall use commercially reasonable efforts to
notify the Company thereof and of the application of such set-off, provided that
the failure to give such notice shall not invalidate such set-off or the
application thereof.

Section 13.5. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, ANY BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
WOULD BE BASED ON

 

-165-



--------------------------------------------------------------------------------

DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE PARENT AND EACH BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES OR ANY
OTHER LOAN DOCUMENT OR THE FEE LETTERS OR IN CONNECTION WITH ANY COLLATERAL,
COVENANT RELIEF PERIOD COLLATERAL OR ANY LIEN CREATED HEREUNDER OF THEREUNDER OR
BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG THE PARENT, ANY BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
OF ANY KIND OR NATURE ARISING OUT OF THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR THE FEE LETTERS OR IN CONNECTION WITH ANY COLLATERAL, COVENANT
RELIEF PERIOD COLLATERAL OR ANY LIEN CREATED HEREUNDER OR THEREUNDER.

(b) EACH OF THE PARENT, EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK OR, AT THE OPTION OF THE ADMINISTRATIVE AGENT, ANY STATE COURT LOCATED IN
NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARENT, ANY BORROWER, THE ADMINISTRATIVE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT
AND THE LOANS, THE NOTES OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTERS OR TO ANY
MATTER ARISING HEREFROM OR THEREFROM OR ANY COLLATERAL OR ANY COVENANT RELIEF
PERIOD COLLATERAL. THE PARENT, EACH BORROWER AND EACH OF THE LENDERS EXPRESSLY
SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS. EACH OF THE PARENT AND EACH BORROWER HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED
THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS
OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO IT AT ITS
ADDRESS FOR NOTICES PROVIDED FOR HEREIN. EACH PARTY FURTHER WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.

 

-166-



--------------------------------------------------------------------------------

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.

Section 13.6. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that none of the Parent, the
Company, any Borrower or any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section 13.6. or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (e) of this Section 13.6. (and, subject to the last
sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 13.6. and, to the extent expressly contemplated hereby, the Related
Parties of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement. The parties hereby
agree that BofA Securities in its capacity as Lead Arranger and sole bookrunner
may, without notice to the Borrowers, assign its rights and obligations in such
capacities under this Agreement to any other registered broker–dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement.

(b) Assignments by Lenders. Subject to sub-clause (viii) below, any Lender may
at any time assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Tranche A-1 Commitment, its Tranche A-2 Commitment, its Incremental TL
Commitments and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Tranche A-1 Lender’s Tranche A-1 Commitment and/or the Tranche A-1 Loans at the
time owing to it, or in the case of an assignment of the entire remaining amount
of an assigning Tranche A-2 Lender’s Tranche A-2 Commitment and/or the Tranche
A-2 Loans at the time owing to it, or in the case of an assignment of the entire
remaining amount of an assigning Incremental TL Lender’s Incremental TL

 

-167-



--------------------------------------------------------------------------------

Commitment and/or the Incremental Tranche Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Tranche A-1 Commitment (which for this purpose includes
Tranche A-1 Loans outstanding thereunder) or, if the applicable Tranche A-1
Commitment is not then in effect, the principal outstanding balance of the
Tranche A-1 Term Loans, the aggregate amount of the Tranche A-2 Commitment
(which for this purpose includes Tranche A-2 Loans outstanding thereunder) or,
if the applicable Tranche A-2 Commitment is not then in effect, the principal
outstanding balance of the Tranche A-2 Term Loans, and the aggregate amount of
the Increment TL Commitment (which for this purpose includes Incremental Tranche
Loans outstanding thereunder) or, if the applicable Incremental TL Commitment is
not then in effect, the principal outstanding balance of the Incremental Tranche
Loans, as the case may be, of the assigning Lender subject to each such
assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $10,000,000, unless each of the
Administrative Agent and, so long as no Event of Default pursuant to
Section 11.1.(a), 11.1.(e) or 11.1.(f) shall exist, and subject to clause
(iii)(A)(z) below, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Tranche A-1 Commitment (which for
this purpose includes Tranche A-1 Loans outstanding thereunder) or, if the
applicable Tranche A-1 Commitment is not then in effect, the principal
outstanding balance of the Tranche A-1 Term Loans, the amount of the Tranche A-2
Commitment (which for this purpose includes Tranche A-2 Loans outstanding
thereunder) or, if the applicable Tranche A-2 Commitment is not then in effect,
the principal outstanding balance of the Tranche A-2 Term Loans, and the amount
of the Increment TL Commitment (which for this purpose includes Incremental
Tranche Loans outstanding thereunder) or, if the applicable Incremental TL
Commitment is not then in effect, the principal outstanding balance of the
Incremental Tranche Loans, as the case may be, held by such assigning Lender
would be less than $10,000,000, then such assigning Lender shall assign the
entire amount of its Tranche A-1 Commitment, Tranche A-2 Commitment, Increment
TL Commitment and the related Loans at the time owing to it.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Type of Loan or Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

 

-168-



--------------------------------------------------------------------------------

(A) the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default pursuant to Section 11.1.(a), 11.1.(e) or 11.1.(f) shall exist at the
time of such assignment, or (y) such assignment is to a Lender, an Affiliate of
a Lender or an Approved Fund; provided that the Borrower Representative shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of assignments
to a Person that is not already a Lender, an Affiliate of such a Lender or an
Approved Fund with respect to such a Lender.

(iv) Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 (or $7,500 (or such
lesser amount as the Administrative Agent may agree, such lesser amount not to
be less than $4,500 in any event) in the event that such transferor Lender is a
Defaulting Lender) for each assignment (which fee the Administrative Agent may,
in its sole discretion, elect to waive), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. If requested by the transferor Lender or the assignee, upon the
consummation of any assignment, the transferor Lender, the Administrative Agent,
and the Borrower Representative shall make appropriate arrangements so that
(i) to the extent requested by the assignee or transferor Lender, new Notes are
issued to the assignee and such transferor Lender, as appropriate and (ii) any
Notes held by the transferor Lender are promptly returned to the Borrower
Representative for cancellation (and, to the extent not so returned, the
Borrowers shall be entitled to receive a customary indemnity agreement of the
type described in Section 2.12.(c)(ii)(A) from such transferor Lender).

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be

 

-169-



--------------------------------------------------------------------------------

outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower Representative and the Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent and each Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full pro rata share of all Loans. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(viii) No Assignments. Notwithstanding anything to the contrary contained in
this Agreement, no Lender (other than Bank of America) may assign or conduct any
secondary sale of its Commitments on or prior to the Funding Date, and
thereafter may not transfer, assign or sell any of its Commitments until the
earlier of (i) the ninetieth (90th) day following the Closing Date and (ii) such
other date that the primary syndication of the Commitments is completed (as
determined by the Lead Arranger); provided, however, that (x) any assignments by
Bank of America during the foregoing period shall be subject to
Section 13.6.(b)(iii) and (y) other than with the consent of the Borrower
Representative, no such assignment to an Affiliate of any Lender or an Approved
Fund on or prior to the Funding Date will relieve such Lender from any of its
obligations hereunder, including the obligation of such Lender to make Loans
under Section 2.02. on the Funding Date if the conditions set forth in
Section 6.1.(II) are satisfied, unless and until such Affiliate or Approved Fund
shall have funded the portion of such Lender’s Commitments so assigned on the
Funding Date.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.10. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 13.6.

 

-170-



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than any Person described in Sections 13.6.(b)(v) or (vi)) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Except as otherwise provided in
Section 13.4. or as otherwise expressly stated herein, no Participant shall have
any rights or benefits under this Agreement or any other Loan Document. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(x) extend the date on which any scheduled payment of principal on the Loans or
portions thereof owing to such Lender is to be made, (y) reduce the rate at
which interest is payable thereon (other than a waiver of default interest and
changes in calculation of the Leverage Ratio that may indirectly affect pricing)
or (z) release all or substantially all of the Collateral (except as
contemplated by Section 8.14. or 8.15.) or all or substantially all of the
Guarantors from their obligations under the Guaranty (except as contemplated by
Section 8.14. or 8.15.), in each case, as applicable to that portion of such
Lender’s rights and/or obligations that are subject to the participation. Each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 5.1. and 5.4. (subject to the requirements and limitations
therein, including the requirements under Section 3.10.(g) (it being understood
that the documentation required under Section 3.10.(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 3.9.(h) or 5.6. as if it were an assignee under subsection (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 3.10. or 5.1., with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Regulatory Change that
occurs after the Participant acquired the applicable participations. Each Lender
that sells a participation agrees, at the Borrower Representative’s request and
expense, to use reasonable efforts to cooperate with the Borrower Representative
to effectuate the provisions of Section 3.9.(h) or 5.6. with respect to any
Participant. To the extent permitted by law, each

 

-171-



--------------------------------------------------------------------------------

Participant also shall be entitled to the benefits of Section 13.4. as though it
were a Lender; provided that such Participant agrees to be subject to
Section 3.3. as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) No Registration. Each Lender agrees that, without the prior written consent
of each Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(g) [Intentionally Omitted]

(h) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

Section 13.7. Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by any Borrower or any other

 

-172-



--------------------------------------------------------------------------------

Loan Party of any terms of this Agreement or such other Loan Document may be
waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction or with the written
consent of the Requisite Lenders), and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party which is party thereto. Subject
to the immediately following subsection (b), any term of this Agreement or of
any other Loan Document relating to the rights or obligations of the Lenders of
any Tranche, and not any other Lenders, may be amended, and the performance or
observance by any Borrower or any other Loan Party or any Subsidiary of any such
terms may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, and only with, the written consent of the
Requisite Tranche Lenders with respect to such Tranche (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto). Notwithstanding anything to the contrary contained in this Section,
the Fee Letter may only be amended, and the performance or observance by any
Loan Party thereunder may only be waived, in a writing executed by the parties
thereto.

(b) Additional Lender Consents. Notwithstanding the foregoing, no amendment,
waiver or consent shall do any of the following:

(i) increase (or reinstate) the Commitments of any Lender or subject any Lenders
to any additional obligations without the written consent of such Lender (it
being understood and agreed that a waiver of any condition precedent set forth
in Section 6.1., 6.2. or 6.4. or of any Default or Event of Default and the
forbearance with respect to such Default or Event of Default, if issued in
accordance with Section 13.7.(a) above, is not considered an increase in, or
extension or reinstatement of, the Commitments of any Lenders);

(ii) reduce the principal of, or interest that has accrued or rate of interest
that will be charged on the outstanding principal amount of, any Loans or other
Obligations (other than a waiver of default interest and changes in calculation
of the Leverage Ratio that may indirectly affect pricing) without the written
consent of each Lender directly and adversely affected thereby; provided,
however, that only the written consent of the Requisite Lenders shall be
required for the waiver of interest payable at the Post-Default Rate, retraction
of the imposition of interest at the Post-Default Rate and amendment of the
definition of “Post-Default Rate”;

(iii) reduce the amount of any Fees payable to any Lender without the written
consent of such Lender; provided, however, that only the consent of the
Requisite Lenders shall be necessary to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce any Fee payable based on such financial covenant;

(iv) modify the definition of “Tranche A-1 Maturity Date” or otherwise postpone
any date on which a, or forgive any, scheduled payment of principal of the
Tranche A-1 Loans, Fees payable to any Tranche A-1 Lenders or any other
Obligations

 

-173-



--------------------------------------------------------------------------------

owing to the Tranche A-1 Lenders (excluding mandatory prepayments, if any), in
each case, without the written consent of each Tranche A-1 Lender directly and
adversely affected thereby;

(v) modify the definition of “Tranche A-2 Maturity Date” or otherwise postpone
any date on which a, or forgive any, scheduled payment of principal of the
Tranche A-2 Loans, Fees payable to any Tranche A-2 Lenders or any other
Obligations owing to the Tranche A-2 Lenders (excluding mandatory prepayments,
if any), in each case, without the written consent of each Tranche A-2 Lender
directly and adversely affected thereby;

(vi) with respect to any Incremental TL Tranche, modify the “Maturity Date” of
such Tranche or otherwise postpone any date on which a, or forgive any,
scheduled payment of principal of the related Incremental Tranche Loans, Fees
payable to the applicable Incremental TL Lenders or any other Obligations owing
to such Incremental TL Lenders (excluding mandatory prepayments, if any), in
each case, without the written consent of each Incremental TL Lender directly
and adversely affected thereby;

(vii) change the definition of Pro Rata Share or amend or otherwise modify the
provisions of Sections 3.2. or 11.4. without the written consent of each Lender
directly and adversely affected thereby;

(viii) amend subsection (a) or this subsection (b) of this Section 13.7. without
the written consent of each Lender directly and adversely affected thereby;

(ix) modify the definition of the term “Requisite Lenders” or except as
otherwise provided in the immediately following clause (x), modify in any other
manner that reduces the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;

(x) modify the definition of the term “Requisite Tranche Lenders” or modify the
Loan Documents in any other manner that reduces the number or percentage of the
Lenders with respect to any Tranche required to make any determinations or waive
any rights hereunder or to modify any provision hereof solely with respect to
the Lenders of any Tranche without the written consent of each Lender in such
Tranche;

(xi) release (i) any Borrower or all or substantially all of the Subsidiary
Guarantors from their obligations under the Guaranty or Article XIV (except as
contemplated by Section 8.14. or 8.15.) or (ii) all or substantially all of the
value of the Collateral (except as contemplated by Section 8.15.) without the
written consent of each Lender; or

(xii) waive a Default or Event of Default under Section 11.1.(a) without the
written consent of each Lender directly and adversely affected thereby.

 

-174-



--------------------------------------------------------------------------------

(c) Non-Consenting Lenders. If any Lender (a “Non-Consenting Lender”) does not
consent to a proposed amendment, waiver, consent or release with respect to any
Loan Document that requires the consent of each Lender or each Lender directly
affected thereby and that has been approved by the Requisite Lenders, the
Company may replace such Non-Consenting Lender in accordance with Section 5.6.;
provided that such amendment, waiver, consent or release can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by the Company to be made pursuant to this subsection
(c)).

(d) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders in any material respect shall require the written
consent of such Defaulting Lender. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by any Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrowers shall entitle the
Borrowers to other or further notice or demand in similar or other
circumstances.

(e) Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.7., if the Administrative Agent and the Company have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Company shall be permitted to amend and/or
supplement such provision or provisions to cure such ambiguity, omission,
mistake, defect or inconsistency (and the Administrative Agent shall promptly
provide a copy of any such amendment and/or supplement to the Lenders). Any such
amendment or supplement shall become effective without any further action or
consent of any of other party to this Agreement.

(f) Release of Collateral. The Lenders hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the

 

-175-



--------------------------------------------------------------------------------

Administrative Agent by the Company on any Collateral or any Covenant Relief
Period Collateral, as applicable (i) upon the termination of the Commitments,
payment and satisfaction in full in cash of all Obligations (other than
Obligations not yet due and payable in connection with Specified Derivatives
Contracts and other Obligations expressly stated to survive such payment and
termination), (ii) as required to effect any sale or other disposition of such
Collateral or Covenant Relief Period Collateral in connection with any exercise
of remedies of the Administrative Agent and the Lenders pursuant to
Section 11.2., (iii) upon the occurrence of a Collateral Release Date or other
Collateral or Guaranty release event in accordance with the terms and conditions
of Sections 8.14. and 8.158.15. or (iv) with respect to the Covenant Relief
Period Collateral, in connection with any Covenant Relief Period Guarantor and
Collateral Release in accordance with the terms and conditions of
Section 8.15.(a)(ii) and (b)(ii). Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of any Loan Party in respect of)
all interests retained by any Loan Party, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral so long as a
Collateral Period is then in effect or the Covenant Relief Period Collateral, as
applicable.

(g) Amendments for Incremental Credit Facilities. Notwithstanding the foregoing,
this Agreement may be amended (or amended and restated) with only the written
consent of the Administrative Agent and the Borrowers (a) to provide for the
making of any Incremental Facility as contemplated by Section 2.17. and to
permit the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders in respect of such Incremental Facilities in any determination of
the Requisite Lenders.

Section 13.8. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrowers, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. The Administrative Agent, each Lender and their Affiliates may have
economic interests that conflict with those of the Loan Parties, their
stockholders and partners and/or their Affiliates. No Lender Party shall have
any fiduciary responsibilities to any Borrower or any other Loan Party and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent or any Lender Party to any
Lender, any Borrower, any Subsidiary or any other Loan Party. No Lender Party
undertakes any responsibility to any Borrower to review or inform such Borrower
of any matter in connection with any phase of such Borrower’s business or
operations.

Section 13.9. Confidentiality.

Except as otherwise provided by Applicable Law, each of the Administrative Agent
and each Lender agrees that it shall not disclose and shall treat confidentially
all Information (as defined below) furnished by the Borrowers or the Parent or
on their behalf but in any event may make disclosure: (a) to any of their
respective Affiliates and their other Related Parties solely in connection with
the transactions contemplated hereby who are informed of the confidential nature

 

-176-



--------------------------------------------------------------------------------

of such information and are or have been advised of their obligation to keep
information of this type confidential in accordance with the terms of this
Section (and each of the Administrative Agent and each Lender shall be
responsible for its respective Affiliates’ and Related Parties’ compliance with
this Section); (b) as reasonably requested by any bona fide Eligible Assignee,
Participant or other permitted transferee or any of their Affiliates in
connection with the contemplated transfer of any Commitment, Loan or
participations therein as permitted hereunder (provided they shall agree to keep
such information confidential in accordance with the terms of this Section); (c)
to any actual or prospective counterparty (or its advisors) to any swap or
derivatives transaction relating to any Borrower or any of their Affiliates and
its obligations (provided they shall agree to keep such information confidential
in accordance with the terms of this Section); (d) as required or requested by
any Governmental Authority or representative thereof, pursuant to the order of
any court or administrative agency pursuant to legal process or in connection
with any pending legal or administrative proceedings or as otherwise required by
Applicable Law or compulsory legal process (in which case, such Person shall, to
the extent permitted by Applicable Law and reasonably practicable, inform the
Company promptly thereof except with respect to any audit or examination
conducted by bank accountants or any Governmental Authority exercising routine
examination, oversight or regulatory review); (e) to the Administrative Agent’s
or such Lender’s independent auditors and other professional advisors and other
experts or agents or representatives solely in connection with the transactions
contemplated hereby who are informed of the confidential nature of such
information and are or have been advised of their obligation to keep information
of this type confidential in accordance with the terms of this Section (and each
of the Administrative Agent and each Lender shall be responsible for its
respective Affiliates’ compliance with this Section); (f) if an Event of Default
exists, to any other Person, in connection with the exercise by the
Administrative Agent or the Lenders (or Specified Derivatives Provider or
Specified Cash Management Bank) of rights hereunder or under any of the other
Loan Documents (or under any Specified Derivatives Contract or Specified Cash
Management Agreement) or any action or proceeding relating to any Loan Documents
(or any Specified Derivatives Contract or Specified Cash Management Agreement)
or the enforcement of rights hereunder or thereunder; (g) to the extent such
information (x) becomes publicly available other than as a result of improper
disclosure or a breach of this Section by such Person or any of its Affiliates
or (y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrowers, the Parent or any
of their Affiliates that is not to such Person’s knowledge subject to
confidentiality obligations to the Borrowers, the Parent or any of their
Affiliates; (h) to the extent requested by, or required to be disclosed to, any
nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it or
any of its Affiliates, their business or operations (in which case, such Person
shall, to the extent permitted by Applicable Law and reasonably practicable,
inform the Company promptly thereof prior to disclosure except with respect to
any audit or examination conducted by any governmental bank regulatory authority
exercising examination or regulatory authority); (i) to bank trade publications,
such information to consist of deal terms and other information customarily
found in such publications; (j) to any other party hereto; (k) to the extent
that such information is independently developed by such Person; (l) for
purposes of establishing a “due diligence” defense; (m) to enforce their
respective rights hereunder or under the Fee Letter; and (n) with the consent of
the Company. Notwithstanding the foregoing, the Administrative Agent and each
Lender may disclose any such confidential information,

 

-177-



--------------------------------------------------------------------------------

without notice to any Borrower or any other Loan Party, to Governmental
Authorities in connection with any regulatory examination of the Administrative
Agent or such Lender or in accordance with the regulatory compliance policy of
the Administrative Agent or such Lender. As used in this Section, the term
“Information” means all information received from any Borrower, any other Loan
Party, any other Subsidiary or Affiliate relating to any Loan Party or any of
their respective businesses pursuant to the requirements of the Administrative
Agent or otherwise in connection with the Loan Documents, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Borrower, any other Loan Party,
any other Subsidiary or any Affiliate.

Section 13.10. Indemnification.

(a) Each of the Borrowers shall indemnify the Administrative Agent (and any
sub-agent thereof), each Arranger, each Lender and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all losses, claims (including
without limitation, Environmental Claims), damages, liabilities and related
expenses (including without limitation, the fees, charges and disbursements of
any counsel for any Indemnified Party (which shall be limited to the reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to the Indemnified Parties and, if reasonably necessary, a single local
counsel for the Indemnified Parties in each relevant jurisdiction and with
respect to each relevant specialty, and in the case of an actual or perceived
conflict of interest, one additional counsel in each relevant jurisdiction to
the affected Indemnified Parties similarly situated)), incurred by any
Indemnified Party or asserted against any Indemnified Party by any Person
(including the Company, any other Loan Party or any other Subsidiary) other than
such Indemnified Party and its Related Parties, arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company, any other
Loan Party or any other Subsidiary, or any Environmental Claim related in any
way to the Company, any other Loan Party or any other Subsidiary, (iv) any
actual or prospective claim, litigation, investigation or proceeding (an
“Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company, any other Loan Party or any other Subsidiary, and regardless of whether
any Indemnified Party is a party thereto, or (v) any claim (including without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent, any Arranger or any Lender
is a party thereto) and the prosecution and defense thereof, arising out of or
in any way connected with the Loans, this Agreement, any other Loan Document, or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNIFIED PARTY; provided, however, that the

 

-178-



--------------------------------------------------------------------------------

Borrowers shall not be obligated to indemnify any Indemnified Party for any acts
or omissions of such Indemnified Party in connection with matters described in
this Section 13.10. to the extent arising from (A) the gross negligence, bad
faith or willful misconduct of such Indemnified Party, as determined by a court
of competent jurisdiction in a final, non-appealable judgment, (B) a material
breach by such Indemnified Party of its obligations under the Loan Documents, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment, (C) any dispute solely among Indemnified Parties (except in connection
with claims or disputes (1) against the Administrative Agent and/or the
Arrangers in their respective capacities relating to whether the conditions to
any Loan have been satisfied, (2) against the Administrative Agent and/or the
Arrangers in their respective capacities with respect to a Defaulting Lender or
the determination of whether a Lender is a Defaulting Lender, (3) against the
Administrative Agent and/or the Arrangers in their respective capacities as such
and (4) directly resulting from any act or omission on the part of the Parent,
any Borrower, any other Loan Parties or any other Subsidiary), and (D) tax and
yield maintenance matters otherwise addressed in Section 3.10. and Section 5.1.

(b) If and to the extent that the obligations of any Borrower under this Section
are unenforceable for any reason, such Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

(c) The Borrowers’ obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

(d) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all costs and expenses incurred by such
Indemnified Party shall be reimbursed by the Borrowers. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrowers hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that (i) if the Borrowers are required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrowers have
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrowers have the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Company (which
consent shall not be unreasonably withheld or delayed).

References in this Section 13.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers and Specified Cash Management Banks, as applicable.

Section 13.11. Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than

 

-179-



--------------------------------------------------------------------------------

obligations which survive as hereafter provided in this Section 13.11. and
contingent indemnification obligations that have not been asserted) have been
paid and satisfied in full, this Agreement shall terminate. Promptly following
such termination, each Lender shall promptly return to the Borrower
Representative any Note issued to such Lender. The provisions of Sections 3.10.,
5.1., 5.4. and 13.5., the indemnities to which the Administrative Agent and the
Lenders are entitled under Sections 12.6., 13.2., 13.10. and any other provision
of this Agreement and the other Loan Documents, shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement. Upon the Company’s request, the
Administrative Agent agrees to deliver to the Company, at the Company’s sole
cost and expense, written confirmation of the foregoing termination.

Section 13.12. Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 13.13. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.14. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

Section 13.15. No Advisory or Fiduciary Relationship.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Parent and the Company acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i)(A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers are arm’s-length commercial transactions
between the Parent, the Company, each other Loan Party and their respective
Affiliates, on the one

 

-180-



--------------------------------------------------------------------------------

hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) each of the Parent, the Company, and the other Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Parent, the Company and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii)(A) the Administrative Agent, each Lender and each Arranger is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Parent, the Company, any other Loan
Party, or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, any Lender nor any Arranger has any
obligation to the Parent, the Company, any other Loan Party, or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, each Lender and each Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Parent, the Company, the other
Loan Parties, and their respective Affiliates, and neither the Administrative
Agent, any Lender nor any Arranger has any obligation to disclose any of such
interests to the Parent, the Company, any other Loan Party, or any of their
respective Affiliates. To the fullest extent permitted by Applicable Law, each
of the Parent, the Company, and the other Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent, each
Lender and each Arranger with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 13.16. Obligations with Respect to Loan Parties.

The obligations of the Company to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Company may have that the Company
does not control such Loan Parties or Subsidiaries.

Section 13.17. Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 13.18. Limitation of Liability.

None of the Administrative Agent or any Lender, or any of their respective
Related Parties shall have any liability with respect to, and each Borrower
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential or punitive damages suffered
or incurred by any Borrower in connection with, arising out of, or in any way
related to, this Agreement or any of the other Loan Documents or the Fee
Letters, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. Each Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent or any Lender or any of the Administrative Agent’s
or any Lender’s Affiliates, officers, directors, employees, attorneys, or agents
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Agreement, any of the other Loan Documents, the
Fee Letter, or any of the transactions contemplated by this Agreement or
financed hereby.

 

-181-



--------------------------------------------------------------------------------

Section 13.19. Entire Agreement.

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency. Without limitation of the
foregoing: THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE FEE LETTER REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR. CONTEMPORANEOUS, OR SUBSEQUENT ORAL ARGUMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 13.20. Construction.

The Administrative Agent, each Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, each
Borrower and each Lender.

Section 13.21. Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 13.22. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

-182-



--------------------------------------------------------------------------------

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any the applicable
Resolution Authority.

Section 13.23. Nonrecourse to the Parent; Limited Nature of the Parent’s
Obligations under this Agreement.

Unless the Parent becomes a Guarantor pursuant to Section 8.17.(b) and subject
to the limitations described below in this Section 13.23., notwithstanding
anything to the contrary set forth in this Agreement or in any of the other Loan
Documents, the Obligations of the Loan Parties under this Agreement and the
other Loan Documents are non-recourse to the Parent or any Parent Entity as a
result of its capacity as a member of the Company and as a result of its having
joined in the execution of this Agreement; provided that the foregoing shall not
limit any recourse to the Loan Parties and their respective assets, whether now
owned or hereafter acquired. The Lender Parties, by such other Persons’
acceptance of the benefits of this Agreement and the other Loan Documents, agree
that, unless the Parent has become a Guarantor pursuant to Section 8.17.(b), (x)
the Parent and the Parent Entities shall not be liable for any of the
Obligations of the Loan Parties under this Agreement or any other Loan Documents
as a result of its status as a member of the Company or otherwise and (y) the
Parent is joining in the execution of this Agreement solely for the limited
purpose of being bound by the terms of the Sections of this Agreement expressly
applicable to the Parent, including all covenants made by the Parent and the
Parent Entities. Notwithstanding the foregoing, (a) if an Event of Default
occurs, nothing in this Section 13.23. shall in any way prevent or hinder any
Lender Party in the pursuit or enforcement of any right, remedy, or judgment
against the Loan Parties or any of their respective assets and (b) the Parent
shall be fully liable to the Lender Parties for any breach by the Parent of any
of Section 8.8.(b), 8.12., 8.13., 8.16., 8.17. or 13.24. and otherwise to the
same extent that Parent would be liable absent the foregoing provisions of this
Section 13.23. for fraud or willful misrepresentation or any other unlawful acts
by the Company, any Borrower, the Parent, any other Loan Party or any of their
respective Affiliates or Subsidiaries (to the full extent of losses suffered by
any Lender Party by reason of such fraud or willful misrepresentation or such
other unlawful acts).

Section 13.24. Subordination of Intercompany Indebtedness.

The Parent hereby expressly covenants and agrees for the benefit of the
Administrative Agent and the other Lender Parties that all obligations and
liabilities of any other Loan Party or Subsidiary to the Parent of whatever
description, including without limitation, all intercompany Indebtedness or
receivables of the Parent from any other Loan Party or Subsidiary (collectively,
the “Junior Claims”) shall be subordinate and junior in right of payment to all
Obligations hereunder. During the continuance of an Event of Default, the Parent
shall not accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from any Loan Party or Subsidiary on account
of or in any manner in respect of any Junior Claim until all of the Obligations
have been indefeasibly paid in full.

 

-183-



--------------------------------------------------------------------------------

Section 13.25. Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Derivatives Contract or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support”, and each such QFC, a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 13.25, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

-184-



--------------------------------------------------------------------------------

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

ARTICLE XIV. CROSS-GUARANTEE

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the last sentence of this Article XIV, each Borrower
hereby irrevocably and unconditionally guarantees, as a primary obligor and not
merely as a surety, the payment when and as due of the Obligations of such other
Borrowers. Each Borrower further agrees that the due and punctual payment of
such Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Obligation.

Each Borrower irrevocably and unconditionally jointly and severally agrees that
if any obligation guaranteed by it is or becomes unenforceable, invalid or
illegal, it will, as an independent and primary obligation, indemnify the
Administrative Agent and the Lenders immediately on demand against any cost,
loss or liability they incur as a result of any Borrower not paying any amount
which would, but for such unenforceability, invalidity or illegality, have been
payable by it under this Article XIV on the date when it would have been due
(but so that the amount payable by a Borrower under this indemnity will not
exceed the amount it would have had to pay under this Article XIV if the amount
claimed had been recoverable on the basis of a guarantee).

Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of each
Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any right or remedy against any Borrower under the provisions of this Agreement,
any other Loan Document or otherwise; (b) any extension or renewal of any of the
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; (e) the failure of the
Administrative Agent to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Obligations, if any; (f) any change in the corporate, partnership or other
existence, structure or ownership of any Borrower or any other guarantor of any
of the Obligations; (g) the enforceability or validity of the Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Loan Party or any other guarantor of any of the Obligations, for any
reason related to this Agreement, any Specified Derivatives Contract, any
Specified Cash Management Agreement, any other Loan Document, or any provision
of applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Obligations,
of any of the Obligations or otherwise affecting any term of any of the
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of such Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of such Borrower to subrogation.

 

-185-



--------------------------------------------------------------------------------

Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of any Borrower or any other Person.

The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.

Each Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Obligations of such other Borrowers
now or hereafter existing and shall continue to be effective or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any
Obligation (including a payment effected through exercise of a right of setoff)
is rescinded or is or must otherwise be restored or returned by the
Administrative Agent or any Lender upon the bankruptcy or reorganization of any
Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against any
Borrower by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Borrower hereby
promises to and will, upon receipt of written demand by the Administrative Agent
or any Lender, forthwith pay, or cause to be paid, to the Administrative Agent
or any Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon.

Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior payment in full in cash of all the Obligations
owed by such Borrower to the Administrative Agent and the Lenders.

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment of the Obligations.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Article XIV or the Guaranty (if any), as
applicable, in respect of Specified Derivatives Obligations (provided, however,
that each Qualified ECP Guarantor shall only be liable under this paragraph for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this paragraph

 

-186-



--------------------------------------------------------------------------------

or otherwise under this Article XIV or the Guaranty (if any), as applicable,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Article XIV or the Guaranty (if any), as applicable, shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s Obligations in accordance with the terms hereof and the other Loan
Documents. Each Qualified ECP Guarantor intends that this paragraph constitute,
and this paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[Signatures on Following Pages]

 

-187-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized officers all as of the day and year first above written.

 

COMPANY: PARK INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company  
  By:  

 

        Name:         Title: PK DOMESTIC LLC: PK DOMESTIC PROPERTY LLC, a
Delaware limited liability company By:   Park Intermediate Holdings LLC, its  
managing member     By:  

 

        Name:         Title: PARENT: PARK HOTELS & RESORTS INC., a Delaware
corporation By:  

 

    Name:         Title:    

[Signatures Continued on Next Page]

 

[Signature Page to Delayed Draw Existing Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:  

 

  Name:  

 

  Title:  

 

[Signatures Continued on Next Page]

 

[Signature Page to Delayed Draw Existing Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

[Signature Page to Delayed Draw Existing Credit Agreement]



--------------------------------------------------------------------------------

[TBD], as a Lender By:  

 

  Name:  

 

  Title:  

 

[End of Signatures]

 

[Signature Page to Delayed Draw Existing Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

LENDERS AND COMMITMENTS

Tranche A-1

 

Tranche A-1 Lenders

   Tranche A-1 Commitment      Tranche A-1 Commitment
Percentage   Bank of America, N.A.    $ 13,636,363.69        13.6363636400 % 

Wells Fargo Bank National Association

   $ 10,454,545.46        10.4545454600 %  The Bank of Nova Scotia    $
6,363,636.36        6.3636363600 %  BBVA USA    $ 6,363,636.36       
6.3636363600 %  Branch Banking and Trust Company    $ 6,363,636.36       
6.3636363600 %  Citibank, N.A.    $ 6,363,636.36        6.3636363600 %  PNC
Bank, National Association    $ 6,363,636.36        6.3636363600 %  Sumitomo
Mitsui Banking Corporation    $ 6,363,636.36        6.3636363600 %  SunTrust
Bank    $ 6,363,636.36        6.3636363600 %  U.S. Bank National Association   
$ 6,363,636.36        6.3636363600 %  Capital One, National Association    $
4,545,454.54        4.5454545400 %  Credit Agricole Corporate and Investment
Bank    $ 4,545,454.54        4.5454545400 %  Regions Bank    $ 4,545,454.54  
     4.5454545400 %  TD Bank    $ 4,545,454.54        4.5454545400 %  Barclays
Bank PLC    $ 2,272,727.27        2.2727272700 %  Goldman Sachs Bank USA    $
2,272,727.27        2.2727272700 %  Raymond James Bank, N.A.    $ 2,272,727.27  
     2.2727272700 %    

 

 

    

 

 

 

TOTAL:

   $ 100,000,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Tranche A-2

 

Tranche A-2 Lenders    Tranche A-2 Commitment      Tranche A-2 Commitment
Percentage   Bank of America, N.A.    $ 115,909,090.90        13.63636363529 % 

Wells Fargo Bank National Association

   $ 88,863,636.36        10.45454545412 %  The Bank of Nova Scotia    $
54,090,909.09        6.36363636353 %  BBVA USA    $ 54,090,909.09       
6.36363636353 %  Branch Banking and Trust Company    $ 54,090,909.09       
6.36363636353 %  Citibank, N.A.    $ 54,090,909.09        6.36363636353 %  PNC
Bank, National Association    $ 54,090,909.09        6.36363636353 %  Sumitomo
Mitsui Banking Corporation    $ 54,090,909.09        6.36363636353 %  SunTrust
Bank    $ 54,090,909.09        6.36363636353 %  U.S. Bank National Association
   $ 54,090,909.09        6.36363636353 %  Capital One, National Association   
$ 38,636,363.64        4.54545454588 %  Credit Agricole Corporate and Investment
Bank    $ 38,636,363.64        4.54545454588 %  Regions Bank    $ 38,636,363.64
       4.54545454588 %  TD Bank    $ 38,636,363.64        4.54545454588 % 
Barclays Bank PLC    $ 19,318,181.82        2.27272727294 %  Goldman Sachs Bank
USA    $ 19,318,181.82        2.27272727294 %  Raymond James Bank, N.A.    $
19,318,181.82        2.27272727294 %    

 

 

    

 

 

 

TOTAL:

   $ 850,000,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit B

PARK INTERMEDIATE HOLDINGS LLC

SECOND AMENDMENT TO LOAN AGREEMENT

September 14, 2020

LIST OF CLOSING DOCUMENTS1

 

DOCUMENTS    SIGNATORIES    STATUS A. LOAN DOCUMENTS         1.    Second
Amendment to Loan Agreement (the “Amendment”) by and among Park Intermediate
Holdings LLC, a Delaware limited liability company (the “Company”), Park
Hotels & Resorts Inc., a Delaware corporation (the “Parent”), PK Domestic
Property LLC, a Delaware limited liability company (“PK Domestic”), the
Subsidiaries of the Company from time to time parties thereto as Subsidiary
Borrowers (collectively with the Company, PK Domestic, the “Borrowers”), certain
of the Lenders (“Lenders”) and Bank of America, N.A., in its capacity as
Administrative Agent for itself and the other Lenders (the “Administrative
Agent”).   

☐   Company

☐   PK Domestic

☐   Parent

☐   Administrative Agent

☐   Lenders

     2.    Exhibit A to the Amendment – Conformed Copy of the Loan Agreement   

N/A

     3.    Amended and Restated Bilateral Intercreditor   

☐   Administrative Agent

☐   Administrative Agent (as defined in the Existing Credit Agreement)

     4.    Reaffirmation with respect to the Guaranty and the Pledge Agreement
  

☐   Each of the Loan Parties identified as a Guarantor on Annex I hereto

☐   Each of the Loan Parties identified as a Pledgor on Annex I hereto

☐   Administrative Agent

     B. CORPORATE DOCUMENTS         5.   

Officer’s Certificate executed by each Loan Party, attaching the following
documents:

 

(i).  the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership or other comparable
organizational document (if any) of each Loan Party certified as of a recent
date by the Secretary of State of the state of formation of such Loan Party (or
confirmation that such Loan Party’s certificate of formation has not changed
since the copy certified on the First Amendment Effective Date);

  

☐   Each Loan Party

    

 

 

1 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Amendment. Items appearing in bold
italics shall be prepared and/or provided by the Company and/or its counsel.



--------------------------------------------------------------------------------

DOCUMENTS    SIGNATORIES    STATUS     

 

(ii). a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

 

(iii). a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, in the case
of each Borrower, authorized to execute and deliver on behalf of such Borrower
Notices of Borrowing, Notices of Conversion and Notices of Continuation (or, if
there have been no changes to the certificate of incumbency since previously
delivered to the Administrative Agent on a prior date, a certification signed by
the Secretary of Assistant Secretary (or other individual performing similar
functions) of such Loan Party that each of the officers listed on such
certificate of incumbency remain authorized to execute and deliver such
documents and notices on behalf of such Loan Party); and

 

(iv).  copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity (or confirmation that such Loan Party’s organizational document has not
changed since the copy certified on the First Amendment Effective Date) and
(B) all corporate, partnership, member or other necessary action taken by such
Loan Party to authorize the execution, delivery and performance of the Loan
Documents to which it is a party.

          C. CLOSING CERTIFICATES AND MISCELLANEOUS2         6.   

Certificate of a Responsible Officer of the Company certifying that:

 

(iv).  All representations and warranties made or deemed made by each Borrower
and any other Loan Party contained in the Amendment, in the Amended Loan
Agreement and in each of the other Loan Documents to which such Loan Party is a
party are true and correct in all material respects (unless such representation
and warranty is qualified by materiality, in which event such representation and
warranty shall be true and correct in all respects) on and as of the date of the
Amendment and the Second Amendment Effective Date with the same force and effect
as if made on and as of each such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty shall have been
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances permitted under the Loan Documents;

   ☐ Company     

 

2 

Request that no legal opinion being required since there is no maturity
extension, additional borrowings or new guarantees/pledges in connection with
this amendment.



--------------------------------------------------------------------------------

DOCUMENTS    SIGNATORIES    STATUS     

 

(v). no Default or Event of Default has occurred and is continuing;

 

(vi).  there is no litigation that could reasonably be expected to have a
Material Adverse Effect or materially and adversely affect the closing of the
Amendment; and

 

(vii).the Borrowers have obtained all consents and approvals necessary for their
execution, delivery and performance of the Amendment.

                  7.    Notice from the Company stating that the Company has
commenced an offering of Permitted Capital Markets Indebtedness all or a portion
of the proceeds of which shall be used to prepay the Term Loans in accordance
with the terms of Section 2.9.(b)(D) of the Amended Loan Agreement.    ☐ Company
    



--------------------------------------------------------------------------------

Annex I

Loan Parties

 

Entity Name    Jurisdiction of
Organization    Guarantor    Pledgor    Pledged
Subsidiary

Austin Lessee LLC

   Delaware    X          

Bonnet Creek Equity Holdings LLC

   Delaware    X    X     

Bonnet Creek Hilton Lessee LLC

   Delaware    X          

Boston Airport Lessee LLC

   Delaware    X          

BRE/FL Development Parcels L.L.C.

   Delaware    X         X

Buckingham’s Chicago, LLC

   Delaware    X          

Casa Marina Equity Holdings LLC

   Delaware    X    X     

Casa Marina Lessee LLC

   Delaware    X          

Casa Marina Owner, LLC

   Delaware    X         X

Chesapeake Lodging, L.P.

   Delaware    X          

Chicago Hilton LLC

   Delaware    X         X

Chicago Lessee LLC

   Delaware    X          

CHSP Boston LLC

   Delaware    X          

CHSP DC Holding Trust

   Maryland    X          

CHSP Fisherman Wharf LLC

   Delaware    X          

CHSP French Quarter LLC

   Delaware    X          

CHSP Lakeshore LLC

   Delaware    X          

CHSP LLC

   Delaware    X          

CHSP Miami Beach Holdings LLC

   Delaware    X          

CHSP Mission Bay LLC

   Delaware    X          

CHSP Navy Yard LLC

   Delaware    X          

CHSP Newton LLC

   Delaware    X          

CHSP San Diego LLC

   Delaware    X          

CHSP San Francisco LLC

   Delaware    X          

CHSP Seattle LLC

   Delaware    X          

CHSP TRS Boston LLC

   Delaware    X          

CHSP TRS Fisherman Wharf LLC

   Delaware    X          

CHSP TRS French Quarter LLC

   Delaware    X          

CHSP TRS Lakeshore LLC

   Delaware    X          

CHSP TRS LLC

   Delaware    X          

CHSP TRS Mission Bay LLC

   Delaware    X          



--------------------------------------------------------------------------------

Entity Name    Jurisdiction of
Organization    Guarantor    Pledgor   

Pledged

Subsidiary

CHSP TRS Navy Yard LLC    Delaware    X           CHSP TRS Newton LLC   
Delaware    X           CHSP TRS San Diego LLC    Delaware    X           CHSP
TRS San Francisco LLC    Delaware    X           CHSP TRS Seattle LLC   
Delaware    X           CHSP TRS Union Square II LLC    Delaware    X          
CHSP TRS Union Square LLC    Delaware    X           CHSP Union Square II LLC   
Delaware    X           CHSP Union Square LLC    Delaware    X           Crystal
City Lessee LLC    Delaware    X           Crystal City LLC    Delaware    X   
       Cupertino Hotel Owner LLC    Delaware    X           Cupertino Lessee LLC
   Delaware    X           DT Ontario GP LLC    Delaware    X           DT
Spokane Equity Holdings LLC    Delaware    X           DTR TM Holdings, LLC   
Arizona    X           Durango Lessee LLC    Delaware    X           EPT Kansas
City Limited Partnership    Delaware    X           G/B/H Condo Owner, LLC   
Delaware    X         X G/B/H Four Star, LLC    Delaware    X         X G/B/H
Golf Course, LLC    Delaware    X         X Global Resort Partners    Hawaii   
X         X Global Resort Partners GP LLC    Delaware    X    X      HHC One
Park Boulevard, LLC    Delaware    X           Hilton CMBS Holdings LLC   
Delaware    X           Hilton El Segundo LLC    Delaware    X           Hilton
International of Puerto Rico Inc.    Delaware    X           Hilton Land
Investment 1, LLC    Delaware    X         X Hilton New Orleans LLC    Delaware
   X           Hilton OPB, LLC    Delaware    X           Hilton Orlando
Partners III, LLC    Delaware    X           Hilton Riverside, LLC    Delaware
   X           Hilton Seattle Airport LLC    Delaware    X           Hilton
Suites, LLC    Delaware    X           HLT Alexandria Equity Holding LLC   
Delaware    X           HLT CA Hilton LLC    Delaware    X          



--------------------------------------------------------------------------------

Entity Name    Jurisdiction of
Organization    Guarantor    Pledgor   

Pledged

Subsidiary

HLT Domestic Owner LLC    Delaware    X           HLT Logan LLC    Delaware    X
          HLT Memphis LLC    Delaware    X           HLT NY Hilton LLC   
Delaware    X         X HLT Operate DTWC LLC    Delaware    X           HLT
Owned VIII Holding LLC    Delaware    X           HLT Property Acquisition LLC
   Delaware    X           HLT Resorts GP LLC    Delaware    X    X      HLT San
Jose LLC    Delaware    X         X International Rivercenter L.L.C.   
Louisiana    X           Kansas City Plaza Lessee LLC    Delaware    X          
KC Plaza GP LLC    Delaware    X           Key West Reach Lessee LLC    Delaware
   X           Key West Reach Owner, LLC    Delaware    X         X Kitty
O’Shea’s Chicago, LLC    Delaware    X           Lake Buena Vista Lessee LLC   
Delaware    X           McLean Hilton LLC    Delaware    X           McLean
Lessee LLC    Delaware    X           Miami Airport Lessee LLC    Delaware    X
          Miami Airport LLC    Delaware    X           New Orleans Rivercenter
   Louisiana    X           New Orleans Riverside Lessee LLC    Delaware    X   
       New York Lessee LLC    Delaware    X           NORC Riparian Property,
LLC    Delaware    X           Oakbrook Hilton Suites & Garden Inn LLC   
Illinois    X           Oakland Airport Lessee LLC    Delaware    X          
Park Ala Moana LLC    Delaware    X           Park DT Ontario Lessee Holdings
LLC    Delaware    X           Park Embassy Alexandria Lessee Holdings LLC   
Delaware    X           Park Hotels & Resorts Inc.    Delaware    X          
Park LA Holdings LLC    Delaware    X           Park Las Vegas Lessee Holdings
LLC    Delaware    X           Park TRS II Operating Company    Delaware    X   
       Park TRS Operating Company    Delaware    X           Park US Lessee
Holdings Inc.    Delaware    X          



--------------------------------------------------------------------------------

Entity Name    Jurisdiction of
Organization    Guarantor    Pledgor   

Pledged

Subsidiary

Park-OCCC Hotel, Inc.    Florida    X           Phoenix Lessee LLC    Delaware
   X           PK Domestic Holdco LLC    Delaware    X           PK Domestic
Lessee LLC    Delaware    X           PK Domestic Property LLC    Delaware     
   X      PK Domestic REIT Inc.    Delaware    X           PK Domestic Sub LLC
   Delaware    X           PK Finance Co-Issuer Inc.    Delaware    X          
Puerto Rico Caribe Lessee LLC    Delaware    X           Reach Equity Holdings
LLC    Delaware    X    X      RP Holdings Trust    Maryland    X           RP
Hotel Holdings, LLC    Delaware    X           RP Hotel Operating Co., Inc.   
Delaware    X           Salt Lake City Lessee LLC    Delaware    X           San
Diego Lessee LLC    Delaware    X           San Jose Lessee LLC    Delaware    X
          Santa Barbara JV Holdings LLC    Delaware    X           Santa Barbara
Lessee Holdings LLC    Delaware    X           Seattle Airport DT Lessee LLC   
Delaware    X           Seattle Airport HLT Lessee LLC    Delaware    X        
  Short Hills Hilton LLC    Delaware    X           Short Hills Lessee LLC   
Delaware    X           Sonoma Lessee LLC    Delaware    X           Suite Life
LLC    Delaware    X           Waikoloa Village Lessee LLC    Delaware    X     
    